     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 1 of 114




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



In re:                                         Case No. 1:20-cv-06539 (JMF)

Citibank August 11, 2020 Wire Transfers



                    DEFENDANTS’ PROPOSED FINDINGS OF
                      FACT AND CONCLUSIONS OF LAW



                                          Michael Carlinsky
                                          Robert Loigman
                                          Benjamin Finestone
                                          Adam M. Abensohn
                                          Anil Makhijani
                                          Sophia Qasir
                                          Alexandre Tschumi
                                          Zachary Russell
                                          Mario Gazzola

                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, New York 10010
                                          (212) 849-7000

                                          Attorneys for Defendants
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 2 of 114




                                                  TABLE OF CONTENTS
                                                                                                                                          Page

PRELIMINARY STATEMENT .....................................................................................................1
FINDINGS OF FACT......................................................................................................................4
I.        INTRODUCTION ...............................................................................................................4
II.       THE PARTIES.....................................................................................................................5
III.      THE 2016 TERM LENDERS..............................................................................................6
IV.       THE 2016 TERM LOANS AND CREDIT AGREEMENT ...............................................8
          A.        Governing Law ........................................................................................................9
          B.        Maturity Date ...........................................................................................................9
          C.        Interest Payment Date ............................................................................................10
          D.        Term Loan Repurchases ........................................................................................11
          E.        Optional Prepayments ............................................................................................12
          F.        Citibank as Administrative Agent ..........................................................................13
          G.        Register ..................................................................................................................14
V.        REVLON’S ACTIONS LEADING UP TO THE AUGUST 11, 2020 WIRE
          TRANSFERS .....................................................................................................................15
          A.        May 2020 Transactions ..........................................................................................15
          B.        Payoffs of Debt at Par ............................................................................................15
          C.        Repurchase of 2016 Term Loans ...........................................................................16
                    1.         June 2020 Repurchases ..............................................................................16
                    2.         August 2020 Repurchases ..........................................................................18
VI.       THE AUGUST 11, 2020 WIRE TRANSFERS .................................................................20
VII.      DOCUMENTATION RECEIVED IN CONNECTION WITH THE AUGUST 11,
          2020 WIRE TRANSFERS .................................................................................................24
VIII.     DEFENDANTS THOUGHT THE PAYMENTS WERE INTENTIONAL
          PAYDOWNS OF REVLON 2016 TERM LOANS ..........................................................28
          A.        Brigade ...................................................................................................................29
          B.        HPS ........................................................................................................................30
          C.        Symphony ..............................................................................................................30
          D.        Bardin Hill .............................................................................................................31
          E.        Allstate ...................................................................................................................32
          F.        Greywolf, ZAIS, Tall Tree, New Gen, and Medalist.............................................32



                                                                       i
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 3 of 114




IX.      FAILURE TO RECEIVE PAYDOWN NOTICE DID NOT INDICATE ERROR ..........32
X.       CITIBANK’S IDENTIFICATION OF A PURPORTED ERROR ...................................35
XI.      HISTORIC NATURE OF ERROR ...................................................................................36
XII.     THE UMB ACTION..........................................................................................................38
XIII.    CITIBANK’S COMMUNICATION OF ERROR AND RECALL OF FUNDS ..............39
XIV. DEFENDANTS DID NOT BELIEVE THAT THE PAYMENT HAD BEEN
     MADE IN ERROR ............................................................................................................41
XV.      THIS LAWSUIT ................................................................................................................46
CONCLUSIONS OF LAW ...........................................................................................................49
I.       DEFENDANTS ARE ENTITLED TO RETAIN THE AUGUST 11
         TRANSFERS, BECAUSE THEY CONSTITUTE A “DISCHARGE FOR
         VALUE” OF THE TERM LOANS ...................................................................................49
         A.        Defendants Meet The Requirements For A Discharge For Value Under
                   New York Law .......................................................................................................49
         B.        The Answers To Each Question Posed By The Court Demonstrates That
                   Citibank Cannot Avoid Application Of The Discharge For Value Defense. ........52
                   1.         The Discharge For Value Defense Applies Upon Receipt of Funds .........52
                              (a)       This Action is Governed By The Court Of Appeals
                                        Decision in Banque Worms, Which Applies The Discharge
                                        For Value Defense Upon Receipt Of Funds, And Not By
                                        The Sixth Circuit Decision in Calumet ..........................................53
                              (b)       Defendants Would Prevail Even Under Citibank’s Incorrect
                                        Reliance on Calumet ......................................................................60
                                        (i)        Citibank Credited The August 11 Transfer As A
                                                   Full Paydown Of The Term Loans ....................................61
                                        (ii)       The August 11 Transfer Was Also Credited By
                                                   Certain Defendants and Custodians. ..................................65
                   2.         Defendants Were Not On Actual or Constructive Notice Of A
                              Mistake At The Time Of The August 11 Transfers ...................................66
                              (a)       Defendants Prevail Under the Actual Notice Standard That
                                        Applies To The Discharge For Value Defense Under New
                                        York Law .......................................................................................66
                              (b)       Defendants Would Prevail Even Under A Constructive
                                        Notice Standard ..............................................................................71
                   3.         The UMB Action Was Filed In Good Faith...............................................76
II.      CITIBANK CANNOT PROVE ANY OF ITS CLAIMS ..................................................78
         A.        Citibank Cannot Prove Conversion .......................................................................79


                                                                  ii
           Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 4 of 114




          B.         Citibank Cannot Prove Unjust Enrichment............................................................81
          C.         Citibank Cannot Prove Its Claim Of Money Had and Received ...........................83
          D.         Citibank Cannot Prove Its Claim Of Payment by Mistake ....................................84
III.      CITIBANK CANNOT OBTAIN RELIEF FROM DEFENDANTS ................................85
          A.         The Relationship Between Defendants And The Term Lenders ...........................85
          B.         Citibank Cannot Obtain Relief From Defendants ..................................................87
IV.       CITIBANK IS ASSERTING COMMON LAW CLAIMS THAT ARE
          PRECLUDED BY THE NEW YORK UNIFORM COMMERCIAL CODE ...................91
APPENDIX A ................................................................................................................................93
          Brigade Clients...................................................................................................................93
          Allstate Clients ...................................................................................................................95
          Zais Clients ........................................................................................................................95
          Greywolf Clients ................................................................................................................95
          Medalist Clients .................................................................................................................96
          Tall Tree Clients ................................................................................................................96
          New Generation Clients .....................................................................................................96
          HPS Clients ........................................................................................................................96
          Symphony Clients ..............................................................................................................98
          Bardin Hill Clients ...........................................................................................................100
APPENDIX B ..............................................................................................................................101




                                                                      iii
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 5 of 114




                                              TABLE OF AUTHORITIES

                                                                                                                                 Page

Cases

A.I. Trade Fin., Inc. v. Altos Hornos de Vizcaya, S.A.,
   840 F. Supp. 271 (S.D.N.Y. 1993) .......................................................................................... 70
Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat’l Ass’n,
  731 F.2d 112 (2d Cir. 1984)..................................................................................................... 83
In re Allou Distribs., Inc.,
   446 B.R. 32 (S.D.N.Y. Bankr. 2011) ................................................................................. 83, 84
Arlington Park Racetrack Ltd. v. SRM Computers, Inc.,
   674 F. Supp. 986 (E.D.N.Y 1987) ..................................................................................... 55, 67
Fidelity Bank, Nat. Ass’n v. Avrutick
   740 F. Supp. 222 (S.D.N.Y. 1990) .......................................................................................... 70
Bank of N.Y. v. Nickel,
  14 A.D.3d 140 (N.Y. App. Div. 1st Dep’t 2004) ..................................................................... 80
Banque Worms v. Bank America Int’l,
  726 F. Supp. 940 (S.D.N.Y. 1989) ................................................................................... passim
Banque Worms v. BankAmerica Int’l,
  77 N.Y.2d 362 (1991) ....................................................................................................... passim
Banque Worms v. BankAmerica Int’l,
  928 F.2d 538 (2d Cir. 1991).............................................................................................. passim
U.S. v. BCCI Holdings,
   (Luxembourg), S.A., 980 F. Supp.21, 27 ................................................................................. 80
Bowman Import/export Ltd. v. F.J. Elsner N. Am. Ltd,
  No. 603756/03, 2004 WL 2853024 (N.Y. Sup. Ct. Oct. 13, 2004) ......................................... 67
Brand v. Brand,
   811 F.2d 74 (2d Cir. 1987)....................................................................................................... 78
Cachet Fin. Servs. v. MyPayrollHR,
  1:19-CV-1181 (FJS/CFH), 2020 WL 5232275 (N.D.N.Y. Sept. 2, 2020) ........................ 79, 81
Calisch Assocs., Inc. v. Mfrs. Hanover Trust Co.,
  151 A.D.2d 446 (N.Y. App. Div. 1st Dep’t 1989) ................................................................... 83
In re Calumet Farm, Inc.,
   398 F.3d 555 (6th Cir. 2005) ..................................................................... 53, 55, 56, 57, 60, 65
Carlisle v. Norris,
  215 N.Y. 400 (1915) ................................................................................................................ 53




                                                                   iv
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 6 of 114




Case v. Anderson,
  No. 16 CIV. 983(NSR), 2017 WL 3701863 (S.D.N.Y. Aug. 25, 2017) .................................. 71
City of Almaty v. Ablyazov,
   278 F. Supp.3d 776 (S.D.N.Y. 2017)....................................................................................... 90
Colavito v. N.Y. Organ Donor Network, Inc.,
  8 N.Y.3d 43 (2006) .................................................................................................................. 79
Colli v. Wirth,
  1996 WL 243237 (S.D.N.Y. 1996) .................................................................................... 50, 83
Consol. Edison Co. of N.Y., Inc. v. U.S.,
  221 F.3d 364 (2d Cir. 2000)..................................................................................................... 71
Cumis Ins. Soc’y Inc. v. Citibank, N.A.,
  921 F. Supp. 1100 (S.D.N.Y. 1996)............................................................................. 79, 81, 92
Dabrowski v. Abax Inc.,
  64 A.D.3d 426 (N.Y. App. Div. 1st Dep’t 2009) ............................................................... 90, 91
Delbrueck & Co. v. Mfrs. Hanover Trust Co.,
  609 F.2d 1047 (2d Cir.1979).............................................................................................. 53, 54
Dillenbeck v. Dygert,
   52 Sickels 303 (N.Y. 1884)...................................................................................................... 55
Doctor’s Assocs., Inc. v. Reinert & Duree, P.C.,
  191 F.3d 297 (2d Cir. 1999)..................................................................................................... 90
E. Hampton Union Free Sch. Dist.,
   66 A.D.3d 122 (N.Y. App. Div. 2d Dep’t 2009) ..................................................................... 90
Empire City Capital Corp. v. Citibank, N.A.,
  No. 10–CV–2601 (KMK), 2011 WL 4484453 (S.D.N.Y. Sept. 28, 2011) .............................. 90
Fara, Inc. v. Gouvis,
  245 A.D.2d 483 (N.Y. App. Div. 1st Dep’t 1997) ................................................................... 55
First Int’l Bank of Israel, Ltd. v. L. Blankstein & Son, Inc.,
   59 N.Y.2d 436 (1983) .............................................................................................................. 70
First Union Nat’l Bank v. A.G. Edwards & Sons, Inc.,
   262 A.D.2d 106 (N.Y. App. Div. 1st Dep’t 1999) ................................................................... 68
Fleet Capital Corp. v. Yamaha Motor Corp., U.S.A.,
   No. 01 Civ. 1047(AJP). 2002 WL 31174470 (S.D.N.Y. Sept. 26, 2002).......................... 79, 81
Galtieri v. Kramer,
  232 A.D.2d 369 (N.Y. App. Div. 2d Dep’t 1996) ................................................................... 80
Gen. Elec. Capital Corp. v. Cent. Bank,
  49 F.3d 280 (7th Cir. 1994) ......................................................................................... 55, 58, 65
Giraffe G4 Sys., LLC v. Measurement, Ltd.,
   No. 17 CV 5334, 2018 WL 1801962 (S.D.N.Y. Apr. 13, 2018) ....................................... 90, 91



                                                                    v
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 7 of 114




Goldberg v. Gray,
  No. 5:15-CV-0538, 2016 WL 4099189 (N.D.N.Y Aug. 2, 2016) ........................................... 82
Grain Traders, Inc. v. Citibank, N.A.,
  960 F. Supp. 784 (S.D.N.Y. 1997) .................................................................................... 80, 83
Grain Traders, Inc. v. Citibank, N.A.,
  160 F.3d 97 (2d Cir. 1998)................................................................................................. 92, 93
Hartford Accident & Indemnity Company v. American Express Company,
  74 N.Y.2d 153 (1989) .............................................................................................................. 68
Hatch v. Fourth Nat’l Bank,
  147 N.Y. 184 (1895) ................................................................................................................ 58
Isaacson & Weingrad v. Newport Iron Works,
   229 A.D. 243 (N. Y. App. Div. 2d Dep’t 1930) ...................................................................... 69
Jackson v. Am. Cigar Box. Co.,
   141 A.D. 195 (N.Y. App. Div. 1st Dep’t 1910) ....................................................................... 55
Jacobs v. Morrison,
   91 Sickels 101 (N.Y. 1892)...................................................................................................... 69
J-T Assocs. V. Hudson River--Black River Regulating Dist.,
   175 A.D.2d 438 (N.Y. App. Div. 3d Dep’t 1991) ................................................................... 89
Kaye v. Grossman,
  202 F.3d 611 (2d Cir. 2000)..................................................................................................... 81
King v. Holland Trust Co.,
   8 A.D. 112 (N.Y. App. Div. 3d Dep’t 1896) ........................................................................... 69
Legurnic v. Ciccone,
   63 F. Supp.3d 241 (E.D.N.Y. 2014) ........................................................................................ 81
Ma v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
  597 F.3d 84 (2d Cir. 2010)....................................................................................................... 93
Marini v. Adamo,
  12 F. Supp.3d 549 (E.D.N.Y. 2014) ...................................................................... 79, 81, 82, 83
MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc.,
  471 F.3d 377 (2d Cir. 2006)..................................................................................................... 89
McCrea v. Purmont,
  16 Wend. 460 (N.Y. 1836)....................................................................................................... 55
Miner v. Edwards,
  221 A.D.2d 934 (N.Y. App. Div. 4th Dep’t 1995) .................................................................. 67
Nat’l Commercial Bank & Trust Co. of Albany v. Madison,
  270 A.D. 437 (N.Y. App. Div. 3d Dep’t 1946) ....................................................................... 55
Nationwide Merchant Bank Ltd. v. Star Fire International,
  889 F. Supp. 124, 127 (S.D.N.Y. 1995) .................................................................................. 68



                                                                   vi
           Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 8 of 114




NBase Communications, Inc. v. American National Bank
  & Trust Company of Chicago,
  8 F. Supp. 2d 1071 (N.D. Ill. 1998) ............................................................................. 56, 57, 59
Paradigm BioDevices, Inc. v. Centinel Spine, Inc.,
  No. 11 Civ. 3489(JMF), 2013 WL 1830416 (S.D.N.Y. May 1, 2013) .................................... 91
ReAmerica, S.A. v. Wells Fargo Bank Int’l,
  No. 04 Civ. 5233, 2008 WL 7811571 at *7 (S.D.N.Y. Mar. 18, 2008)................................... 92
Regatos v. N. Fork Bank,
  5 N.Y.3d 395 (2005) .................................................................................................... 66, 69, 70
Rodriguez v. City of New York,
  38 A.D.3d 349 (N. Y. App. Div. 1st Dep’t 2007) .................................................................... 71
Stearns v. Gage,
   34 Sickels 102 (N.Y. 1879)...................................................................................................... 69
Stephens v. Bd. of Educ. of City of Brooklyn,
   78 N.Y. 183 (1879) ............................................................................................................ 67, 68
U.S. ex rel. Feldman v. City of N.Y.,
   808 F. Supp. 2d 641 (S.D.N.Y. 2011)...................................................................................... 84
United Magazines Co. v. Murdoch Magazines Distrib.,
  353 F. Supp. 2d 433 (S.D.N.Y. 2004)...................................................................................... 90
Vertex Constr. Corp. v. T.F.J. Fitness L.L.C.,
   No. 10-CV-683, 2011 WL 5884209 (E.D.N.Y. Nov. 23, 2011).............................................. 82
Vigilant Ins. Co. of Am. v. Housing Auth. of City of El Paso, Tex.,
   87 N.Y.2d 36 (1995) ................................................................................................................ 79
Wm. Passsalacqua Builders, Inc. v. Resnick Developers S., Inc.,
  933 F.2d 131 (2d Cir. 1991)..................................................................................................... 91

Statutory Authorities

N.Y. U.C.C. § 4-A-303 ................................................................................................................. 93

Additional Authorities

Discharge, Black’s Law Dictionary (11th ed. 2019) .................................................................... 55
Restatement § 14(1)) ..................................................................................................................... 51
Restatement (First) of Restitution § 1 cmt. c ................................................................................ 78




                                                                    vii
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 9 of 114




       Defendants respectfully submit these Proposed Findings of Fact and Conclusions of Law,

pursuant to this Court’s Individual Rules and Practices Rule 5(B)(iii) and this Court’s Scheduling

Order dated August 25, 2020 (ECF No. 46), in connection with the upcoming bench trial in this

matter, scheduled to commence on December 9, 2020.

                               PRELIMINARY STATEMENT

       On August 11, Citibank wired nearly $900 million, to over 300 lenders, in the exact

amounts each was owed in principal and interest on term loans issued by Revlon Consumer

Products Corporation (“Revlon”). The following day, Citibank claimed for the first time that the

transfers were a “mistake,” and demanded that each lender return the principal portion of the

payment, notwithstanding that the amounts paid were indisputably owed to each recipient.

Lenders holding a majority of the loans refused, and Citibank brought this action against those

lenders’ investment managers, who are the Defendants in this action. Citibank’s claims fail on

multiple grounds.

       This case is, in all material respects, identical to Banque Worms v. BankAmerica Int’l – a

case in which the New York Court of Appeals, the Second Circuit, and the Southern District of

New York each agreed that the recipient of a mistaken transfer was entitled to retain the funds in

discharge for value on a valid outstanding debt.

      In Banque Worms, a bank (SPIB) mistakenly wired funds on behalf of a borrower
       (Spedley Securities, Ltd). In this action, it is undisputed that a bank (Citibank) wired
       funds, purportedly by mistake, on behalf of a borrower (Revlon).

      In Banque Worms, the bank transferred the funds to a bona fide creditor (Banque
       Worms). In this action, it is undisputed that Citibank transferred the funds to bona fide
       creditors (the lenders managed by Defendants).

      In Banque Worms, the amounts transferred were owed to the lender. In this action, it is
       undisputed that Citibank transferred to each lender the exact amount it was owed in
       outstanding principal and accrued interest.
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 10 of 114




      In Banque Worms, the bank first notified the lender of its mistake after the transfer was
       completed (a mere two hours after). In this action, it is undisputed that Citibank first
       notified the lenders of its purported mistake after the transfers were completed (twenty
       hours after).

      In Banque Worms, the lender made no misrepresentation or otherwise induced the
       mistaken transfer. In this action, it is undisputed that neither Defendants, nor any lender,
       made any misrepresentation or otherwise induced the mistaken transfers.

On these nearly identical facts, the New York Court of Appeals held that a creditor who receives

money it is owed, like the lenders here, can treat “the transfer of funds as a final and complete

transaction, not subject to revocation.” Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362,

373 (1991). Also on these nearly identical facts, the Second Circuit, applying the decision by the

New York Court of Appeals, affirmed the ruling by the District Court that Banque Worms was

entitled to retain the mistakenly transferred funds. Banque Worms v. BankAmerica Int’l, 928

F.2d 538, 542 (2d Cir. 1991).

       Citibank has sought to avoid the State and Federal court rulings in Banque Worms by

asking this Court to impose two requirements that simply do not exist under New York law,

which has long endorsed a concern for finality in business transactions. First, Citibank argues

that a debt is not discharged at the time of payment, but only later when and if the recipient of a

mistaken transfer “credits” the funds in its internal records. But this Court in Banque Worms

rejected this requirement as “mere bookkeeping,” Banque Worms v. Bank Am. Int’l, 726 F. Supp.

940, 942 (S.D.N.Y. 1989); the New York Court of Appeals held that discharge occurs “when

[the lender] receives [the] money,” 77 N.Y.2d at 373; and the Second Circuit affirmed the

District Court, agreeing that a debt is discharged “at the time [the lender] received the mistaken

payment,” 928 F.2d 538, 541 (2d Cir. 1991).

       Citibank has also argued that Defendants were on “constructive notice” of the mistaken

transfer at the time it occurred, but Banque Worms requires actual notice. The New York Court


                                                 2
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 11 of 114




of Appeals rejected a standard that would require a lender, who receives funds in an amount

owed on a bona fide debt, to “wonder” or “inquir[e]” as to whether the payment was intentional.

77 N.Y.2d at 372, 373. And that is the burden a constructive notice standard would impose.

Even if constructive notice were the applicable standard, Citibank’s own witnesses have

admitted that no reasonable lender would have believed on August 11 that Citibank – one of the

largest and most sophisticated financial institutions in the world – had accidentally transferred

hundreds of millions of dollars in the exact amounts owing to the Revlon lenders.

       The discharge for value rule is not the only basis upon which Citibank’s claims fail. All

four purported causes of action include as an element that Defendants “possess” the transferred

funds. But there is no dispute that none of the Defendants actually do. Citibank sent the funds to

the lenders, not to Defendants, and the lenders continue to hold those funds today. Moreover,

Citibank’s insistence that Defendants, in their capacity as investment managers, “control” the

lenders or their funds is both factually wrong and legally irrelevant.

       For all of these reasons, as detailed below, Defendants respectfully request that a verdict

be entered in their favor across all claims.




                                                 3
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 12 of 114




                                         FINDINGS OF FACT
I.       INTRODUCTION

         1.     On August 11, 2020, between 5:55 pm Eastern Time (“ET”) and 6:05 pm ET, 126

investment funds for which Defendants act as investment managers (each a “Lender” or “2016

Term Lender”) received approximately $558 million in payments from Citibank, N.A.

(“Plaintiff”) on account of valid term loans held by the Lenders and issued by Revlon. Under

controlling law, the Lenders should be permitted to retain these payments in satisfaction of their

loans to Revlon based on a relatively small set of core, undisputed facts.

         2.     It is undisputed that:

        The Lenders held valid Revlon term loans, and thus were creditors of Revlon, as of the
         morning of August 11, 2020. See infra at ¶ 1; Appendix A.

        The Lenders received payments from Citibank, which was acting as Revlon’s agent, at
         approximately 6:00 pm ET on August 11, 2020. See infra at ¶ 44.

        Neither Defendants nor the Lenders made any misrepresentations to induce the payments.
         (See DX-1089, Citibank’s Revised Responses and Objections to Defendants’ First Set of
         Requests for Admissions Directed to Citibank, N.A. Response to Request No. 9.)

        The amount of money sent by Citibank and received by each Lender was the exact
         amount of accrued interest and outstanding principal on each Lender’s Revlon term loan,
         to the penny. See infra at ¶ 44.

        With each payment, Citibank sent documents stating that the payments were made on
         account of the “Revlon Term Loan 2016.” See infra at ¶¶ 49-50.

        With each payment, Citibank sent documents stating that “[i]nterim interest is due,”
         which would be the case only in the event Revlon, through its agent Citibank, was
         prepaying the outstanding principal on the 2016 Term Loans. See infra at ¶¶ 49-50.




                                                 4
          Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 13 of 114




         The payments were made via Fed Wire, which transfers funds “immediately.”1 “Once
          funds [sent by Fed Wire] are received by the receiving bank, settlement is final.”2 See
          infra at ¶ 45.

         Citibank did not itself conclude that its payments had been made in error until the
          morning of August 12, 2020, at around 9 am ET. See infra at ¶¶ 73-74.

         Citibank did not communicate to Defendants that these payments were made in error
          until after 2:23 pm ET on August 12, 2020, more than 20 hours after the August 11
          payments had been completed. See infra at ¶ 83.

          3.     Additional facts are described below. The foregoing undisputed facts, however,

are legally dispositive, and based on these facts alone, this Court should find that Defendants

have no obligation to return the money that was paid to the Lenders they manage in discharge of

the Revlon loans.

II.       THE PARTIES

          4.     The Defendants in this action are investment fund managers Brigade Capital

Management, LP (“Brigade”), HPS Investment Partners, LLC (“HPS”), Symphony Asset

Management, LLC (“Symphony”), Bardin Hill Loan Management LLC (“Bardin Hill”),

Greywolf Loan Management LP (“Greywolf”), ZAIS Group LLC (“ZAIS”), Allstate Investment

Management Company (“Allstate”), Tall Tree Investment Management LLC (“Tall Tree”),

Medalist Partners Corporate Finance LLC (“Medalist”), and New Generation Advisors LLC

(“New Gen”) (each a “Defendant” and collectively the “Defendants”).

          5.     The Plaintiff in this action is Citibank, N.A., which served as the administrative

agent under a credit agreement that is at issue in this action.




1
  https://www.citibank.com/tts/insights/eSource_academy/docs/country_profiles/north_america/
1471900639-1442257856-Citi-TTS-US-Country-Profile-Sep2015.pdf
2
  https://www.citibank.com/tts/insights/eSource_academy/docs/country_profiles/north_america/
1471900639-1442257856-Citi-TTS-US-Country-Profile-Sep2015.pdf


                                                   5
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 14 of 114




III.   THE 2016 TERM LENDERS

       6.      The Lenders are separately managed client accounts and funds whose investments

are managed by Defendants. (Caraher Decl. ¶ 7; Crocombe Decl. ¶¶ 5-7; Dent Decl. ¶ 5;

Frusciante Decl. ¶ 5; Greene Decl. ¶ 5; Josephson Decl. ¶ 5; Lenga Decl. ¶¶ 5-6; McCoy Decl.

¶¶ 5-6; Meneses Decl. ¶¶ 5-6; Perkal Decl. ¶¶ 6-7; Phipps Decl. ¶¶ 5-6; Vaughan Decl. ¶ 5;

Xanthakys Decl. ¶ 5.) Defendants invest in various types of debt and equity securities and

instruments on behalf of the Lenders. (Caraher Decl. ¶ 5; Crocombe Decl. ¶ 5; Dent Decl. ¶ 5;

Frusciante Decl. ¶ 5; Greene Decl. ¶ 7; Josephson Decl. ¶ 5; Lenga Decl. ¶¶ 6-7; McCoy Decl. ¶

7; Meneses Decl. ¶¶ 6-7; Perkal Decl. ¶¶ 5-7; Phipps Decl. ¶¶ 5-7.) Each Lender is a legal entity

independent from Defendants; the relationships between the Defendants and the Lenders are

generally defined by contract. (Caraher Decl. ¶ 6; Crocombe Decl. ¶ 6; Dent Decl. ¶ 5;

Frusciante Decl. ¶ 5; Greene Decl. ¶ 6; Lenga Decl. ¶ 6; McCoy Decl. ¶ 6; Meneses Decl. ¶ 6;

Perkal Decl. ¶ 6; Phipps Decl. ¶ 6; Vaughan Decl. ¶ 5; Xanthakys Decl. ¶ 5.) Defendants

provide Lenders with investment and/or management services as specified by the terms of the

applicable contract. (Caraher Decl. ¶ 6; Crocombe Decl. ¶ 6; Frusciante Decl. ¶ 5; Greene Decl.

¶ 6; Lenga Decl. ¶ 6; McCoy Decl. ¶ 6; Meneses Decl. ¶ 7; Perkal Decl. ¶ 6; Phipps Decl. ¶ 6.)

       7.      As described in further detail below, on August 11, 2020, Citibank transferred

money directly to bank accounts held by the Lenders. (DX-0396 at Citi00001735.) Defendants

themselves did not receive any money from Citibank on August 11, 2020, and are not in

possession of the money transferred by Citibank.3




3
  A payment from an administrative agent directly to lenders—as opposed to directly to
investment managers—is typical when interest and principal payments are made pursuant to
syndicated term loans. (Zeigon Dep. Tr. 76:5-17; see also Zeigon Dep. Tr. 163:5-10).


                                                6
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 15 of 114




       8.      There are three broad categories of Lenders managed by Defendants: private

funds and mutual funds; collateralized loan obligations (“CLOs”) and collateralized debt

obligations (“CDOs”); and separately managed accounts.4 Appendix B, attached to this

document, describes which category each Lender falls in.

       9.      “Private funds” are legal entities formed directly by the fund manager but funded

by various third-party investors. The fund manager invests this joint pool of money on behalf of

these third parties. The relationship between a private fund and the fund manager is governed by

an Investment Management Agreement. (See, e.g., DX-0322.) “Mutual funds” are private funds

where the shares of the fund are publicly traded. The relationship between a mutual fund and the

fund manager is also governed by an Investment Management Agreement. (See, e.g., DX-0177.)

       10.     “CLOs” are structured special purpose vehicles funded by multiple third parties

and have their own independent directors.5 The rights and obligations for each CLO is governed

by an Indenture, which sets forth specific rules for what types of investments the CLO can hold.

(See, e.g. DX-0142.) The Indenture may also specify how interest and principal proceeds from

an investment can be used. For example, an indenture may provide that interest proceeds must

be paid out to investors, while principal proceeds may be re-invested. (See id. at

BARDIN_CITI_00001246.) The relationship between a CLO and a fund manager is governed

by a Collateral Management Agreement. (See, e.g., DX-0141.) Collateral Management




4
   In addition to these broad categories, Allstate Investments LLC, which is an affiliate of
Allstate Investment Management Company, manages funds for two insurance companies that
held the 2016 Term Loans: Allstate Insurance Company and Allstate Life Insurance Company.
(McCoy Decl. ¶ 5.)
5
   Collateralized Debt Obligations (“CDOs”) are similar to CLOs. Only Brigade manages CDOs
that held the 2016 Term Loan: Brigade Debt Funding I, Ltd.; and Brigade Debt Funding II, Ltd.


                                                7
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 16 of 114




Agreements and Indentures provide mechanisms through which investors may remove the fund

manager.

       11.     “Separately managed accounts” are portfolios that are funded and owned by

unaffiliated third-parties. (See, e.g., DX-0288.) The third parties then contract with the fund

managers to manage the funds in those accounts on their behalf. (See id.) The accounts may

either be held by separate legal entities or directly by the third-party investor. (Compare DX-

0288 at BRIGADE_CITI_00010214 with DX-0914 at BRIGADE_CITI_00010613.) Regardless

of how the funds are held, the relationship between a separately managed account and the fund

manager is governed by an Investment Management Agreement. (See, e.g. DX-0276.) The fund

manager has little discretionary authority for these accounts beyond selecting investments. (See

id. at BRIGADE_CITI_00009469-70.) These accounts are generally managed for clients such as

large pension funds, and the accounts are typically held on the clients’ balance sheets. In these

types of arrangements, the clients themselves have their own employees and directors, and many

of these Investment Management Agreements provide mechanisms for removing the investment

manager without cause and in the clients’ discretion. (Id. at BRIGADE_CITI_00009473.)

IV.    THE 2016 TERM LOANS AND CREDIT AGREEMENT

       12.     In 2016, Revlon issued approximately $1.8 billion of term loans (the “2016 Term

Loans”) pursuant to a credit agreement (as amended, the “2016 Credit Agreement”). (DX-1034

at 2.) Revlon entered into the 2016 Credit Agreement to finance its acquisition of Elizabeth

Arden, a global beauty products company. (DX-1034 at 2.) Pursuant to and subject to the terms

of the 2016 Credit Agreement, Revlon promised to repay the Lenders $1.8 billion in principal

plus interest. (DX-1044.) The 2016 Credit Agreement was signed on September 7, 2016 by

Revlon (as borrower), Citibank (as administrative agent and collateral agent), and various




                                                 8
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 17 of 114




lenders. (DX-1044.) Several Lenders managed by Defendants have held the 2016 Term Loans

since their issuance in 2016. (See, e.g., Greene Decl. ¶ 9; Lenga Decl. ¶ 9; Perkal Decl. ¶ 9.)

         13.   Revlon purported to amend the 2016 Credit Agreement on May 7, 2020. (DX-

1044.) The May amendment purportedly “amended and restated in its entirety [and] replaced

and superseded in all respects” the 2016 Credit Agreement. (DX-1044 at 8.) Upon amendment,

the 2016 Credit Agreement created two tranches of loans—“2016 Term Loans” and “2020

Extended Term Loans.” (DX-1044.) Lenders managed by Defendants hold only 2016 Term

Loans.

         A.    Governing Law

         14.   The 2016 Credit Agreement—which is signed by Citibank—states that New York

law governs with respect to “the rights and obligations of the parties” under the agreement.

(DX-1044 at 191.) Section 10.11 of the Credit Agreement states “THIS AMENDMENT AND

THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT

SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN

ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT

REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE

SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE

APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE

REQUIRED THEREBY.” (DX-1044 at 191 (emphasis and capitalization in the original).)

Section 9 of the May 2020 amendment to the Credit Agreement includes an identical choice of

law provision. (DX-1044 at 8.)

         B.    Maturity Date

         15.   The 2016 Credit Agreement provides that the “Term Maturity Date” of the “2016

Term Loans” is the “earlier of … (x) 7 years after the Closing Date … and (y) the Accelerated


                                                 9
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 18 of 114




Maturity Date.” (DX-1044 at 65.) The 2016 Credit Agreement further defines “Accelerated

Maturity Date” as “the date that is 91 days prior to the stated maturity date of the 2021 Notes if,

on such date, any 2021 Notes remain outstanding.” (DX-1044 at 2.)6 The stated maturity date of

the 2021 Notes is February 15, 2021 (DX-1032 at 11), and therefore the Accelerated Maturity

Date for the 2016 Term Loans is November 16, 2020. Thus, as of August 11, 2020, the 2016

Term Loans were potentially Revlon’s next maturing debt obligation. (Perkal Decl. ¶ 36.)

Failure to resolve the Accelerated Maturity (by either repaying the 2016 Term Loans or a

sufficient number of 2021 Notes) would have resulted in a default on the 2016 Term Loans,

which in turn would have resulted in a cross default on Revlon’s other debt and almost certainly

would have caused Revlon to file for bankruptcy.7 (Perkal Decl. ¶ 36.)

       C.      Interest Payment Date

       16.     Interest payments on the 2016 Term Loans—which have been made periodically

since the debt was issued—were governed by the 2016 Credit Agreement. (DX-1044.) The

2016 Credit Agreement defines “Interest Payment Date” as:

       (a) as to any ABR Loan, the last Business Day of each March, June, September and
       December to occur while such Loan is outstanding and the final maturity date of such
       Loan, (b) as to any Eurocurrency Loan having an Interest Period of three months or less,
       the last day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
       Period longer than three months, each day that is three months or a whole multiple
       thereof after the first day of such Interest Period and the last day of such Interest Period
       and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date


6
  The 2016 Credit Agreement thereafter lists certain pre-conditions under which the Accelerated
Maturity Date triggers. (DX-1044.) Specifically, according to the 2016 Credit Agreement, the
“Accelerated Maturity Date” will not trigger if Revlon has “Liquidity … of at least the sum of
(x) the outstanding principal amount of the 2021 Notes, plus (y) $200,000,000.”
7
   Warren Dep. Tr. at 124:2-15 (“



                                                             ”).


                                                 10
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 19 of 114




       of any repayment or prepayment made in respect thereof. (DX-1044 at 41 (emphasis
       added).)

       17.     It is undisputed that subsections (a), (b), and (c) were not applicable on August

11, 2020. As of August 11, 2020, the “Interest Period” was specified by Revlon to be the period

between May 29, 2020 and August 31, 2020, making August 31 “the last day of such Interest

Period.” (DX-1018; Fratta Dep. Tr. at 38:23-39:18, 75:15-24.) On August 11, 2020, under the

definition of “Interest Payment Date,” only subsection (d)—prepayment of principal on a loan—

could possibly apply. (Tichauer Dep. Tr. at 76:24-77:7, 77:23-78:6.) In other words, to the

extent interest was due on August 11, 2020 (as Citibank’s notices clearly stated), it could only be

due as a result of a prepayment of principal.

       18.     It is also extremely uncommon for borrowers to pay interest before it is due as

there is typically no economic benefit for borrowers to make a payment before they are legally

obligated to. (Warren Dep. Tr. at 49:21-25.)

       D.      Term Loan Repurchases

       19.     When Revlon purported to amend the 2016 Credit Agreement in May of 2020,

Revlon added a new provision titled “Term Loan Repurchases” (Section 2.3). (DX-1044 at 75-

76.) Section 2.3 provides that “[e]ach BrandCo Lender shall have the right to require the

Borrower to purchase its Term Loans pursuant to the terms of this Section 2.3 and Section

10.6(h) of this Agreement in an aggregate amount not to exceed such BrandCo Lender’s Excess

Roll-up Amount.” (DX-1044 at 75.) As stated in the provision, this right to have Revlon

repurchase term loans was not available to all lenders. (DX-1044 at 75.) Instead, this right was

limited to “BrandCo Lenders” who—unlike the 2016 Term Lenders—consented to the May 2020

amendment of the 2016 Credit Agreement. (DX-1044 at 75.)




                                                11
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 20 of 114




       20.     As described in further detail below, in June, and then again in August 2020, at

the request of certain “BrandCo Lenders,” Revlon effectuated repurchases of certain term loans,

at par plus accrued interest, under Section 2.3 of the 2016 Credit Agreement. The June

repurchases were from the 2020 Extended Term Loan tranche and the August repurchases were

from the 2016 Term Loan tranche. In each case, neither Revlon nor Citibank gave notice to

Defendants or the 2016 Term Lenders, who were unaware that Revlon was carrying out these

repurchases. (Warren Dep. Tr. at 34:10-34:17, 35:14-23, 36:10-37:12, 52:20-53:15, 71:4-72:18.)

       E.      Optional Prepayments

       21.     Under the 2016 Credit Agreement, and on August 11, 2020, Revlon had the

ability to prepay the 2016 Term Loans at any time and without premium or penalty. Section

2.11(a) of the 2016 Credit Agreement states: “The Borrower may at any time and from time to

time prepay . . . any Tranche of Term Loans, in whole or in part, without premium or penalty . . .

upon irrevocable written notice delivered to the Administrative Agent no later than 12:00 Noon,

New York City time.” (DX-1044 at -0105.)

       22.     Under the 2016 Credit Agreement, any prepayment of principal must be made

“together with . . . accrued interest . . . on the amount prepaid.” (DX-1044 at -0105.) In other

words, when a prepayment is made under the 2016 Credit Agreement, all accrued interest must

be paid, even if interest was not otherwise due to be paid on the day of prepayment. (Fratta Dep.

Tr. at 164:15-165:9.) As noted above, subsection (d) of “Interest Payment Date” similarly

provides that interest is due and payable on the date of “prepayment.” (DX-1044 at -0063.) This

is a typical feature of credit agreements. (Caraher Decl. ¶¶ 21-22; Greene Decl. ¶ 33; Lenga

Decl. ¶ 22; Perkal Decl. ¶ 21.)




                                                12
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 21 of 114




       23.     In connection with an optional prepayment, the 2016 Credit Agreement provides

that Revlon is supposed to deliver a written notice to Citibank prior to the repayment (but not to

the 2016 Term Lenders). (Tichauer Dep. Tr. at 52:13-18, 53:3-17.) Citibank is then to

“promptly” notify the 2016 Term Lenders, although no specific applicable time period is

provided. (DX-1044 at -0105.) Justin Tichauer, the Citibank representative who signed the May

amendment to the 2016 Credit Agreement, testified that he did not know if Citibank’s obligation

to “notify” lenders was to be satisfied prior to payment or as much as seven days after; whether

Citibank would notify lenders verbally, written, or otherwise; or whether the payment

notification that Citibank did send in this case (discussed infra) would have satisfied Citibank’s

obligation. (Tichauer Dep. Tr. at 53:24-55:6, 59:17-62:18, 228:13-229:7.) Vincent Fratta, who

works in operations at Citibank, testified that it is not unusual in the industry for lenders to

receive notices after payments are made. (Fratta Dep. Tr. at 168:9-20 (“




                                                                                 ”); id. at 185:16-21

(“

                                                                                                   ).)

Several Defendants have also testified that it is not unusual to receive notices several days after

payments are made. (Caraher Decl. ¶ 23; Frusciante Decl. ¶ 28; Greene Decl. ¶ 34; Lenga Decl.

¶ 29; McCoy Decl. ¶ 37; Meneses Decl. ¶ 28; Vaughan Decl. ¶ 25 ; Xanthakys Decl. ¶ 22.)

       F.      Citibank as Administrative Agent

       24.     On the morning of August 11, 2020, Citibank considered itself the “

       under the 2016 Credit Agreement. (Fratta Dep. Tr. at 32:5-15.) In connection with that

role, Citibank distributes interest and principal payments that are made pursuant to the 2016


                                                  13
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 22 of 114




Credit Agreement. (Zeigon Dep. Tr. at 76:5-17, 89:10-90:7; Fratta Dep. Tr. at 26:9-25.)

Citibank has served as administrative agent since the inception of the 2016 Credit Agreement

and has made every interest and principal distribution to Lenders to date. (DX-1033.) In its role

as administrative agent, Citibank views Revlon as its customer. (Fratta Dep. Tr. at 28:14-17.)

Citibank made the August 11, 2020 payments in its capacity as administrative agent. (Fratta

Dep. Tr. at 42:23-43:10.)

       G.      Register

       25.     Section 10.6(b)(iv) of the 2016 Credit Agreement states that Citibank “shall

maintain at one of its offices … a register for the recordation of the names and addresses of the

Lenders, and the Commitments of, and principal amount of the Loans . . . owing to, each Lender

pursuant to the terms hereof from time to time (the ‘Register’).” (DX-1044 at -0208.) In its

October 23, 2020 letter to the Court, Citibank stated that it tracked its “Register” in a report titled

as the “OC Report.” See ECF No. 125 at 3 n.2 (claiming “Citibank had already produced to

Symphony the Register with a ‘Reference Date’ of August 11, 2020 (Citi00029489).”). The OC

Report identified by Citibank in its letter to the Court was created on August 21, 2020. (DX-

0924 at Citi00029489.)

       26.     As described in greater detail below, after the completion of the wire transfers on

August 11, 2020, Citibank’s “OC Report”—i.e., the Register—stated that the principal balance

for each of the 2016 Term Loans was $0.00, reflecting a full paydown. (DX-0541 (circulating

the “OC Report” reflecting $0.00 total outstanding for all 315 former 2016 Term Lenders)).

Although Citibank alleges it subsequently “rebuilt” a “new loan,” that did not happen until the

evening of August 13, 2020. (DX-0664; DX-0598.) Moreover, from August 11 onward, the OC

Reports for the original 2016 Term Loans, as identified by the “tranche number” that Citibank

assigned to those loans, have always indicated a balance of zero on the 2016 Term Loans. (See,


                                                  14
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 23 of 114




e.g., DX-1023.) For example, Citibank has produced a single OC Report generated on August

12, 2020, which shows that the balance on the 2016 Term Loans as of that day was zero. (DX-

0541.)

V.       REVLON’S ACTIONS LEADING UP TO THE AUGUST 11, 2020 WIRE
         TRANSFERS

         A.    May 2020 Transactions

         27.   In May 2020, Revlon was purportedly facing liquidity issues. (Warren Dep. Tr. at

114:12-18.) Nevertheless, that same month Revlon was able to add $880 million in cash to its

balance sheet, issuing approximately $1.7 billion of debt in a so-called “2020 BrandCo Term

Loan Facility.” (DX-1052 at -0028-29; Warren Dep. Tr. at 115:5-9



               ).) Certain of the 2016 Term Lenders—including the Lenders managed by

Defendants—objected to the transaction (the “May 2020 Transaction”) in large part because

Revlon, with assistance of Citibank, transferred collateral away from the 2016 Term Lenders in

violation of the 2016 Credit Agreement.8 (DX-1060 at -0002.) In connection with this

transaction, Revlon purported to issue new revolving loans under the 2016 Credit Agreement.

(DX-1052 at -0028.)

         B.    Payoffs of Debt at Par

         28.   In connection with the May 2020 Transaction, Revlon paid off debt at par at least

five times. First, on May 7, 2020, Revlon repurchased approximately $810 million in 2016

Term Loans at par—the same loans at issue in this action, although held by lenders not managed




8
     Warren Dep. Tr. at 117:15-22

                                                    ).


                                               15
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 24 of 114




by Defendants. (DX-1052 at -0060; Warren Dep. Tr. at 116:11-23.) Second, on the same day,

Revlon repurchased approximately $50 million of its unsecured “5.75% Senior Notes” at par.

(DX-1052 at -0062; Warren Dep. Tr. at 115:10-20.) Third, Revlon fully prepaid “the entire

principal amount outstanding under its 2019 Term Loan Facility, totaling $200 million, plus

approximately $1.3 million of accrued interest outstanding thereon, as well as approximately

$33.5 million in prepayment premiums.” (DX-1052 at -0030; Warren Dep Tr. at 115:21-

116:10.) Fourth, in May, Revlon paid down at par the remaining balance of a $41.5 million

first-in-last-out revolving credit facility. (DX-1052 at -0031.) Fifth, on May 28, 2020, Revlon

prepaid $65 million of outstanding revolving commitment loans at par. (DX-1052 at 27; Warren

Dep. Tr. at 128:18-130:22.) In sum, throughout the summer of 2020, Revlon was focused on

managing its significant liabilities, including repaying significant debt at par.

       C.      Repurchase of 2016 Term Loans

       29.     In addition to the five foregoing repayments of debt at par in May of 2020,

Revlon repurchased debt at par two more times in the summer of 2020—in June and August.

               1.      June 2020 Repurchases

       30.     First, on May 22, 2020, certain BrandCo Lenders who also owned term loans

under the 2016 Credit Agreement—2020 Extended Term Loans, not 2016 Term Loans—sought

to exercise their rights under Section 2.3 of that agreement to have Revlon repurchase their

obligations at par. (DX-0340 at REVLON_CWT_000053-54.) These transactions were

ultimately completed on or around June 5, 2020, when Revlon repurchased approximately $200

million of 2020 Extended Term Loans at par. (DX-0340 at REVLON_CWT_000038-39.)

       31.     Under the 2016 Credit Agreement, and as testified to by Revlon’s treasurer, these

repurchases at par under Section 2.3 did not require interest payments to be paid to term lenders

who were not having their loans repurchased. (Warren Dep. Tr. at 58:22-60:15, 63:22-64:9.) In


                                                 16
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 25 of 114




fact, Section 2.3 of the 2016 Credit Agreement does not even specifically provide that interest be

paid to the term lenders who were having their term loans repurchased. (DX-1044 at -0097 (“All

Term Loan Repurchases shall be made at par.”))

       32.     Nevertheless, Revlon and Citibank intended to—and did—pay interim interest to

the 2020 Extended Term Lenders (a group that did not include the lenders to whom payments

were later made in August, all of which held non-extended 2016 Term Loans) who were having

their loans repurchased in June of 2020. (Warren Dep. Tr. at 63:22-64:9.) Additionally, because

of a technical limitation in Citibank’s systems, Revlon and Citibank made interim interest

payments to all 2020 Extended Term Lenders (without any notice of any kind to any kind of

2016 Term Lenders) when only a select few lenders within that tranche had their loans

repurchased, even though such an interest payment was never contemplated by the 2016 Credit

Agreement in any way. (Zeigon Dep. Tr. 90:15-91:13.)

       33.     With respect to the June repurchases, Revlon’s counsel stated in a June 4, 2020

email to Citibank that, upon execution of these repurchases, Revlon intended interest to be paid

only to lenders who were having their debt repurchased:



        (DX-0340 at REVLON_CWT_000048.) Citibank’s counsel, however, explained that

although the 2016 Credit Agreement did not require interest to be paid to all lenders at the time

of repurchase, its systems would require such an interest payment to all lenders (within the

tranche of loans) in any event:




                                                17
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 26 of 114




                                                           (DX-0340 at
         REVLON_CWT_000038.)

         34.   The June repurchases—which concerned the 2020 Extended Term Loan tranche

and not the 2016 Term Loan tranche under the 2016 Credit Agreement—were executed on or

around June 5, 2020 and interim interest was paid to all of the 2020 Extended Term Lenders

(without notice of any kind to the 2016 Term Lenders, who did not receive the interim interest

payment and had no involvement in that repurchase transaction). (Warren Dep. Tr. at 34:10-

34:17, 35:14-23, 36:10-37:12, 52:20-53:15, 71:4-72:18.)

               2.     August 2020 Repurchases

         35.   The same issue would be confronted once again in August when Revlon sought to

execute repurchases under Section 2.3 of the Credit Agreement. (Zeigon Dep. Tr. at 125:19-

126:20



                                 )) This time Revlon made selective repurchases of 2016 Term

Loans instead of the 2020 Extended Term Loans. However, once again, because of limitations in

Citibank’s “infrastructure,” upon Citi’s execution of these selective repurchases, Revlon and

Citibank agreed that all 2016 Term Lenders would have interim interest payments made to them

notwithstanding the 2016 Credit Agreement not requiring it and the 2016 Term Lenders having

no reason to expect it. (Zeigon Dep. Tr. at 125:19-126:20.)

         36.   On August 4, 2020, several 2016 Term Lenders—this time several funds managed

by investment manager Angelo Gordon—notified Revlon’s counsel that they intended to have

certain of their 2016 Term Loans repurchased. (DX-0330 at REVLON_CWT_000417.) The e-

mail correspondence indicated that the Angelo Gordon-managed lenders were buying the loans

specifically to have them rolled-up (which is why the purchases had to be approved by the



                                               18
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 27 of 114




company). Id. The parties agreed to have Citibank execute the repurchase on August 11, 2020,

and the required paperwork and logistics were finally completed at approximately 4:30 pm ET

on that day. (DX-0351 at REVLON_CWT_000070; DX-0352 at REVLON_CWT_000056; DX-

0347 at REVLON_CWT_000112.)

       37.     As with the June repurchases, even though not required or contemplated by the

2016 Credit Agreement, because of the limitations in Citibank’s systems, Revlon and Citibank

planned on August 11, 2020 to pay all lenders within that tranche of loans interim interest.

(Zeigon Dep. Tr. 125:19-126:20.) And as was the case in June, on August 11, 2020, Defendants

were not aware that Revlon was repurchasing certain 2016 Term Loans held by lenders who

were exercising their rights under Section 2.3 of the 2016 Credit Agreement. (Caraher Decl. ¶

12; Dent Decl. ¶ 9; Frusciante Decl. ¶ 10; Greene Decl. ¶ 11; Lenga Decl. ¶ 23; McCoy Decl. ¶

11; Meneses Decl. ¶ 11; Perkal Decl. ¶ 12; Phipps Decl. ¶ 10; Warren Dep. Tr. at 34:10-34:17,

35:14-23, 36:10-37:12, 52:20-53:15, 71:4-72:18.)

       38.     Defendants were also not aware of limitations in Citibank’s systems which

required Citibank to pay accrued interest to all holders of 2016 Term Loans when Revlon was

repurchasing certain 2016 Term Loans. (Caraher Decl. ¶ 12; Dent Decl. ¶ 9; Frusciante Decl. ¶

10; Greene Decl. ¶ 11; Lenga Decl. ¶ 23; McCoy Decl. ¶ 11; Meneses Decl. ¶ 11; Perkal Decl. ¶

12; Phipps Decl. ¶ 10; Warren Dep. Tr. at 34:10-34:17, 35:14-23, 36:10-37:12, 52:20-53:15,

71:4-73:8.) In other words, even if Defendants had known that repurchase transactions were

taking place (they did not), they would not have expected an interim interest payment because

the Credit Agreement did not provide for it. Thus, on August 11, Defendants were not aware of

any circumstances that could result in the payment of interim interest other than an optional pre-

payment of principal under Section 2.11 of the 2016 Credit Agreement. (Caraher Decl. ¶ 12;




                                                19
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 28 of 114




Dent Decl. ¶ 9; Frusciante Decl. ¶ 10; Greene Decl. ¶ 11; Lenga Decl. ¶ 23; McCoy Decl. ¶ 11;

Meneses Decl. ¶ 11; Perkal Decl. ¶ 12; Phipps Decl. ¶ 10.)

VI.     THE AUGUST 11, 2020 WIRE TRANSFERS

        39.    As described above, all of the necessary logistics to execute the repurchases at par

from the lenders managed by Angelo Gordon were completed by approximately 4:30 pm ET on

August 11, 2020, including the signing of all necessary documents by Revlon and Angelo

Gordon. (DX-0351 at REVLON_CWT_000070; DX-0352 at REVLON_CWT_000056; DX-

0347 at REVLON_CWT_000112.) At around 4:54 pm ET, Citibank’s operations team was

instructed to execute the repurchase. (DX-0357 at Citi00001108.)

        40.    In order to effectuate the Angelo Gordon repurchase, Citibank intentionally

processed the repurchases as if all 2016 Term Lenders were receiving full prepayment of all

principal plus accrued interest. (Fratta Dep. Tr at 117:3-16.) However, as described in further

detail below, Citibank intended that the principal amounts be paid to a so-called “Wash” account.

(DX-0355 at Citi00000254 (“

                                                                                           )

(emphasis added.)).

        41.    Citibank manages interest and principal payments to lenders via a system called

“Flexcube.” (Zeigon Dep. Tr. at 58:12-22.) As is well known in the industry, Citibank has a

multitude of rigorous manual and automated controls in place to make sure payments are not

made in error.9 Before finalizing wire payments of this magnitude in Flexcube, Citibank



9
    Zeigon Dep. Tr. at 262:23-263:11 (“




                                                20
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 29 of 114




conducts a process known as a “six-eye” approval, meaning that in addition to the person who

executes the transaction (known as the “maker”), two other people review and approve the

transaction before it is finalized. (Zeigon Dep. Tr. at 259:12-260:4; DX-0358).

        42.    On August 11, 2020, at approximately 5:45 pm ET, a WIPRO employee,

Santhosh Kuppusamy Ravi,10 (the “maker”) set up the repurchase transaction in Flexcube and

sent it to his manager Arokia Raj for approval. (DX-0358 at Citi00001763; Zeigon Dep. Tr. at

260:5-16). Mr. Raj reviewed and approved the transaction, and then forwarded Mr. Ravi’s email

to Citibank employee Vincent Fratta for his approval at 5:47 pm ET. (DX-0358 at

Citi00001760). At 5:54 pm ET, Mr. Fratta provided his approval. (DX-0358 at Citi00001760;

Fratta Dep. Tr. at 95:10-15).

        43.    In addition to this “six-eye” check, Flexcube had various additional and automatic

checks in place to ensure erroneous wire payments are not made. For example, Flexcube had an

automated check to ensure that the amount of payment queued up to be paid out did not exceed

the total amount outstanding under the loan.11 Flexcube also had other automated checks to




                                                     id. at 264:2-6 (“

                                                                           id. at 264:8-13


                                                              ).
10
     Fratta Dep. Tr. at 96:7-16.
11
     Zeigon Dep. Tr. at 266:4-18




                                               21
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 30 of 114




ensure that there was no “scrivener’s” error when the payment amounts were inserted into

Flexcube by the “maker.”12 None of these checks flagged any issues because Citibank’s wire

payments matched the exact principal and accrued interest outstanding on the 2016 Term Loans,

down to the penny. (Zeigon Dep. Tr. at 108:16-22, 185:24-186:12; Fratta Dep. Tr. at 64:7-23,

284:4-20.) In short, Citibank’s system which was designed to discern and prevent payment

errors did not detect anything erroneous about these payments.

        44.     With the six-eye process completed, the wire transfers began. Between

approximately 5:55 pm ET and 6:05 pm ET, funds, accounts, and CLOs managed by Defendants

received a total of approximately $558 million of payments. (Appendix A.) Citibank

accomplished these transfers in a total of 126 wire transfers. (Appendix A.) It is undisputed that

each lender received exactly the amount of principal and accrued interest that was owed to it as

of August 11, 2020. (Appendix A.)

        45.     These August 11, 2020 payments were made via Fed Wire. Payments made via

Fed Wire are “transferred immediately” and “[o]nce funds are received by the receiving bank,

settlement is final.”13

        46.     Citibank’s Flexcube system also tracks the outstanding balance of principal of

loans, and directly feeds into Citibank’s books and records, general ledger, and “Register.”



had to make a payment, you couldn’t make a 2-billion-dollar payment on that loan.· It would
keep you at that one·billion.”).
12
   Zeigon Dep. Tr. at 267:8-17 (“




           ”).
13
    https://www.citibank.com/tts/insights/eSource_academy/docs/country_profiles/
north_america/1471900639-1442257856-Citi-TTS-US-Country-Profile-Sep2015.pdf;
https://www.newyorkfed.org/aboutthefed/fedpoint/fed43.html.


                                                22
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 31 of 114




(Zeigon Dep. Tr. at 59:3-17 (“




             ); Zeigon Dep. Tr. at 75:16-76:4.) This means that when a full paydown happens in

Flexcube and the principal balance drops to $0.00 (Fratta Dep. Tr. at 103:11-25), accounting

entries reflecting this paydown are automatically fed into Citibank’s books and records, general

ledger, and “Register.” (Zeigon Dep. Tr. at 59:3-17.)

       47.      At the conclusion of the wire transfers on August 11, 2020, Citibank’s “Flexcube”

system reflected an outstanding principal balance on the 2016 Term Loans of $0.00. (DX-0541

at Citi00031181; DX-0744 at Citi00000411 (“

              ”); DX-0397 at Citi00000704                             ”)).14 Because Flexcube

automatically feeds into Citibank’s general ledger, as of the evening of August 11, 2020,

Citibank’s books and records reflected that the principal balance of the 2016 Term Loans had

been fully paid down.



14
   The “OC Report” that is included in DX-0541 is the only “OC Report”, or “Register”, that was
contemporaneously emailed between Citibank employees on August 12, 2020. This report listed
all of the former lenders under the 2016 Term Loans and shows their outstanding principal
balance as $0.00. (DX-0541 at Citi00031181.) Citibank has identified another “OC Report” as
the operative register as of August 12, 2020. ECF No. 125 at 3 n.2 (claiming “Citibank had
already produced to Symphony the Register with a ‘Reference Date’ of August 11, 2020”).
Critically, however, this “OC Report” was not created until 10 days after the August 11, 2020
wire transfers (and four days after this litigation was commenced) and there is no evidence that
this was actually the “Register,” other than Citibank’s post-litigation say-so. (DX-0924 at
Citi00029489.)


                                               23
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 32 of 114




        48.        As each of the Defendants testified in their declarations, they consider the balance

of the 2016 Term Loans paid off and discharged once the wire transfers were received on the

evening of August 11, 2020. (Caraher Decl. ¶ 18; Dent Decl. ¶ 16; Frusciante Decl. ¶ 22; Greene

Decl. ¶ 27; Lenga Decl. ¶ 17; McCoy Decl. ¶ 30; Meneses Decl. ¶ 21; Phipps Decl. ¶ 20;

Vaughan Decl. ¶ 26.).

VII.    DOCUMENTATION RECEIVED IN CONNECTION WITH THE AUGUST 11,
        2020 WIRE TRANSFERS

        49.        In connection with the August 11, 2020 wire transfers, each of the Lenders,

through their custodians, administrators, and/or trustees, received certain notices regarding

“REVLON TERM LOAN 2016 TERM LOAN.” An excerpt of one such notice that Citibank

included in its filings with this Court15 is below:

        DATE:      11-AUG-2020

        TO:        BRIGADE OPPORTUNISTIC CREDIT LBG FUND LTD

        ATTN:      JIM KEOGH

        RE:      REVLON TERM LOAN 2016
        TERM LOAN
        USD 896,265,941.01 CREDIT FACILITY
        DATED AS OF 07-SEP-2016

        AGENT: Citibank N.A

        REF:       001PDLL201485015

        CUSIP:     761520AY1

        ***Payment of the amount(s) specified in this notice is subject to the lender’s
        compliance with all its obligations under the subject credit agreement***

        <b>Libor Rate Interim Interest Payment</B>

        ******************************************************************

        Please be advised that Interim Libor Interest will be paid on the LIBOR
        outstanding under the above referenced facility.

                   Effective Date:        11-AUG-2020

        Libor Currency:       USD

        Libor Amount:         893,944,008.52

        Maturity Date:        31-AUG-2020



15
     Declaration of B. Zeigon, Ex. A (ECF 8-1) at 2-3.


                                                                     24
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 33 of 114



       Interim interest is due as per the detailed calculation below:

       Interest Due Period: 29-MAY-2020 to 11-AUG-2020

          LIBOR Interest      Day        From       To     # of   Interest
          Funded     Rate     Basis       Date     Date    days     Due
       ******************************************************************
       17,085,488.60 4.25% Actual/360 29-MAY-2020 02-JUN-2020 4 8,068.15
       17,468,301.43 4.25% Actual/360 02-JUN-2020 11-AUG-2020 70 144,356.10
       Due Currency:      USD
       Total Due:         152,424.25


       50.        These statements are consistent with a principal paydown for several reasons.

First, the notices state that interest was “due” on August 11, 2020 at least six times. As

described above, the 2016 Credit Agreement defines Interest Payment Date—the dates on which

interest is payable. The only applicable prong of that definition, and thus the only reason why

interest would be “due” on August 11, 2020, was if Revlon was making a pre-payment of

principal under the 2016 Term Loans.16 (Caraher Decl. ¶¶ 21-22; Dent Decl. ¶ 21; Frusciante

Decl. ¶¶ 20, 27; Greene Decl. ¶ 33; Lenga Decl. ¶¶ 27-29; McCoy Decl. ¶ 36; Meneses Decl. ¶

26; Perkal Decl. ¶ 22.) Second, the notices did not state that the only payment to be made that

day would be an interest payment. And as Defendants have testified, the receipt of an interim

interest calculation statement alone indicates that an accompanying principal payment was made.

(Caraher Decl. ¶¶ 21-22; Frusciante Decl. ¶ 20, 27; Josephson Decl. ¶ 22; Lenga Decl. ¶¶ 28-29;

McCoy Decl. ¶ 37; Vaughan Decl. ¶ 18.) Third, the notices referred to the correct loan

(“Revlon Term Loan 2016”) and the correct loan identification number/CUSIP. (Fratta Dep. Tr.

at 81:25-82:13.) In summary, as all of the Defendants have testified, nothing in the notices gave



16
    Even after Citibank sent its error notices, individuals at several lenders still believed the
circumstances surrounding the payment suggested the payment was intentional. For example,
Mr. Frusciante did not understand how Citibank could assert that an interim interest payment
was intentional but the principal payment was mistaken because payment of interim interest
indicates that principal is being prepaid. (Frusciante Decl. ¶ 20.) That is, payment of interim
interest in the syndicated loan market is so synonymous with principal prepayment that even
after Citibank sent a notice of error, Mr. Frusciante could not believe that a pre-payment of
principal was unintended. See id.


                                                                        25
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 34 of 114




any indication that the principal portion of the payments had been made in error. (Caraher Decl.

¶¶ 19-23; Crocombe Decl. ¶ 4; Dent Decl. ¶ 17; Frusciante Decl. ¶¶ 26-29; Greene Decl. ¶¶ 28-

34; Josephson Decl. ¶ 19; Lenga Decl. ¶¶ 24-31; McCoy Decl. ¶¶ 31-37; Meneses Decl. ¶ 22-

30; Phipps Decl. ¶¶ 21-23; Vaughan Decl. ¶¶ 24-25; Xanthakys Decl. ¶¶ 22-23.)

       51.      Mr. Tichauer, Citibank’s managing director who signed the amended 2016 Credit

Agreement could not identify anything in the notices that suggested error to the 2016 Term

Lenders. (Tichauer Dep. Tr. at 112:20-113:10




                                                                                       )) Revlon’s

treasurer testified that nothing in the interest calculation notice would “suggest that a lender in

receipt of this notice would have expected it to be a payment made in error.” (Warren Dep. Tr.

at 93:25-94:4



       52.      In connection with the August 11, 2020 wire transfers, each of the Lenders,

through their custodians, administrators, and/or trustees, also received a transaction confirmation

notice. (Declaration of B. Zeigon at ¶ 13 (Dkt. 8.)) An example of an excerpt of a transaction

confirmation is included below. (Declaration of B. Zeigon Exhibit B (Dkt. 8-2.))




                                                 26
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 35 of 114




       53.     Nothing on the payment confirmation notices indicates that the payments were

made in error. First, for each of the lenders, the amount listed on the payment confirmation is


                                               27
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 36 of 114




the exact amount of principal outstanding plus accrued interest owed to that lender, down to the

penny. (Appendix A). Second, the amount listed on the payment confirmation is the exact

amount that was received in each lenders’ bank account, down to the penny. (Caraher Decl. ¶

20; Dent Decl. ¶ 11; Frusciante Decl. ¶ 26; Greene Decl. ¶ 31; Josephson Decl. ¶ 22; Lenga Decl.

¶¶ 25-26; McCoy Decl. ¶ 34-35; Meneses Decl. ¶ 24-25; Perkal Decl. ¶ 18; Phipps Decl. ¶ 23;

Vaughan Decl. ¶¶ 9, 24 ; Xanthakys Decl. ¶¶ 10, 23.) Third, the payment confirmations stated

that the payments were made pursuant to the “Revlon Term Loan 2016.” (Frusciante Decl. ¶¶

11, 26; Josephson Decl. ¶ 9; Lenga Decl. ¶ 10; McCoy Decl. ¶ 13; Meneses Decl. ¶ 12; Phipps

Decl. ¶ 11; Vaughan Decl. ¶ 9-11; Xanthakys Decl. ¶ 10.) Fourth, the payment confirmation

referred to the borrower “Revlon Consumer Products Corp.” (Declaration of B. Zeigon Exhibit

B (Dkt. 8-2) at 4.) Witnesses for all parties in this case (including Citibank’s managing director

who signed the 2016 Credit Agreement) have unequivocally testified that nothing in the notices

indicated that the payments had been made in error. (See, e.g., Caraher Decl. ¶¶ 19; Dent Decl. ¶

12; Frusciante Decl. ¶¶ 23-28; Greene Decl. ¶¶ 28-34; Josephson Decl. ¶ 10; Lenga Decl. ¶¶ 24-

29; McCoy Decl. ¶¶ 31-33; Meneses Decl. ¶ 22-23; Phipps Decl. ¶¶ 21-22; Vaughan Decl. ¶

24.) Even Revlon’s corporate treasurer testified that nothing in the payment notification would

indicate to a lender that the payment was made by a mistake. (Warren Dep. Tr. at 93:3-10 (“Q.

Is there anything in this notice that would suggest to a lender that the payment was made by

mistake? *** A. I don't see anything that would indicate that this payment was made by

mistake.”).)

VIII. DEFENDANTS THOUGHT THE PAYMENTS WERE INTENTIONAL
      PAYDOWNS OF REVLON 2016 TERM LOANS

       54.     Each of the Defendants testified that, at the time payments were received on the

evening of August 11, 2020, there was no indication or reason to believe that the payments had



                                                28
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 37 of 114




been made in error. (Abrams Decl. ¶¶ 4, 19; Caraher Decl. ¶ 19; Crocombe Decl. ¶ 4; Dent Decl.

¶ 4; Frusciante Decl. ¶ 23; Greene Decl. ¶ 28; Josephson Decl. ¶ 4, 22; Lenga Decl. ¶¶ 4, 12;

McCoy Decl. ¶¶ 15, 31; Meneses Decl. ¶ 4, 22; Perkal Decl. ¶ 13; Phipps Decl. ¶ 21; Vaughan

Decl. ¶ 24; Xanthakys Decl. ¶ 17.) The Defendants also testified that none of the custodians,

trustees, or administrators with access to the bank accounts held by the lenders identified the

incoming wires as made in error prior to Citibank sending its error notices starting on the

afternoon of August 12, 2020. (Frusciante Decl. ¶¶ 18, 19; Josephson Decl. ¶ 11; Lenga Decl. ¶

4; McCoy Decl. ¶ 13, 16; Dent Decl. ¶4, 10; Meneses Decl. ¶ 14; Phipps Decl. ¶ 11, 15-17;

Vaughan Decl. ¶¶ 14-16; Xanthakys Decl. ¶ 16.)

       55.     On the contrary, every single Defendant that became aware of the payments prior

to Citibank’s error notice affirmatively concluded that the payments were a full paydown of the

2016 Term Loans:

       A.      Brigade

       56.     Individuals at Brigade first learned about the August 11 payments on the morning

of August 12, 2020 when they received an email from Virtus, LLC (“Virtus”), a Citibank partner

that serves as administrator for certain funds managed by Brigade. Virtus sent Brigade a cash

flow statement at 9:07 a.m. ET indicating that Brigade-managed lender Battalion CLO VIII Ltd.

received a payment from Citibank on behalf of the 2016 Term Loans. (DX-0483.) In that email,

a Virtus employee noted that                                                             (Id.)

       57.     At 11:29 a.m. ET on August 12, Virtus sent Brigade an updated cash flow “with

Revlon paydown processed.” (Id.) Jeffrey Frusciante, Brigade’s Bank Debt Manager, testified

that when he saw this exchange, he assumed at the time that Virtus – a Citibank partner – had

already reached out to Citibank and confirmed the transaction. (Frusciante Decl. ¶ 15.) At 11:28




                                                29
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 38 of 114




a.m. ET, an administrator for other funds managed by Brigade also notified Brigade of the

payment. (DX-0545 at -0001-2.)

       58.     Following these notifications, Brigade began reaching out to custodians and

administrators to confirm that all of their funds had received the same full payment. (Frusciante

Decl. ¶ 17.) Through this process, Mr. Frusciante concluded that funds managed by Brigade had

received a paydown because Brigade’s clients had all received the exact amount of principal and

interest they were owed; and Brigade’s clients had received interim interest which is consistent

with a prepayment of principal. (Frusciante Decl. ¶ 18.)

       B.      HPS

       59.     Individuals in HPS’s operations team reviewed the August 11 payments at or

around 8:00 a.m. ET on August 12, 2020 as part of their daily cash reconciliation process. The

individual who conducted the review noted that the payments were to be booked, and did not

report that the payments were made in error. (Xanthakys Decl. ¶ 13.)

       60.     At around 12:02 p.m. ET on August 12, 2020, an individual at Harmonic, an

administrator for certain funds managed by HPS, emailed HPS’s operations team noting that they

had received “full principle [sic] repayment plus interest” on the 2016 Term Loans. (DX-0489.)

       61.     George Xanthakys, Senior Vice President in the operations group, emailed U.S.

Bank and asked them to apply cash that came in on August 11, 2020, including the paydown on

the 2016 Term Loans. (DX-0504.) An individual at U.S. Bank replied that it was working to

book the paydown. Id. As demonstrated by Mr. Xanthakys’ instruction, he believed the

payments to be a paydown. (Xanthakys Decl. ¶ 15.)

       C.      Symphony

       62.     On the morning of August 12, 2020, Scott Caraher, Portfolio Manager at

Symphony, reached out to John Vaughan, a senior loan operations associate. (Caraher Decl. ¶


                                               30
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 39 of 114




13.) Mr. Caraher asked Mr. Vaughan whether any Symphony clients had received paydowns on

the 2016 Term Loans. Id.

         63.   Mr. Vaughan then inquired with the custodians of several Symphony clients.

(Vaughan Decl. ¶¶ 14-16.) One custodian, Deutsche Bank, confirmed at 12:52 p.m. ET that it

had “                                                    rday.” (DX-0561 at -0003.) Another

custodian, Bank of New York Mellon, confirmed at 12:51 p.m. ET that interest payments and

“              ” were received on accounts of Symphony clients. (DX-0495.) A third custodian,

Nomura, confirmed that it had “                                                        .” (DX-

0562 at -0012.) Finally, U.S. Bank confirmed at 10:34 am ET that funds were received. (DX-

0531.)

         64.   Based on this information, Mr. Vaughan and Mr. Caraher concluded that

Symphony’s clients had received full paydowns. (Caraher Decl. ¶ 15; Vaughan Decl. ¶¶ 16, 18.)

Mr. Vaughan directed Symphony’s operations team to book the payments as full paydowns of

principal and interest on their internal system. (Vaughan Decl. ¶ 17.) Of particular relevance to

their determination was the fact that the transfers occurred in a manner consistent with how

borrowers make unscheduled paydowns: they were accompanied by interim interest, and they

matched outstanding principal and interest to the penny. (Caraher Decl. ¶ 20; Vaughan Decl. ¶

18.)

         D.    Bardin Hill

         65.   John Greene, Partner at Bardin Hill, first learned about the payment on August 12,

2020 at 6:00 p.m. ET through a call with his colleague Phil Raciti. Prior to learning about the

error notices, Mr. Greene believed that the payment was a full paydown in response to the UMB

Bank litigation. (See infra at 65; Greene Decl. ¶ 17.)




                                                31
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 40 of 114




       E.      Allstate

       66.     On the morning of August 12, 2020, individuals in Allstate’s bank loan operations

team notified Catherine McCoy, Allstate Portfolio Manager, and others, that two 2016 Term

Loan lenders had received paydowns. (McCoy Decl. ¶¶ 17-18; DX-0542 at

ALLSTATE_CITI_00000058.) Due to the unexpected nature of the payment, Ms. McCoy

initially thought the bank loan operations team had reported a payment that was not actually

received (McCoy Decl. ¶ 19), but once she received confirmation of Fed Reference numbers on

the wires, she concluded that the payments were intentional paydowns (McCoy Decl. ¶¶ 20-22;

DX-0542 at ALLSTATE_CITI_00000056). Once the bank loans operations team confirmed that

the paydown was received for all Allstate clients, Ms. McCoy was even more certain that Revlon

had made an intentional paydown. (McCoy Decl. ¶ 23.)

       F.      Greywolf, ZAIS, Tall Tree, New Gen, and Medalist

       67.     Employees from Greywolf, ZAIS, Tall Tree, New Gen, and Medalist all testified

that the trustees, custodians, and/or administrators for the lenders they managed did not alert

them of any error on August 11 or August 12, prior to Citibank’s August 12 error notice. (Dent

Decl. ¶ 12; Josephson Decl. ¶ 12; Lenga Decl. ¶ 4; Meneses Decl. ¶ 14; Phipps Decl. ¶¶ 21-22.)

This is unsurprising given that these Defendants have testified that nothing in the documentation

or communication provided by Citibank suggested that the payments had been made in error.

Plainly, these Defendants did not know of any error at the time the payments were received

because they were unaware of the payments at that time.

IX.    FAILURE TO RECEIVE PAYDOWN NOTICE DID NOT INDICATE ERROR

       68.     Citibank has noted that Defendants did not receive a “payoff” notice for the

principal amounts paid on August 11, 2020. (ECF No. 1 ¶ 22.) However, even Citibank’s

witness, Mr. Fratta, testified it is not unusual for lenders to receive notices after payments are


                                                 32
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 41 of 114




made17 and that not receiving a notice would not be indicative of an error.18 Additionally, it is

not unusual for lenders to receive principal paydowns without receiving principal paydown

notices at all.19 Accordingly, Defendants have testified that the absence of an accompanying

principal payment notice would not place a lender on notice of mistake, particularly where the

interest notice states that interim interest was “due.” (Caraher Decl. ¶ 21-23; Frusciante Decl. ¶

28; Greene Decl. ¶ 34; Josephson Decl. ¶ 21; Lenga Decl. ¶ 29; McCoy Decl. ¶ 37; Meneses

Decl. ¶ 27; Vaughan Decl. ¶ 18, 25; Xanthakys Decl. ¶ 22.)

          69.   Section 2.11 of the 2016 Credit Agreement only requires that Revlon provide a

written notice to Citibank, not to the Term Lenders, DX-1044 at 83, which is added reason that

the absence of a principal notice would not have indicated any problem with the August 11

Transfer. Moreover, to the extent that Citibank was required to forward such notice from Revlon

to lenders, the Citibank managing director who signed the 2016 Credit Agreement could not

describe what form a Citibank notice to the Term Lenders would take and how long it would

take Citibank to deliver such a notice or whether Citibank did in fact send such a notice in the

form of the payment confirmations described supra. (Tichauer Dep. Tr. at 54:6-56:7, 60:9-

61:16.)


17
     Fratta Dep. Tr. at 168:9-20 (“


                                               ); Fratta Dep. Tr. at 185:16-22

                                                                          )
18
     Fratta Dep. Tr. at 169:10-15

             ).
19
    For example, Mel Meneses, Senior Credit Analyst at ZAIS, has, in his declaration, included
an example where ZAIS received an unscheduled principal prepayment with no prepayment
notice. (Meneses Decl. ¶ 28.) To this day, ZAIS has not received a payment notice for that
paydown. Id.


                                                33
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 42 of 114




       70.     While often not provided in advance of payment, payment notices, including

principal paydown notices, may be important for some investment managers, trustees,

custodians, and fund administrators for book keeping purposes. Additionally, certain investment

managers, trustees, custodians, and/or fund administrations may have policies, procedures, or

practices that require them to obtain support for unscheduled payments. Payment notices of

every type frequently arrive late, and it is common for operations teams to assist custodians and

administrators with identifying additional backup. (Frusciante Decl. ¶¶ 28-29; Vaughan Decl. ¶

25; Xanthakys Decl. ¶ 22.) In fact, identifying missing notices is a routine process of the various

operations teams’ jobs. (Frusciante Decl. ¶ 29; Vaughan Decl. ¶ 25; Xanthakys Decl. ¶ 22.) In

summary, notices can be helpful for bookkeeping purposes, but they are not necessary for

lenders to identify the payments as related to a specific loan, and they are not required to

consider loans paid off. (Frusciante Decl. ¶¶ 28-30; Vaughan Decl. ¶ 18.)

       71.     After the August 11, 2020 payments, some trustees, custodians, and

administrators reached out to Defendants to either (i) gather these principal notices or (ii) obtain

other factual support for the payments. Such outreach did not suggest to Defendants that any of

the payments were made in error—virtually all of the time they request such notices, a notice or

some other form of backup is ultimately located. (Frusciante Decl. ¶¶ 28-29; Xanthakys Decl. ¶

22.) And on the morning of August 12, 2020, when some fund administrators reached out to

Citibank for notices, Citibank did not identify that the August 11, 2020 payments were made in

error. (See DX-0489.) As these witnesses testified, they were not seeking notices out of any

concern that the August 11 Transfer was a mistake. They were simply following standard

practice in obtaining factual support for the payments for purposes of bookkeeping. (Frusciante

Decl. ¶ 28; Xanthakys Decl. ¶ 22.)




                                                 34
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 43 of 114




        72.    On August 11 and August 12, many trustees, custodians, and administrators made

the accounting entries for the August 11 payments, prior to Citibank sending its error notice in

the afternoon of August 12, 2020. For example, Virtus, LLC, which is a partner of Citibank,

booked the payments for a Brigade CLO as principal and interest based on their policy that full

paydowns that match outstanding principal and accrued interest do not require further backup

documentation. (Frusciante Decl. ¶ 30; DX-0483 at BRIGADE_CITI_00003314.)

X.      CITIBANK’S IDENTIFICATION OF A PURPORTED ERROR

        73.    It is not just the 2016 Term Lenders that did not know the payments were made in

error on August 11. It is undisputed that Citibank did not itself determine that the August 11,

2020 payments had been made in error until the next day. (Zeigon Dep. Tr. 186:13-22




          ); Fratta Dep. Tr. at 183:14-184:5 (“




                      ).

        74.    On the morning of August 12, 2020 at 9:36 AM Eastern Time, Arokia Raj, an

employee of the company WIPRO, emailed Vincent Fratta identifying that principal payments

had been sent to the 2016 Term Lenders even though these principal payments were supposed to

go to          In his email Mr. Raj stated:




                                                  35
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 44 of 114




                                                                       (DX-0371 at

Citi00001594.) This email from Mr. Raj, which was sent over 16 hours after the wire payments

were completed, is the first evidence that Citibank itself became aware of a potential error in the

payments. (Fratta Dep. Tr. at 192:15-193:5




                                                                           ). Mr. Raj himself only

somewhat fortuitously determined that there had been an error, telling Citibank employees on

August 12, 2020 at 10:12 am ET that he found that the principal payments had gone out the door

during a                   (DX-0375 at Citi00000940.)

XI.    HISTORIC NATURE OF ERROR

       75.     Citibank’s error was unprecedented, and Defendants would have had no reason to

conclude that such an historic error had occurred. According to Revlon’s corporate treasurer:




                     (Warren Dep. Tr. At 143:2-12) (emphasis added).

       76.     All of Citibank’s witnesses who have testified, have stated that this was the

largest error they had ever seen in their decades of working on Wall Street. (See, e.g. Zeigon

Dep. Tr. 279:9-281:2




                                                36
         Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 45 of 114




                     ).) Witnesses have testified that, in their decades of experience on Wall

Street, they had not seen a similar error where a bank had paid lenders the exact amount of

principal and accrued interest under a loan in error.20 Citibank witnesses admitted that they were

               by this error and that it would be unforeseeable on the morning of August 11, 2020.

Citibank has never had an error of this magnitude in the past and does not expect to have an error

of this magnitude again. Zeigon Dep. Tr. 282:13-24




                     ).

         77.     Such a mistake was also unforeseeable because it is well known that Wall Street

banks, including Citibank, have many checks in place to ensure that accidental payments are not

made. As described above, Citibank implemented a “six-eye” system whereby at least three

people need to review a payment of this magnitude. See supra at ¶¶ 41-42. Citibank’s systems


20
     Fratta Dep. Tr. at 57:15-19

           Fratta Dep. Tr. at 59:11-60:2



                                       ); Fratta Dep. Tr. at 186:21-187:6.
21
     Fratta Dep. Tr. at 196:10-197:4




                               ).


                                                    37
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 46 of 114




also had additional checks to ensure that payments were not released from their Flexcube system

that exceeded the amount of debt outstanding and to check for scrivener’s errors. See supra at ¶

43.

XII.   THE UMB ACTION

       78.     On August 12, 2020, at approximately 2:06 pm ET, UMB Bank, National

Association (“UMB Bank”), as successor administrative agent under the 2016 Credit Agreement,

filed a lawsuit against Revlon, Citibank, and number of other entities, claiming over 20 counts,

including for fraudulent conveyance, conversion, unjust enrichment, breach of contract, and

tortious interference with contract. (DX-1055.) UMB elected not to serve the complaint in that

lawsuit in light of the August 11 payment and it subsequently proposed to the Court presiding

over that action that it be stayed in consideration of this case. (See Letter from B. Finestone,

dated October 5, 2020, Case 1:20-cv-06352-LGS (ECF No. 15).) After that request was denied,

UMB voluntary dismissed its complaint without prejudice. (See Notice of Voluntary Dismissal,

dated November 6, 2020, Case 1:20-cv-06352-LGS (ECF No. 17).)

       79.     Prior to its filing, the UMB suit had been in the works for several months. As is

typical in cases when administrative agents file lawsuits against borrowers, such as Revlon, the

administrative agent needs to be “directed” by more than 50% of the lenders before it files suit,

which can be a long and often complicated process. The direction letter also contained a

direction for UMB to notice an Event of Default and Notice of Acceleration to Revlon. (Abrams

Decl. ¶ 32; Caraher Decl. ¶ 40; Crocombe Decl. ¶ 16; Dent Decl. ¶ 27; Greene Decl. ¶ 39;

McCoy Decl. ¶ 45; Meneses Decl. ¶ 35; Perkal Decl. ¶¶ 49-51; Phipps Decl. ¶ 26.)

       80.     Each of the Defendants in this action that signed a direction and indemnification

letter—on behalf of the lenders it manages—did so in advance of August 11, 2020:




                                                38
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 47 of 114




            Brigade signed the D&I Letter on behalf of the lenders it manages on July 30, 2020.
             (Perkal Decl. ¶ 50.)

            HPS signed the D&I Letter on behalf of the lenders it manages on July 31, 2020.
             (Crocombe Decl. ¶ 16.)

            Symphony signed the D&I Letter on behalf of the lenders it manages on July 30,
             2020. (Caraher Decl. ¶ 40.)

            Medalist signed the D&I Letter on behalf of the lenders it manages on August 4,
             2020. (Phipps Decl. ¶ 27.)

            New Gen signed the D&I Letter on behalf of the lenders it manages on August 5,
             2020. (Dent Decl. ¶ 27.)

            Greywolf signed the D&I Letter on behalf of the lenders it manages on August 6,
             2020. (Abrams Decl. ¶¶ 31-32.)

            Allstate signed the D&I Letter on behalf of the lenders it manages on August 7, 2020.
             (McCoy Decl. ¶¶ 44-45.)

            Bardin Hill signed the D&I Letter on behalf of the lenders it manages on August 10,
             2020. (Greene Decl. ¶ 40.)

            ZAIS signed the D&I Letter on behalf of the lenders it manages on August 10, 2020.
             (Meneses Decl. ¶¶ 35-36.)

       81.      Tall Tree was not a directing lender and therefore did not sign the direction letter

to UMB.

       82.      In other words, all of the lenders managed by Defendants that directed UMB to

file the lawsuit did so prior to Citibank’s August 11, 2020 Wire Transfers. The impending UMB

lawsuit was leaked by popular publication S&P Global Market Intelligence on August 10, 2020,

a day prior to the August 11, 2020 wire transfers. (DX-1053.)

XIII. CITIBANK’S COMMUNICATION OF ERROR AND RECALL OF FUNDS

       83.      On August 12, 2020, starting at around 2:20 pm ET Citibank began sending

“recall” notices to the 2016 Term Loan Lenders. The first of these notices arrived at

approximately 2:22 pm ET on August 12, 2020, almost 20 hours after the wire transfers cleared.



                                                 39
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 48 of 114




(Appendix A.) These initial “recall” notices stated:




                                          (DX-0529 (emphasis added).)

       The notice did not say what the error was. Nor did it provide any details regarding how

Citibank made such an error, nor why Citibank considered interest to be due on August 11th.

Citibank’s witness, Mr. Fratta, testified that one of the reasons that Citibank sent out the error

notices is because it did not expect that lenders would otherwise come to the conclusion that the

payments had been made in error. (Fratta Dep. Tr. at 205:16-206:21 (“




       84.     Citibank continued to send subsequent “recall” notices to lenders in the following

days. In these subsequent notices, Citibank attempted to backtrack from its original

characterization of the August 11 Transfer as a payment of “            ,” by removing that word

from the notice. (See, e.g., DX-0865 at Citi00005225.) In an August 13, 2020 1:57 am email,

Mr. Fratta stated with respect to the recall communications: “

                                                                        (DX-0541 at

Citi00031172.)

       85.     Prior to Citibank communicating to Defendants and Lenders that the wire transfer

had allegedly been made in error on August 12, 2020, no Lender or Defendant believed that the

wire transfers had been made in error. (Caraher Decl. ¶ 4; Crocombe Decl. ¶ 4; Dent Decl. ¶ 18;




                                                 40
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 49 of 114




Frusciante Decl. ¶¶ 4, 18; Greene Decl. ¶¶ 4, 28-30; Josephson Decl. ¶ 4; Lenga Decl. ¶ 24;

McCoy Decl. ¶ 4; Meneses Decl. ¶ 4; Perkal Decl. ¶ 4; Phipps Decl. ¶¶ 4, 21-22; Vaughan Decl.

¶ 18; Xanthakys Decl. ¶ 17.)

XIV. DEFENDANTS DID NOT BELIEVE THAT THE PAYMENT HAD BEEN MADE
     IN ERROR

        86.     In this action, Defendants have produced 47,978 pages of documents, and

Citibank has deposed sixteen employees of Defendants, obtaining 2,800 pages of deposition

testimony. Additionally, Citibank has issued twelve third party subpoenas, and 8,400 total pages

of documents have been produced by third parties to date. The evidence—and the testimony

from witnesses—unequivocally points to the fact that the Defendants and the funds that they

managed believed (and should have believed) that the payments were an intentional paydown of

the 2016 Term Loans. Additionally, there is no evidence suggesting that Defendants or Lenders

knew or should have known the payments had been made in error prior to Citibank’s error

notices, which were sent over 20 hours after the August 11 payments had been completed. Even

Citibank’s employees have testified that, from the lender’s perspective, one would not have (and

could not have) concluded that the payments had been made in error on August 11, 2020. For

example, Mr. Fratta testified that he would not have concluded that the payments were made in

error upon receipt of payment.22

        87.     Instead, rather than jumping to the highly unlikely conclusion that the August 11,

2020 payments were a historically unprecedented error by one of the most sophisticated banks in

the world, upon receiving the payments, Defendants believed in one of several significantly more




22
     Fratta Dep. Tr. at 188:17-21



                                                41
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 50 of 114




plausible explanations for the August 11, 2020 Wire Transfers. (See, e.g., Caraher Decl. ¶¶ 19-

25; McCoy Decl. ¶ 24.)

        88.    First, Revlon knew that the 2016 Term Lenders had objected and were unhappy

with the May 2020 Transaction.23 And Defendants were aware that Revlon and Citibank knew

that a group of lenders, which included funds managed by Defendants, were planning to

imminently sue them. (Caraher Decl. ¶¶ 31-32; Crocombe Decl. ¶ 15; Perkal Decl. ¶ 32.) In

fact, on the evening of August 10, just a day before the transfers, the fact that these lenders were

planning to imminently file suit against Revlon and Citibank had leaked to the press and

published in a popular financial publication. (DX-1053 (“[A] group of lenders is also preparing

a lawsuit against [Revlon] for a recent recapitalization transaction, alleging that the deal involved

creditor vote manipulation and violated the terms of its 2016 Credit Agreement, two of the

sources said.”)) Certain Defendants believed that Revlon, through Citibank as administrative

agent, may have been selectively paying off lenders under the 2016 Credit Agreement so that the

lenders would no longer have the required 50% ownership of the 2016 Term Loans to direct

UMB to file a lawsuit against Revlon. (Caraher Decl. ¶ 33; Crocombe Decl. ¶ 13; Greene Decl.

¶ 19; McCoy Decl. ¶ 24; Perkal Decl. ¶ 31; Phipps Decl. ¶ 18.) Certain Defendants had this view

because, as recently as May of 2020, Revlon and Citibank had taken actions under the 2016

Credit Agreement to impact the lender’s voting rights under the 2016 Credit Agreement through

the issuance of a revolver, which served no corporate purpose other than the gerrymander of

Defendants’ voting rights. (Caraher Decl. ¶¶ 27-28; Crocombe Decl. ¶ 13; Greene Decl. ¶¶ 12,

19; McCoy Decl. ¶ 12; Perkal Decl. ¶¶ 28-30.) Certain Defendants believed that Revlon was


23
     Warren Dep. Tr. at 117:15-22

                                                        .


                                                 42
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 51 of 114




again taking actions to manipulate the vote under the 2016 Credit Agreement—this time by

selectively repurchasing certain 2016 Term Loans—so that Defendants would no longer have the

50% votes required to direct UMB to sustain its lawsuit against Revlon and Citibank. (Caraher

Decl.¶ 33; Crocombe Decl. ¶ 13; Greene Decl. ¶ 19; McCoy Decl. ¶ 24; Perkal Decl. ¶ 31;

Phipps Decl. ¶ 18.)

       89.     Second, in the weeks leading up to the August 11 payment, the springing maturity

of the 2016 Term Loans was a critical issue for Revlon. (DX-1056 at -0001.) Absent

satisfaction, the 2016 Term Loans threatened to trigger cross defaults on the rest of Revlon’s

debt. (Warren Dep. Tr. at 124:2-10




Revlon’s treasurer testified that Revlon “is obviously trying to address the maturities” in order to

avoid default and to stay out of bankruptcy. (Warren Dep. Tr. at 124:16-25




                                                                                    .) Certain

Defendants believed that Revlon may have been taking steps to repurchase the 2016 Term Loans

to avoid the springing maturity, and thereby stave off a bankruptcy filing. (See, e.g., Perkal

Decl. ¶¶ 35-38.)

       90.     Third, Revlon’s history—including very recent history—suggested that the

company had the ability to raise the necessary capital to prepay the 2016 Term Loans. In May,

just three months before these payments, Revlon successfully refinanced almost a billion dollars

of 2016 Term Loans and had paid off debt at par at least four other times. Warren Dep Tr. at




                                                 43
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 52 of 114




116:11-23




                                                             Revlon had also certified its own

solvency twice. (Warren Dep Tr. at 99:2-100:6; DX-0046 at Citi00002350; DX-1044 at -0007.)

On August 11, Revlon’s stock price implied several hundred million dollars of market

capitalization. On August 11, Defendants believed, and had sound basis for believing, that

Revlon had the fund raising capacity to pay off the term loans and it had acted on August 11,

2020 to do so. (Abrams Decl. ¶¶ 26-28; Caraher Decl. ¶¶ 34-35; Dent Decl. ¶ 25; Greene Decl. ¶

38; Lenga Decl. ¶¶ 32-33; McCoy Decl. ¶ 42; Meneses Decl. ¶¶ 33-34; Perkal Decl. ¶¶ 39-44;

Phipps Decl. ¶ 24.)

       91.     Fourth, certain Defendants believed that it was possible that Ronald Perelman,

who owns more than 85% of Revlon through his investment company MacAndrews & Forbes,

was acting to save Revlon, as he has done before. (Caraher Decl. ¶¶ 36-39; Dent Decl. ¶ 25;

Greene Decl. ¶ 38; Lenga Decl. ¶¶ 33-34; McCoy Decl. ¶ 43; Meneses Decl. ¶ 34; Perkal Decl.

¶¶ 39-42; Phipps Decl. ¶ 24; DX-1051.) Many sophisticated market participants believe that Mr.

Perelman will not allow Revlon to fail under any circumstances. (See, e.g., DX-1037.) Indeed,

Mr. Perelman has historically saved Revlon so many times that there is a term in the industry

known as the “Perelman Put”—referring to Mr. Perelman’s acumen for finding pockets of

liquidity within his portfolio companies to refinance and pay down maturing debt to avoid a

bankruptcy. (DX-1029 (“Every time Revlon's future looks imperiled, Mr. Perelman pumps more

money into the company …”); Perkal Decl. ¶ 41.) It is well known in the market that Mr.




                                               44
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 53 of 114




Perelman’s daughter is the CEO of Revlon and that Mr. Perelman has had a long time “love

affair” with the company. (DX-1029; see also DX-1051.)

       92.     In addition to Mr. Perelman’s sale of assets, on August 11, 2020, the day of

Citibank’s wire payments, popular publication Reorg Research leaked that Revlon had hired

investment bank PJT, a bank that is well known for its restructuring work. (DX-0361; Perkal

Decl. ¶ 37.) That article noted that PJT was specifically working on addressing Revlon’s

upcoming accelerated maturity on the 2016 Term Loans. (DX-0361; Perkal Decl. ¶ 37.) That

same day, Vanity Fair published a statement from Mr. Perelman stating that he wished to lead a

“less leveraged business life.” (DX-0904 at -0005.)

       93.     While Defendants did not know specifically what Mr. Perelman was up to, after

the payments were received on August 11, 2020, many of the Defendants believed that, based on

prior history, Mr. Perelman could have used those monetized assets to rework and restructure the

debt in his portfolio, including the 2016 Term Loans, the closest maturity for Revlon.24 (Caraher

Decl. ¶¶ 36-39; Dent Decl. ¶ 25; Greene Decl. ¶ 38; Lenga Decl. ¶¶ 33-34; McCoy Decl. ¶ 43;

Meneses Decl. ¶ 34; Perkal Decl. ¶ 41.)

       94.     The reasonableness of Defendants’ state of mind on August 11 has proven out.

On November 12, 2020, Revlon announced that (in order to address the springing maturity on

the 2016 Term Loans), it would optionally prepay approximately $106.8 million of its unsecured

notes “at a price equal to 100% of their aggregate principal amount, together with interest




24
   While Revlon would have had to disclose such a transaction to the Securities and Exchange
Commission, such a disclosure would not have to happen until after the transaction was
completed. It is typical for such disclosures to come several days after the transaction’s
execution. (See Warren Dep. Tr. at 178:7-22.)



                                                45
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 54 of 114




accrued.”25 Thereafter, Revlon and Perelman have been lauded in the press as having

successfully reached a deal to avoid bankruptcy, which would have been caused by the springing

maturity on the 2016 Term Loans.26 Indeed, Perelman’s private equity company, MacAndrews

& Forbes, revealed in a November 13, 2020 SEC filing that it made a significant financial

contribution to the deal.27

       95.     Regardless of whether Defendants’ understanding of the payments was correct,

they had no reason even to contemplate a far-fetched scenario in which Citibank paid all of them

their exact principal, and the corresponding accrued interest, by mistake.

XV.    THIS LAWSUIT

       96.     Once Defendants received or became aware of the “recall” communications from

Citibank, Defendants took the conservative step of instructing the various trustees, custodians,

and fund administrators for the 2016 Term Lenders to freeze the August 11 payments in place so

that the money received would not be sent to investors. (Abrams Decl. ¶¶ 29-30; Caraher Decl. ¶

17; Dent Decl. ¶ 15; Frusciante Decl. ¶ 21; Greene Decl. ¶ 26; Lenga Decl. ¶ 16; McCoy Decl. ¶

29; Meneses Decl. ¶ 20; Perkal Decl. ¶ 16; Phipps Decl. ¶ 20; Vaughan Decl. ¶ 22.) This step

was taken because it was clear that there could be potential litigation over the August 11 Wire

Transfers, and did not reflect a belief that the 2016 Revlon Term Loan is still outstanding.

(Abrams Decl. ¶¶ 29-30; Dent Decl. ¶ 15; Frusciante Decl. ¶ 21; Greene Decl. ¶ 26; Lenga Decl.


25
     See Revlon Announces Final Results and Expiration of Amended and Restated Exchange
Offer and Concurrent Consent Solicitation, Nov. 12, 2020, available at:
https://investors.revlon.com/news-releases/news-release-details/revlon-announces-final-results-
and-expiration-amended-and
26
     See Revlon to Avoid Bankruptcy Filing Upon Completing Debt Deal, Nov. 12, 2020,
available at: https://www.bloomberg.com/news/articles/2020-11-12/revlon-to-avoid-bankruptcy-
filing-upon-completion-of-debt-deal
27
     See Revlon, Inc., Schedule 13D/A (Nov. 11, 2020), available at:
https://app.reorg.com/print/sec/5faf0418bbc0c77b3e8b4e6d


                                                46
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 55 of 114




¶ 16; McCoy Decl. ¶ 16; Meneses Decl. ¶ 20; Perkal Decl. ¶ 16; Phipps Decl. ¶ 20; Vaughan

Decl. ¶ 22.)

        97.    On August 17, 2020, Citibank sued Brigade (the investment manager, not the

Lenders that it manages) for return of the funds that were transferred to the Term Lenders

pursuant to the August 11, 2020 wire transfers. See Complaint, Case No. 1:20-cv-06539 (Dkt. 1)

(“Brigade Complaint”). On August 18, 2020, Citibank followed on with lawsuits against HPS

and Symphony. See Complaint, Case No. 1:20-cv-06617 (Dkt. 1) (“HPS Complaint”). On

August 21, 2020, Citibank sued the remaining seven defendants. See Complaint, Case No. 1:20-

cv-06713 (Dkt. 1) (“Bardin Hill Complaint”). In these complaints, Citibank brought claims for

unjust enrichment, conversion, money had and received, and payment by mistake.

        98.    In Citibank’s first two complaints, Citibank alleged that interest was “due” on

August 11, 2020. Brigade Complaint ¶¶ 15, 16; HPS Complaint ¶¶ 17, 18. In its third

complaint, Citibank no longer alleges that interest was “due” on August 11. As noted, interest

would have been “due” on that date only if Revlon were making a prepayment of principal at the

same time. See Supra at ¶ 50.

        99.    By the time Citibank filed its first complaint on August 17, 2020 against Brigade,

it still had not determined the reasons for the alleged error,28 even though it was asserting that

Defendants and 2016 Term Lenders should have known that an error occurred.

        100.   In all three of Citibank’s complaints, Citibank alleged that it “never modified the

register to reflect a full or partial discharge” of the 2016 Term Loans. See, e.g., Brigade




28
     Zeigon Dep. Tr. at 240:10-14

                       .


                                                 47
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 56 of 114




Complaint ¶ 22. As noted supra, Citibank’s register reflected a zero balance following the

August 11 payments. See supra at ¶ 26.

        101.   Based in part on certain of the foregoing allegations, the Court entered Temporary

Restraining Orders (the “TROs”) with respect to the funds transferred to Defendants on August

11, 2020, and Defendants have instructed the trustees, custodians, and fund administrators for the

2016 Term Lenders to hold the transferred funds in compliance with those TROs. (Abrams

Decl. ¶¶ 29-30; Dent Decl. ¶ 15; Frusciante Decl. ¶ 21; Greene Decl. ¶ 26; Lenga Decl. ¶ 16;

McCoy Decl. ¶ 29; Meneses Decl. ¶ 20; Perkal Decl. ¶ 16; Phipps Decl. ¶ 20; Vaughan Decl. ¶

22.).




                                               48
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 57 of 114




                                   CONCLUSIONS OF LAW

I.     DEFENDANTS ARE ENTITLED TO RETAIN THE AUGUST 11 TRANSFERS,
       BECAUSE THEY CONSTITUTE A “DISCHARGE FOR VALUE” OF THE
       TERM LOANS

       102.    It is undisputed that, on August 11, 2020, Citibank transferred the precise amount

outstanding on the Revlon Term Loans to each of 315 lenders. (Citibank’s Responses and

Objections to Defendants’ Requests for Admissions, Request No. 6. See also Zeigon Dep. Tr. at

108:16-22.). Citibank’s purported “mistake,” then, is that it paid those lenders exactly what they

were owed. As detailed in Section I.A, infra, the lenders are entitled to retain those funds, under

well settled New York law, as a “discharge for value” on their Term Loans. In Section IB, infra,

Defendants address a series of questions posed by the Court in its Order on August 19, 2020 (the

“August 19 Order”), and the answers to those questions demonstrate there is no merit to

Citibank’s various arguments aimed at avoiding a finding that the Term Loans were discharged.

       A.      Defendants Meet The Requirements For A Discharge For Value Under New
               York Law

       103.    New York recognizes the “discharge for value” defense.29 See Banque Worms v.

BankAmerica Int’l, 77 N.Y.2d 362, 376 (1991). In Banque Worms, the New York Court of

Appeals held that a creditor who receives money “to which it is entitled,” having “no knowledge

that the money was erroneously wired,” can treat “the transfer of funds as a final and complete

transaction, not subject to revocation.” Id. at 373. That is the exact situation here: It is

undisputed that the Term Lenders were owed (and therefore “entitled to”) the exact amounts they

received through the August 11 Transfer. (Citibank’s Responses and Objections to Defendants’

Requests for Admissions, Request No. 6. See also Zeigon Dep. Tr. at 108:16-22.) And



29
   This action is governed by New York law, pursuant to a choice of law provision in the 2016
Credit Agreement. See Credit Agreement § 10.11.


                                                 49
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 58 of 114




Defendants have presented extensive testimony confirming they had “no knowledge” that the

funds were “erroneously wired.” (See, e.g., Abrams Decl. ¶¶ 4, 19; Caraher Decl. ¶ 19;

Crocombe Decl. ¶ 4; Frusciante Decl. ¶ 23; Greene Decl. ¶ 28; Josephson Decl. ¶ 4, 22; Lenga

Decl. ¶¶ 4, 12; McCoy Decl. ¶¶ 13-15, 31; Meneses Decl. ¶¶ 4, 22; Perkal Decl. ¶ 13; Phipps

Decl. ¶ 21; Vaughan Decl. ¶ 24; Xanthakys Decl. ¶ 17.) The August 11 Transfer therefore is

“not subject to revocation.” Banque Worms, 77 N.Y.2d at 373; see also Colli v. Wirth, 1996 WL

243237, at *8 (S.D.N.Y. 1996) (“[W]here the benefit is deserved, as in the case of a valid debt

owed, and the means employed in obtaining it lawful, no injustice has occurred. In such

situations, the payor is not entitled to restitution.”).

        104.    The facts here are strikingly similar to the facts in Banque Worms—a case in

which the New York Court of Appeals, the Second Circuit, and the Southern District of New

York, all concluded that a mistaken bank payment constituted an irreversible discharge of debt.30

In Banque Worms, the defendant bank, Security Pacific International Bank (“SPIB”), received a

direction from its accountholder, Spedley Securities Ltd. (“Spedley”), to transfer approximately

$2 million to Banque Worms as full payment on an outstanding loan. 726 F. Supp. at 940-41.

Spedley subsequently reversed that direction, and directed that the funds be sent elsewhere. Id.

SPIB mistakenly followed the initial direction, however, and sent the funds to Banque Worms.

Id. SPIB advised the bank that held Banque Worms’s account two hours later that the funds had


30
    In Banque Worms, the District Court held that the disputed payment was a discharge for
value under New York law. Banque Worms, 726 F. Supp. at 943. On appeal from that Order,
the Second Circuit noted uncertainty, under New York law, as to whether the defense includes a
reliance requirement, and certified the question to the New York Court of Appeals. Banque
Worms v. BankAmerica Int’l, 928 F.2d 538, 541 (2d Cir. 1991). The Court of Appeals held that
discharge for value does not require any showing of reliance, Banque Worms, 77 N.Y.2d at 366,
and the Second Circuit then affirmed the original district court decision, holding that Banque
Worms was entitled to the disputed funds as a discharge for value on its loans, Banque Worms,
928 F.2d at 541.


                                                    50
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 59 of 114




been sent by mistake and demanded that they be returned, and Banque Worms later invoked the

discharge for value defense. Id. At every key juncture, the situation here is the same: Citibank

maintains that it mistakenly executed a direction to transfer funds in its role as an agent for a

third party (in this case, Revlon); it transferred those funds to the Term Lenders in the amounts

they were owed (Fratta Dep. Tr. at 64:7-23, 284:4-20); it sent an error notice after the mistaken

transfer (Zeigon Dep. Tr. at 212:4-6); and Defendants are invoking the discharge for value

defense as a basis to retain the funds.

       105.    In finding a discharge for value in nearly the same scenario as now before this

Court, the Court of Appeals in Banque Worms applied the requirements set out in Section 14 of

the Restatement of Restitution. Under that provision,

       A creditor of another or one having a lien on another’s property who has received
       from a third person any benefit in discharge of the debt or lien, is under no duty to
       make restitution therefor, although the discharge was given by mistake of the
       transferor as to his interests or duties, if the transferee made no misrepresentation
       and did not have notice of the transferor's mistake.

Banque Worms, 77 N.Y.S. 2d at 367 (quoting Restatement § 14(1)). The Court explained why a

finding of discharge under this standard was “particularly appropriate”: “[A]s a creditor . . .

Banque Worms was a beneficiary entitled to the funds who ‘made no misrepresentation and did

not have notice of the transferor’s mistake.’” Id. at 376. The Second Circuit, addressing the

same facts, gave a similar rationale: “At the time it received the mistaken payment, Banque

Worms was Spedley’s bona fide creditor. Further, Banque Worms made no misrepresentation

regarding the transfer or its right to receive the funds and did not have notice of the transferor’s

error.” 928 F.2d at 541. Here, too, it is undisputed that, “at the time it received the mistaken

payment,” each lender was Revlon’s “bona fide creditor”; that Defendants “made no

misrepresentation regarding the transfer or its right to receive the funds” (see DX-1089,

Citibank’s Revised Responses and Objections to Defendants’ First Set of Requests for


                                                 51
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 60 of 114




Admissions Directed to Citibank, N.A. Response to Request No. 9); and that Citibank provided

no notice “at the time” (928 F.2d at 541) of the transfer of any “error.” (Zeigon Dep. Tr. at

212:4-6 (“Q. Okay. Well, Citibank began sending notices of an error on the afternoon of August

12th, right? A. Correct.”));31 928 F.2d at 541.

       106.    On a straightforward application of Banque Worms, Defendants are “entitled to

retain the mistakenly transferred funds.” Id.

       B.      The Answers To Each Question Posed By The Court Demonstrates That
               Citibank Cannot Avoid Application Of The Discharge For Value Defense.

       107.    In its August 19 Order, the Court asked that the parties address three questions,

each related to an argument that Citibank has advanced as a basis for avoiding application of the

discharge for value defense.32 ECF No. 28 at 2. Defendants address those questions below, and

the answers demonstrate that Citibank’s arguments are without merit.

               1.      The Discharge For Value Defense Applies Upon Receipt of Funds

       108.    In the first question it posed in its August 19 Order, the Court asked the

following:

               At what point in time does the “discharge for value” rule apply?



31
    The question of whether Defendants were “on notice” of Citibank’s purported mistake is
addressed in greater detail in Section I.B.2.b, infra. But for the present purpose of comparing the
facts of Banque Worms with the facts here, it is significant that Citibank, like the transferor bank
in Banque Worms, first gave notice of its purported error after the money had already been sent.
Indeed, Citibank sent “error notices” to Defendants the day after the August 11 Transfer (see,
e.g., Zeigon Dep. Tr. at 212:4-6), whereas the defendant bank in Banque Worms gave notice of
its mistake just two hours after it occurred. 726 F. Supp. at 942. The Court concluded that
giving notice two hours after the mistake, which was far more prompt than the nearly full day
delay here, was still too late and therefore “immaterial” to the discharge analysis. Id.
32
    The Court also posed a question concerning the relationship between Defendants and the
Lenders to which Citibank sent the August 11 Transfers. ECF No. 28 at 2. Because that issue
does not relate directly to the discharge for value rule, it is addressed separately in Section III.A,
infra.


                                                  52
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 61 of 114



               - Are there any New York authorities applying the rule in In re Calumet Farm,
                 Inc., 398 F.3d 555 (6th Cir. 2005)?
               - If Calumet accurately states the law in New York, how does it apply in this case?
                 Were the debts in this case “discharged” and, if so, when?
ECF No. 28 at 2. As detailed below, the discharge for value rule applies upon receipt of the

disputed funds, and not, as Citibank contends, at some later time when the discharge is recorded

in the recipient’s books and records. Moreover, no New York court has applied the rule in In re

Calumet Farm, Inc., 398 F.3d 555 (6th Cir. 2005), and Calumet itself relies on authority that

rejects New York law, including specifically the requirement that discharge be assessed upon the

receipt of funds. Lastly, even if Calumet were the governing standard under New York law (it is

not), Defendants would prevail because Citibank itself made the bookkeeping entries that,

according to its own argument, constitute a discharge of debt.

                      (a)     This Action is Governed By The Court Of Appeals Decision in
                              Banque Worms, Which Applies The Discharge For Value Defense
                              Upon Receipt Of Funds, And Not By The Sixth Circuit Decision in
                              Calumet

       109.    Citibank maintains that, in order to prevail on the discharge for value defense,

Defendants must show that they affirmatively “credited” Citibank’s payment in their records

prior to receiving notice that the funds had been transferred by mistake. See ECF No. 41;33 ECF

No. 23 at 2 (“Brigade has offered no evidence that it ‘credited’ Revlon in any manner. Again,




33
    As its support for a “crediting” requirement, Citibank relies on Banque Worms’ citation to the
100-plus year old decision in Carlisle v. Norris, 215 N.Y. 400, 415 (1915). ECF 41 (citing
Banque Worms, 77 N.Y.2d at 368). That is misguided: The Court of Appeals in Banque Worms
did not cite Carlisle as the modern governing standard, but as part of its discussion as to why the
discharge for value rule needed to be updated in the context of “electronic funds transfer
technology.” Banque Worms, 77 N.Y.2d at 368-69. In that context, which is the context here,
the Court emphasized that the need to “establish[] finality in electronic wire transfers” is a
“singularly important policy goal,” and explained that electronic payments are “final and
irrevocable” as soon as the funds are released. Id. at 372, quoting Delbrueck & Co. v.
Manufacturers Hanover Trust Co., 609 F.2d 1047, 1049-51 (2d Cir. 1979).


                                                53
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 62 of 114




that is essential under Restatement Section 14 . . . .”). There is no such requirement under New

York law.

       110.    Banque Worms and its progeny apply the discharge for value rule immediately

upon payment and receipt of the disputed funds, and not when the recipient later “credits” the

funds in its books. In fact, this Court in Banque Worms expressly rejected placing any weight on

the “final settling of accounts,” which it viewed as nothing more than “mere bookkeeping.” 726

F. Supp. at 942 (citing Delbrueck & Co. v. Mfrs. Hanover Trust Co., 609 F.2d 1047, 1049-51 (2d

Cir.1979)). Moreover, with the critical moment occurring upon receipt of the funds, the district

court held that “any awareness by Banque Worms of SPIB’s mistake two hours after the funds

were transferred by wire is not material.” Id. (emphasis added). The New York Court of

Appeals similarly held that a debt is discharged where the recipient has no knowledge the funds

were sent in error “when [it] receives [the] money.” 77 N.Y.2d at 373. The Second Circuit

affirmed the District Court, also focusing its analysis at “the time [the lender] received the

mistaken payment.” 928 F.2d at 541 (“At the time it received the mistaken payment, Banque

Worms was Spedley’s bona fide creditor. Further, Banque Worms made no misrepresentation

regarding the transfer or its right to receive the funds and did not have notice of the transferor’s

error. Therefore, as Judge Patterson concluded, Banque Worms is entitled to retain the

mistakenly transferred funds.” (emphasis added)).34 Other leading authorities understand New

York law and Banque Worms the same way: “As the [New York] Court of Appeals saw things,

a creditor should be able to treat funds credited in apparent payment of a debt as irrevocably his,



34
    On appeal, SPIB argued that the district court erred by determining discharge at the time of
fund receipt, complaining that the “court’s reasoning effectively eliminates any ‘window’ at all.”
App. Opening Brief at 47. See Exhibit A. The Second Circuit rejected all of SPIB’s arguments,
finding them “to be without merit.” Id. at 542.


                                                 54
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 63 of 114




unless news of the error precedes arrival of the funds.” Gen. Elec. Capital Corp. v. Cent. Bank,

49 F.3d 280, 284 (7th Cir. 1994) (Easterbrook, J.) (emphasis added).

       111.    Banque Worms’ rejection of a rule that would delay discharge until the fund

recipient records the transfer in its books is also consistent with the plain meaning of the term

“discharge,” which is defined as “the payment of a debt,” not the subsequent “booking of a

payment after receipt.” Discharge, Black’s Law Dictionary (11th ed. 2019) (debts are typically

“discharge[d] by performance” of the debtor). Consistent with that plain understanding,

numerous courts applying New York law have recognized that it is the payment of a debt that

discharges it, not some subsequent action by the lender. See Nat’l Commercial Bank & Trust

Co. of Albany v. Madison, 270 A.D. 437, 439 (N.Y. App. Div. 3d Dep’t 1946) (“The drawee’s

payment discharged the instrument.”); McCrea v. Purmont, 16 Wend. 460, 474 (N.Y. 1836)

(“The payment of the money discharges or extinguishes the debt; a receipt for the payment does

not pay the debt, it is only evidence that it has been paid.”); Dillenbeck v. Dygert, 52 Sickels 303,

309 (N.Y. 1884) (“That the note was extinguished by payment . . . we concede.”); Jackson v.

Am. Cigar Box. Co., 141 A.D. 195, 196 (N.Y. App. Div. 1st Dep’t 1910) (“The mere acceptance

of the principal sum and interest would . . . discharge the debt pro tanto . . . .”); Arlington Park

Racetrack Ltd. v. SRM Computers, Inc., 674 F. Supp. 986, 992 (E.D.N.Y 1987) (“The debt of

[debtor] was extinguished when [payor] paid it with a check . . . .”); Fara, Inc. v. Gouvis, 245

A.D.2d 483, 484 (N.Y. App. Div. 1st Dep’t 1997) (“Reliance and Royal discharged their duty to

the plaintiff when their settlement checks, payable to the plaintiff as an additional insured, were

paid by the drawee banks.”).

       112.    Citibank attempts to escape the rule of Banque Worms (and New York law

generally), that a debt is discharged upon payment, by relying on the Sixth Circuit decision in In




                                                  55
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 64 of 114




re Calumet Farm, Inc., 398 F.3d 555 (6th Cir. 2005), in which the Court, applying Kentucky

law, held that the “relevant event” under the discharge for value doctrine is whether the lender

receives notice of mistake “before it credits the debtor’s account.” ECF No. 10 (citing In re

Calumet Farm, Inc., 398 F.3d 555 (6th Cir. 2005)). But Calumet has never been cited by any

New York court, and departs from New York law.35 Calumet relies principally on NBase

Communications, Inc. v. American National Bank & Trust Company of Chicago, 8 F. Supp.2d

1071 (N.D. Ill. 1998), which recognized that “[Banque Worms] makes clear that the discharge

for value rule (as applied in New York) entitles the holder of a mistaken payment to keep such

payment upon receipt,” and that “Banque Worms’ approach . . . protects creditors who have done

nothing more than receive a mistaken payment.” Id. at 1075-76. The Court in NBase explained

that Banque Worms follows from a long “tradition” under New York law favoring the finality of

financial transactions, and the NBase Court openly acknowledged it was adopting a contrary rule

that there is no discharge until the recipient credits the funds—the same rule Citibank wants

applied here—because it “disagree[d] with Banque Worms’ approach.” Id. at 1076 (“[O]ne

way to avoid [a] ‘lengthy period of uncertainty’ is to allow banks to keep mistaken payments



35
    The Sixth Circuit acknowledged that the New York Court of Appeals in Banque Worms
states that notice that a payment was by mistake “must occur before the funds arrive,” but
nevertheless oddly suggests that the Court of Appeals did not focus on that question or on “how”
the discharge for value rule applies. 398 F.3d at 559. In fact, as discussed in text, the Court of
Appeals held that discharge is determined at the time of payment, because that standard
comports with the strong New York policy in favor of the finality of financial transactions.
Banque Worms, 77 N.Y.2d at 373 (“The ‘discharge for value’ rule is consistent with and furthers
the policy goal of finality in business transactions and may appropriately be applied in respect to
electronic funds transfers.”). And the district court and Second Circuit in Banque Worms,
neither of which the Court in Calumet acknowledged or considered, both plainly addressed
“how” the discharge for value rule applies: Indeed, they applied it to facts analogous to the facts
here, with the district court even specifically holding that an error notice received two hours after
a mistaken payment, and before the “final settling of the account,” was not sufficient to require
return of the funds. 726 F. Supp. at 942; 77 N.Y.2d at 376; 928 F.2d at 541.


                                                 56
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 65 of 114




upon receipt. This is what the Banque Worms Court did . . . . [W]e decline to do so.” (emphasis

added)). The Courts in NBase and Calumet had the option of “disagree[ing]” with New York

law, but Citibank does not. This action is governed by Banque Worms, which, as NBase

recognized, holds that a debt is discharged “upon receipt” of the disputed funds. Id.

       113.    The contrast between the rule adopted in NBase and Calumet, as compared to the

rule in Banque Worms, is further highlighted by the Court’s acknowledgement in NBase that its

rule, pursuant to which there is no discharge until the lender credits the debtor’s account,

“reduces the inquiry to whether [the lender] performed a minor bookkeeping task before it

received notice.” NBase, 8 F. Supp.2d at 1077 n.8. This is a stark departure from Banque

Worms, where the district court expressly rejected the notion that discharge depends on the

timing of “mere bookkeeping.” 726 F. Supp. at 942. In other words, Citibank is asking this

Court to adopt the specific feature of NBase and Calumet that most directly contradicts New

York law.

       114.    Citibank’s position is incompatible with Banque Worms for the added reason that

Citibank’s proposed standard—by which a debt is not discharged until the recipient of a transfer

affirmatively “credits” the funds to its account—would, in essence, impose a “reliance”

requirement by another name. That is clear from Citibank’s representations to this Court. See

Aug. 18, 2020 Hr’g Tr. at 12:6-8 (“[The Discharge For Value Rule is] an equitable concept. It

would be inequitable to require restitution from an innocent transferee who has actually done

something as a result of the payments.”); id. at 16:20-22 (“On the discharge claim, . . . the

archetypal examples here are things like surrendering a promissory note, releasing a lien, doing

something detrimental that’s irreversible.”). A reliance requirement is exactly what the Court of

Appeals rejected in Banque Worms. One of the specific questions the Second Circuit certified to




                                                 57
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 66 of 114




the New York Court of Appeals was whether, in order to retain mistakenly transferred funds, the

recipient must demonstrate that “the payment has caused such a change in the position of the

receiving party that it would be unjust to require the party to return the funds.” 77 N.Y.2d at

366. The Court of Appeals answered that the recipient is entitled “to retain the funds mistakenly

transferred without the necessity of demonstrating detrimental reliance.” Id. Thus, Citibank is

wrong that discharge requires that the fund recipient “do[] something detrimental that’s

irreversible.” Aug. 18, 2020 Hr’g Tr. at 16:20-22. Under Banque Worms, the August 11

Transfer discharged the Term Loans, regardless of whether the Defendants or the lenders took

any affirmative steps, such as crediting those payments to their accounts, in reliance on

Citibank’s purported mistake.

       115.    Finally, the decision by Banque Worms to reject a standard that would delay the

discharge of a loan until the fund recipient records the payment in its books is not arbitrary, but

is a fully considered judgment by the Court of Appeals promoting the important purpose of

ensuring “finality in business transactions, which has long been a significant policy consideration

in this State.” 77 N.Y.2d at 372. The Court explained that a creditor who receives payment on

an outstanding debt without knowledge “that the money was erroneously wired,” “should not

have to wonder whether it may retain the funds.” Id. at 373. Any other standard “would

disorganize all business operations and entail an amount of risk and uncertainty which no

enterprise could bear.” Id. at 372 (quoting Hatch v. Fourth Nat’l Bank, 147 N.Y. 184, 192

(1895)); see also Gen, Elec. Capital Corp. v. Cent. Bank, 49 F.3d at 284 (agreeing with Banque

Worms that discharge should be determined upon receipt of funds, and observing that “[c]osts of

errors should be borne by those who make errors (the better to induce them to take care) rather

than by innocent beneficiaries.”). The Court of Appeals also rejected the suggestion that its rule




                                                 58
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 67 of 114




would “undermine” electronic banking or “impose” unreasonable risks on banks, reasoning that

banks can and should keep mistakes to “a minimum” by implementing available “security

features in effecting wire transfers.” 77 N.Y.2d at 375; see also Banque Worms, at 726 F. Supp.

at 943 (New York law “dictates” that the bank transferor “suffer the loss for its mistaken

payment” of an outstanding debt). As NBase recognized, even while making a different policy

choice under a different State’s law, New York has determined that the need for finality in

financial transactions dictates that lenders be permitted “to keep mistaken payments upon

receipt.” 8 F. Supp.2d at 1076 (citing Banque Worms, 77 N.Y.2d at 373). That is the governing

standard in New York, and therefore the governing standard here.

       116.    Applying that standard, the Term Loans were discharged immediately upon the

lenders’ receipt of the August 11 Transfer. It is undisputed that, “[a]t the time [they] received

the mistaken payment,” Banque Worms, 928 F.2d at 541, the lenders had not yet received

Citibank’s “error notices.” In fact, Citibank did not send those notices until approximately

twenty hours after the transfer (see, e.g., Zeigon Dep. Tr. at 212:4-6), which is a far longer delay

than the error notice in Banque Worms, which occurred just two hours after the payment, 726 F.

Supp. at 942. Because New York law looks to the time of payment to determine discharge,

rather than any later “bookkeeping,” even that two hour period—and certainly the twenty hour

notice period here—was too late. Id. Moreover, Citibank’s own witness, Vincent Fratta, has

acknowledged that, before Citibank sent its error notices, which occurred the day after the

August 11 Transfer, there would be no reason to expect that Defendants would have known that

the transfer had occurred by mistake. (Fratta Dep. Tr. at 205:16-206:21 (“




                                                 59
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 68 of 114




                       Similarly, Citibank’s expert, Mr. Byrne, could not identify any steps that

Citibank took that would have put the lenders on notice of error. (Byrne Dep. Tr. at 183:20-

184:8.) And Defendants’ witnesses have consistently testified that they did not believe that the

transfer was a mistake.36 (Abrams Decl. ¶¶ 4, 19; Caraher Decl. ¶ 19; Crocombe Decl. ¶ 4;

Frusciante Decl. ¶ 23; Greene Decl. ¶ 28; Josephson Decl. ¶ 4, 22; Lenga Decl. ¶¶ 4, 12; McCoy

Decl. ¶¶ 13-15, 31; Meneses Decl. ¶¶ 4, 22; Perkal Decl. ¶ 13; Phipps Decl. ¶ 21; Vaughan Decl.

¶ 24; Xanthakys Decl. ¶ 17.)

       117.    In sum, Defendants did not have knowledge of any mistake “when [they]

receive[d] money,” and the August 11 Transfer was therefore a “final and complete transaction,

not subject to revocation.” Banque Worms, 77 N.Y.2d at 373.

                       (b)     Defendants Would Prevail Even Under Citibank’s Incorrect
                               Reliance on Calumet

       118.    Even if this action were governed by the Kentucky law applied in Calumet, rather

than the New York law applied in Banque Worms, Defendants would still prevail. As discussed

above, Citibank relies on Calumet for the proposition that the discharge for value defense

applies, not upon receipt of a mistaken payment, but only later when the lender or its agent




36
    Personnel working for several Defendants were aware of the August 11 Transfer before
Citibank sent its “error notices” the following afternoon. All of those witnesses testified that
they believed, upon learning of the transfer, that it was an intentional pre-payment of the
outstanding principal on the Term Loans. (Caraher Decl. ¶ 4; Frusciante Decl. ¶ 4; McCoy Decl.
¶ 4; Perkal Decl. ¶ 4; Vaughan Decl. ¶ 4; Xanthakys ¶ 3.) The employees of certain Defendants
did not learn of the August 11 Transfer until after Citibank sent its “error notices,” and therefore
certainly had no knowledge of any mistake at the time of the transfers. Those employees have
each testified that, but for the error notices, they would have had no reason to believe there had
been a mistake. (Abrams Decl; ¶ 4; Crocombe Decl. ¶ 4; Dent Decl. ¶ 4; Josephson Decl. ¶ 4;
Meneses Decl. ¶ 4; Phipps Decl. ¶ 4.) Two of the employees who learned of the August 11
Transfer after Citibank sent its “error notices” learned about the transfers before learning of the
“error notices,” and also testified that they believed, upon learning of the transfer, that it was an
intentional pre-payment. (Greene Decl. ¶ 4; Lenga Decl. ¶ 4.)


                                                 60
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 69 of 114




“credits” those funds in its records, ECF No. 23 at 2. The main problem with this argument (see

Section I.A., supra), is that Banque Worms rejects this hyper-technical approach, in which

application of the discharge for value defense depends arbitrarily on the timing of the “mere

bookkeeping” function of recording the disputed payment. 726 F. Supp. at 942. But if Citibank

were correct that such a technical requirement applies, the evidence shows that it was satisfied

here. As detailed below, Citibank itself credited the August 11 Transfer as a complete paydown

of the Term Loans in its official Register, as did several Defendants and custodians who maintain

the Term Lenders’ books and records.

                               (i)     Citibank Credited The August 11 Transfer As A Full
                                       Paydown Of The Term Loans

       119.    Citibank argues it would have been impossible for Defendants to satisfy the

“crediting” requirement that Citibank asks the Court to impose. According to Citibank, “the

official record of Revlon’s debt under the Credit Agreement is the Register, which is maintained

by the Administrative Agent (Citibank), not by each lender; thus [the creditors] had no ability to

credit or discharge Revlon unilaterally.” ECF No. 23 at 2 see also Aug. 18, 2020 Hr’g Tr. at

18:6-16 (“[T]he lender’s accounts are not what matter under a syndicated loan. It’s the

administrative agent, which is Citibank, that maintains the official register of what is owed by

the lender. . . . Citi did not adjust the register to reduce the principal amount. Therefore, as a

formal matter, the debt was not discharged in any sense.”). In other words, Citibank

conveniently takes the position that only Citibank could discharge the Revlon Term Loans, and it

claims it never did because it “never modified the register to reflect a full or partial discharge.”

Compl. 22.

       120.    Citibank’s professed confidence that it “never modified the register” has turned

out to be false. After Citibank staked out its position that the Term Loans would be discharged



                                                  61
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 70 of 114




only if Citibank had recorded them as paid down in its register, it surfaced through document

discovery and deposition testimony that Citibank had done exactly that. In a text message

exchange, dated August 17, 2020, two Citibank personnel involved in executing the August 11

Transfer, Mr. Fratta and Mr. Arokia, discussed how Mr. Arokia had compiled

                in connection with the error notices that Citibank had sent on August 12, 2020.

(DX-0744.) Mr. Arokia explained that he had run an                   for August 10, i.e., the day

before the transfer. Id. When Mr. Fratta asked why he had not run a report for August 11, Mr.

Arokia advised that, on that day,

      Id. (emphasis added). In his testimony, Mr. Fratta confirmed that, as part of the process of

executing the August 11 Transfer, Citibank had in fact reduced the outstanding principal balance
                                                      7
on the Term Loans in its internal books to

       121.    Defendants determined that Citibank’s document production did not include the

OC report that Mr. Arokia referenced in his text, and that Mr. Fratta acknowledged in his

testimony, and requested that Citibank produce it. In a letter to the Court pertaining to a related

discovery dispute, on October 23, 2020, Citibank insisted it had already produced the relevant

“OC Report,” which it referred to as the “Register” for the Term Loans. See ECF No. 125 at 3


37
   Mr. Fratta testified that Citibank’s plan had been to conduct the August 11 Transfer in two
phases. First, the principal amount would be forwarded to a “wash” account within Citibank,
with the balance of the Term Loans reduced to zero in Citibank’s records; and, second, a
reconstituted loan would be built by Citibank, with its full principal amount recorded as
outstanding. (Fratta Dep. Tr. at 101:24




            .) Citibank’s “mistake” was that it sent the principal to the Term Lenders, rather than
to its internal wash account. But, as planned from the start, it recorded the Term Loans as fully
paid down in its records, prior to building the reconstituted loan in its system. (Fratta Dep. Tr. at
101:24.)


                                                 62
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 71 of 114




n.2 (claiming

                                         The document that Citibank referenced was created after

the start of this litigation (on August 21, 2020). (DX-0924 (

                      )). That document was actually the Register for the newly constituted loan

(see FN 15, supra), which showed the principal still outstanding rather than the Register for the

original Term Loans, showing zero principal balance. Indeed, the OC Report referenced by

counsel was run on August 21 (not when Mr. Arokia had generated the report he referenced in

his texts with Mr. Fratta); it listed a different loan number than Citibank used to designated the

Term Loans38; and, rather than reflect the zero balance indicated by Mr. Arokia in his text and

Mr. Fratta in his testimony, it showed nearly $900 million outstanding principal. It was thus

apparent that Citibank had produced its preferred version of the Register—one that it generated

after the start of the litigation for the reconstituted loan that listed full principal as outstanding—

rather than the contemporaneously created Register, acknowledged by its witnesses, that

recorded the Term Loans as fully paid down.

        122.    After Defendants made clear that they would otherwise pursue the matter with the

Court, Citibank finally produced an email thread from August 12 attaching the “Register” dated

August 12, 2020, with the same loan number Citibank had used internally to reference the Term

Loans, and which recorded loan balances of $0.00 across all 315 lenders. (DX-0541 at

Citi00031181 (referencing the correct “                                                  At that same

time, Citibank produced another “Register” that was created post-litigation (but this time with


38
    An internal e-mail sent by Citibank employee Dorothy Lee-Murray one hour before the wire
transfers were sent out on August 11 listed the identifying information for the 2016 Term Loans:
“                                                       .” See DX-0357. The “
referenced by Citibank in its October 23 letter to the Court concerns a different loan, with a
different loan number. See DX-0924.


                                                  63
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 72 of 114




the same loan number Citibank had used internally to reference the Term Loans), which also

showed loan balances of $0.00 across all 315 lenders. (DX-1023 (referencing the correct

                                              Plainly concerned that these Registers would defeat

its argument that the August 11 Transfer did not constitute a discharge for value because

Citibank had “never” credited the paydown in “the Register,” Citibank took the unusual step of

making a substantive assertion in its production letter—it “clarif[ied]” that the newly produced

documents were not Registers, and repeated its earlier claim that it had “already produced the

Register with a reference date of August 11, 2020 (Citi0029489).”39 (See Exhibit B, Letter from

J. Baughman, dated October 29, 2020.) This conspicuously defensive and self-serving assertion

could not change the facts that the August 12 report is labeled an “OC Report,” which is the

identical type of report Citibank’s counsel, in its letter on October 23, 2020, characterized as a

loan “Register”; that the August 12 report has the same loan number that Citibank assigned to the

Term Loans; and that the August 12 report shows zero remaining balance across all the loans

held by all 315 Term Lenders.

       123.    In sum, Citibank was wrong when it represented that it “never modified the

register to reflect a full or partial discharge.” Compl. 22. That is exactly what it did. Thus, even

if the Court were to accept Citibank’s insistence that the discharge for value rule includes a




39
    That document, which reflects Citibank’s “rebuil[ding]” of the fully repaid loan, did not even
exist on August 11 or 12, because Citibank did not rebuild the new tranche until at least August
13. See DX-0664 at Citi00000931 (“I
                      .”); DX-0598 at Citi00000979 (“I
                             ”). Indeed, Mr. Fratta acknowledged that it was not possible to
create the newly constituted loan until some time after the original Term Loans were “zeroe[d].”
Fratta Dep. Tr. at 282:10-283:2. As such, the only Register in existence immediately after the
August 11 Transfer recorded zero outstanding balance on the Term Loans.


                                                 64
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 73 of 114




technical requirement that the debt be “credited” in the official Register, that requirement was

satisfied here.

                                (ii)   The August 11 Transfer Was Also Credited By Certain
                                       Defendants and Custodians.

        124.      Not only did Citibank record the August 11 Transfer as a paydown of the Term

Loans in its Register, but several Defendants and/or the custodians responsible for maintaining

the books for the Term Lenders did so as well. For example, Symphony, the fund manager for

30 lenders holding $109,673,303.59 of the Term Loans, booked that full amount, across all of its

clients, as pay downs of interest and principal in its accounting system, and reversed that

booking only once Citibank demanded return of the payments in order to ensure that the funds

would be segregated pending resolution of this dispute. (Vaughan Decl. ¶ 17.) The custodians

or trustees responsible for maintaining the accounts of numerous other lenders likewise credited

the funds from the August 11 Transfer to Revlon’s account.40 (See Frusciante Decl. ¶¶ 30-31;

Greene Decl. ¶ 16; McCoy Decl. ¶ 16; DX-0109; DX-0112; DX-0114; DX-0115.) Thus, here

again, even under the standard in Calumet, where a mistaken transfer discharges a loan provided

that it is credited to the recipient’s account, these Term Loans were discharged.


40
    The entity-by-entity fact finding that Citibank’s standard would require in order to determine
which lenders credited the August 11 Transfer as a paydown in advance of Citibank sending its
“error notices” highlights the reasons the Court of Appeals in Banque Worms chose a bright line
rule that discharges debts immediately upon receipt of a mistaken transfer. Citibank’s approach,
in addition to being highly inefficient, would potentially lead to a different result for different
lenders, all of whom received payment on their outstanding loans at the exact same time, based
randomly on when they happened to update their records to reflect those payments. The Court in
Banque Worms looked to the time of receipt in order to promote “finality,” N.Y.2d at 373, and
purposely placed the cost of a mistaken payment on the bank that made it. Banque Worms, 77
N.Y.2d at 375; see also Gen. Elec. Capital Corp., 49 F.3d at 284 (“As the [Banque Worms]
Court of Appeals saw things, a creditor should be able to treat funds credited in apparent
payment of a debt as irrevocably his, unless news of the error precedes arrival of the funds.
Costs of errors should be borne by those who make errors (the better to induce them to take care)
rather than by innocent beneficiaries.”).


                                                 65
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 74 of 114




               2.      Defendants Were Not On Actual or Constructive Notice Of A Mistake At
                       The Time Of The August 11 Transfers

       In the second question in its August 19 Order, the Court asked the following,

       What kind of notice of notice is required under New York law when applying the
       discharge for value rule — constructive or actual? Relatedly, should the Court’s
       holding in Regatos v. N. Fork Bank, 5 N.Y.3d 395, 404-05 (2005), that a bank
       customer’s duty to notify the bank of any unauthorized transfer of funds under
       U.C.C. § 4-A-204 is triggered by “actual,” not “constructive” notice, apply to the
       “discharge for value” rule?

77 N.Y.2d at 373. As detailed below, the Court of Appeals in Banque Worms held that the

discharge for value rule applies except where the fund recipient was on actual notice of a

mistaken transfer, and it did so based on the same analysis that the Court in Regatos applied

when it adopted an actual notice standard in an analogous context. But even if constructive

notice were sufficient, no reasonable fund manager would have concluded, at the time of the

August 11 Transfers, that the funds had been paid by mistake.

                       (a)     Defendants Prevail Under the Actual Notice Standard That Applies
                               To The Discharge For Value Defense Under New York Law

       125.    The Court of Appeals in Banque Worms held that the discharge for value rule

requires that the recipient of funds receive actual notice of a mistaken transfer as a condition for

requiring the return of those funds. The Court explained its holding as follows,

       The “discharge for value” rule is consistent with and furthers the policy goal of
       finality in business transactions and may appropriately be applied in respect to
       electronic funds transfers. When a beneficiary receives money to which it is
       entitled and has no knowledge that the money was erroneously wired, the
       beneficiary should not have to wonder whether it may retain the funds; rather,
       such a beneficiary should be able to consider the transfer of funds as a final and
       complete transaction, not subject to revocation.

77 N.Y.2d at 373. Thus, the Court focused on the beneficiary’s “knowledge,” and explained it

was adopting a standard designed to ensure “finality” and to spare the beneficiary of any need to

“wonder” as to the status of the funds. Id. That describes actual notice, since constructive



                                                 66
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 75 of 114




notice, by definition, imposes the exact obligation on fund recipients—i.e., the ongoing

obligation to “wonder” (or inquire or investigate) as to the status of funds — that the Court of

Appeals rejected. Compare id. (adopting a standard that leaves fund recipient with no obligation

to “wonder” as to status of the funds), and id. at 372 (“In a different but pertinent context, we

observed . . . that to permit in every case of the payment of a debt an inquiry as to the source

from which the debtor derived the money, and a recovery if shown to have been dishonestly

acquired, would disorganize all business operations and entail an amount of risk and uncertainty

which no enterprise could bear” (emphasis added)),) with Miner v. Edwards, 221 A.D.2d 934,

934 (N.Y. App. Div. 4th Dep’t 1995) (explaining that a party who “fails to make some

investigation” is on constructive notice of those facts that a “reasonable inquiry . . . would have

revealed.”).

       126.    A long line of cases has cited the same concerns with finality that the Court

emphasized in Banque Worms as justification for rejecting any duty of “inquiry” as a condition

for the retention of a payment or the discharge of a debt. See, e.g., Stephens v. Bd. of Educ. of

City of Brooklyn, 78 N.Y. 183, 187 (1879) (“It is absolutely necessary for practical business

transactions that the payee of money in due course of business shall not be put upon inquiry at

his peril as to the title of the payor. Money has no ear-mark.”); Bowman Import/export Ltd. v.

F.J. Elsner N. Am. Ltd, No. 603756/03, 2004 WL 2853024 at *5 (N.Y. Sup. Ct. Oct. 13, 2004)

(“The acceptance of payment of a debt requires no inquiry as to the source of the money.”);

Arlington Park Racetrack Ltd., 674 F. Supp. at 991 (“[T]he strict rule in New York and

elsewhere against allowing restitution of money paid in cash . . . from holders in due course,

rests on policy consideration that it is ‘absolutely necessary for practical business transactions




                                                 67
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 76 of 114




that the payee of money in due course of business shall not be put on inquiry at his peril as to the

title of the payor.’” (quoting Stephens, 78 N.Y. at 187)).

       127.    Courts have cited Banque Worms as support for rejecting a “constructive notice”

standard in discharge for value cases, and in other contexts. See First Union Nat’l Bank v. A.G.

Edwards & Sons, Inc., 262 A.D.2d 106, 106-07 (N.Y. App. Div. 1st Dep’t 1999); Nationwide

Merchant Bank Ltd. v. Star Fire International, 889 F. Supp. 124, 126, 127 (S.D.N.Y. 1995)

(holding that defendant could not prevail because it had notice of the transferor’s mistake, based

on a “subjective test of actual knowledge rather than an objective test which might involve

constructive knowledge,” and “one who has notice of the transferor’s mistake, by definition, may

not invoke the discharge for value rule”). In First Union, the Court affirmed the denial of a

claim by a bank plaintiff seeking to recover funds that it lost through fraud from broker

defendants who later received those funds from clients for investment, without “actual

knowledge that the funds transferred to them . . . were fraudulently obtained.” 262 A.D.2d at

106-07. The bank argued that, although the defendants did not have actual knowledge, “they

were on notice of facts and circumstances that would have led an ordinarily prudent broker to

investigate and ascertain the provenance of the funds.” Id. at 107. The Court rejected this

argument, relying on Banque Worms, because “[i]t would conflict with the strong public interest

in maintaining the finality of payments of money in business transactions to require frequent

inquiries by firms into the sources of funds paid in the ordinary course of business.” Id. (citing

Banque Worms, 77 N.Y.2d at 372-373).41



41
   Numerous courts have applied an “actual notice” standard in “holder in due course” cases,
and in cases involving the “bona fide purchaser for value rule.” See, e.g., Hartford Accident &
Indemnity Company v. American Express Company, 74 N.Y.2d 153, 163 (1989) (holding that
“holder in due course” defense is “determined by the simple test of what they actually knew, not



                                                 68
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 77 of 114




       128.    Against this backdrop, the decision by the Court of Appeals in Regatos v. N. Fork

Bank, 5 N.Y.3d 395, 404-05 (2005), to apply an “actual notice” standard to determine when an

accountholder is required to notify its bank of an unauthorized transfer from its account, is

plainly not unique to that situation, but applies equally in the discharge for value context. In

Regatos, the Court of Appeals was asked by the Second Circuit whether, “[i]n the absence of

agreement, [] New York U.C.C. Article 4–A require[s] actual notice, rather than merely

constructive notice.” The Court of Appeals explained its answer, that Article 4-A requires

“actual notice, rather than constructive notice,” as follows:

       Policy arguments support an actual notice requirement. An invariable statutory
       rule provides a bright line for banks and their customers, bringing reliability and
       certainty to these dealings. Constructive notice is far less exact, leaving too much
       room for varying interpretation and disorder. If the bank had complied with its
       security procedures, it would have called Regatos the same day it received each
       purported transfer order, thereby providing him with actual notice of the
       events. . . .

Regatos v. N. Fork Bank, 5 N.Y.3d 395, 400 (2005). The Court’s analysis mirrors the analysis in

Banque Worms. Indeed, the UCC Article that the Court in Regatos applied, Article 4-A

(addressed to “Fund Transfers”), is the same Article the Court in Banque Worms identified as

persuasive authority for applying the discharge for value defense. 77 N.Y.2d at 371-76.




by speculation as to what they had reason to know, or what would have aroused the suspicion of
a reasonable person in their circumstances”); Jacobs v. Morrison, 91 Sickels 101, 105 (N.Y.
1892) (“She was a purchaser for a valuable consideration, and any notice of fraud, to be effectual
to impair or avoid the title, must have been actual.”); Isaacson & Weingrad v. Newport Iron
Works, 229 A.D. 243, 243 (N. Y. App. Div. 2d Dep’t 1930) (“[T]here was merely a suspicion of
fraud which does not warrant a rejection of title.”); King v. Holland Trust Co., 8 A.D. 112, 117
(N.Y. App. Div. 3d Dep’t 1896) (“[A] purchaser for a valuable consideration is not chargeable
with constructive notice that the conveyance to him was made with intent to defraud creditors; . .
. actual notice is required, to impair or affect his title.”); Stearns v. Gage, 34 Sickels 102, 108
(N.Y. 1879) (“No authority has been cited which sustains the principle that a purchaser for a
valuable consideration, without previous notice, is chargeable with constructive notice of the
fraudulent intent of his grantor.”).


                                                 69
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 78 of 114




Moreover, Regatos adopted its actual notice standard based on the identical policy concerns—

namely, the need for a bright line rule to ensure certainty in financial dealings—that Regatos

deemed critical in framing the discharge for value defense. 5 N.Y.3d at 403 (citing Banque

Worms, 5 N.Y.2d at 371). In both settings, those concerns lead to the same conclusion: Actual

notice is the preferred standard under New York law to ensure finality in financial transactions.

       129.    There can be no serious question that Defendants prevail under an actual notice

standard. As a threshold matter, New York courts recognize that where a party is required to

show it “did not have knowledge” of something, the “burden of proof is a slight one” because the

defense “involves proof of a negative fact.” First Int’l Bank of Israel, Ltd. v. L. Blankstein &

Son, Inc., 59 N.Y.2d 436, 444 (1983); see also A.I. Trade Fin., Inc. v. Altos Hornos de Vizcaya,

S.A., 840 F. Supp. 271, 275 (S.D.N.Y. 1993) (“Under New York law, the obligation of a holder

to show good faith and lack of knowledge of defenses is ‘slight.’” (quoting First Int’l, 59 N.Y.2d

at 444)); Avrutick, 740 F. Supp. 222, 236 (S.D.N.Y. 1990) (“A party challenging the good faith

and lack of notice of a holder bears a substantial burden.”). Defendants easily meet that (or any)

burden. As discussed above, numerous defense witnesses have testified that they did not know

that the August 11 Transfer was in error at the time the funds were received (or at any time

before Citibank sent its error notices), (Abrams Decl. ¶¶ 4, 19; Caraher Decl. ¶ 19; Crocombe

Decl. ¶ 4; Frusciante Decl. ¶ 23; Greene Decl. ¶ 28; Josephson Decl. ¶ 4, 22; Lenga Decl. ¶¶ 4,

12; McCoy Decl. ¶¶ 13-15, 31; Meneses Decl. ¶¶ 4, 22; Perkal Decl. ¶ 13; Phipps Decl. ¶ 21;

Vaughan Decl. ¶ 24; Xanthakys Decl. ¶ 17); it is undisputed that those transfers were not

accompanied or preceded by any notice that the funds had been paid in error, (Zeigon Tr. at

212:4-6); and, as discussed below, Citibank’s own witnesses acknowledge that there is no reason

Defendants would have known of any mistake.




                                                70
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 79 of 114




                       (b)     Defendants Would Prevail Even Under A Constructive Notice
                               Standard

       130.    Even if constructive notice were the applicable standard (it is not), there is no

basis for a finding that Defendants “reasonably should have known,” upon receipt of the August

11 Transfers, that the funds had been sent by mistake. See Rodriguez v. City of New York, 38

A.D.3d 349, 350 (N. Y. App. Div. 1st Dep’t 2007) (holding that a person is on constructive

notice of something he or she “reasonably should have known”); see also Consol. Edison Co. of

N.Y., Inc. v. U.S., 221 F.3d 364, 371 (2d Cir. 2000) (equating “constructive knowledge” with

“reason to know”); Case v. Anderson, No. 16 CIV. 983 (NSR), 2017 WL 3701863, at *26

(S.D.N.Y. Aug. 25, 2017) (“constructive notice—what the [party] reasonably should have

known”). The evidence on this point is overwhelming, and much of its comes from Citibank’s

own witnesses.

       131.    Citibank’s expert, Mr. Byrne, testified that he was not aware of anything Citibank

did to place Defendants on notice of a mistake,




(Byrne Dep. Tr. at 183:20-184:8.) Revlon’s treasurer was just as clear, testifying that

                                   that Citibank,

                                         ,” could have made a mistaken transfer on the scale of

the August 11 Transfer. (Warren Dep. Tr. at 143:2-12.) The manager of Citibank’s Asset Based

Transitional Finance (“ABTF”) team, who oversaw execution of the August 11 Transfer, Mr.

Fratta, testified that the very reason Citibank sent error notices the day after the August 11



                                                    71
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 80 of 114




Transfer was because, absent such notices, there would have been no reason to expect that the

Term Lenders would have known that the transfer had occurred by mistake. (Fratta Dep. Tr. at

42:23-43:10, 205:16-206:21 (“



                                                                       ). And Mr. Tichauer, who

signed the credit agreement, testified he was “            of any steps that Citibank took to put

lenders on notice of a mistake. (Tichauer Dep. Tr. at 135:12-22.)

       132.    This testimony, from Citibank’s expert, its head of the department that executed

the August 11 Transfer, and its client (Revlon), simply leaves no room for any plausible claim by

Citibank that Defendants were on notice that the August 11 Transfer was a mistake at the time it

occurred, which, as detailed in Section I.B.1, supra, is the relevant timeframe for the analysis.

But if any more evidence were needed, the record provides it,

          Citibank is one of the largest and most sophisticated financial institutions in the
           world. Its own witnesses could not recall a single instance in which it had ever
           mistakenly transferred anywhere close to the $900 million it transferred here. See,
           e.g., Zeigon Dep. Tr. 279:9-281:2




                   ); Fratta Dep. Tr. at 305:22-306:9 (“



                                                                                               ).
           Those witnesses, including Mr. Fratta, were             that the bank had transferred
           the funds by mistake, (Fratta Dep. Tr. at 196:10-197:4), which hardly suggests that
           Defendants somehow “should have known” that such an exceedingly unlikely error
           had taken place.

          It is undisputed that Citibank sent each lender the exact amount outstanding in
           principal and interest on its Term Loan. See Citibank’s Responses and Objections to



                                                  72
Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 81 of 114




    Defendants’ Requests for Admissions, Request No. 6. Citibank’s witnesses
    acknowledge that this was not a “fat finger” mistake—e.g., a payment to the wrong
    recipient, or with a decimal period in the wrong place—that would be obvious on its
    face. See, e.g., Zeigon Dep. Tr. at 264:2-267:7. Rather, as numerous defense
    witnesses testified, the payment of all outstanding principal and interest, on a date
    when payment is not otherwise due, is the hallmark of an off-schedule paydown of a
    pending loan. (Caraher Decl. ¶¶ 21-22; Frusciante Decl. ¶ 20, 27; Josephson Decl. ¶
    22; Lenga Decl. ¶¶ 28-29; McCoy Decl. ¶ 37; Meneses Decl. ¶ 27; Vaughan Decl. ¶
    9.) Any reasonable lender surely would have concluded that the August 11 Transfer
    was what it appeared to be—i.e., pre-payment on the Term Loans—and not an
    historically unprecedented mistake.

   The calculation statement that was sent to each lender with the payments stated no
    less than six times that interest was “due.” Declaration of B. Zeigon Ex. A (ECF# 8-
    1) at 2-3. But Citibank’s own witnesses acknowledge that August 11 was not a
    scheduled interest payment date under the Credit Agreement. (Fratta Dep. Tr. at
    75:15-20

                                            Under the Credit Agreement, then, there was
    only one possible reason for interest to be “due” on August 11—i.e., a voluntary
    prepayment of the Term Loans. See ¶¶ 54-67, supra. Several defense witnesses have
    testified to that same understanding. (Caraher Decl. ¶ 21; Frusciante Decl. ¶ 28;
    Greene Decl. ¶ 34; Josephson Decl. ¶ 21; Lenga Decl. ¶ 29; McCoy Decl. ¶ 37;
    Meneses Decl. ¶ 27; Vaughan Decl. ¶ 18; Xanthakys Decl. ¶¶ 17, 24-26.) And Mr.
    Fratta acknowledged that interest “generally” comes due in connection with a
    prepayment of principal on an outstanding loan. (Fratta Dep. Tr. at 91:5-12. See also
    Tichauer Dep. Tr. at 48:10-14.) Having been told by Citibank that interest was “due,”
    notwithstanding that it was not scheduled for August 11, Defendants reasonably
    would have concluded that principal on the Term Loans was being pre-paid.

   Defendants had good reason to believe that the August 11 Transfer was an intentional
    pre-payment on the Term Loans for the added reason that, because of the
    “Accelerated Maturity Date” provision of the 2016 Credit Agreement, the nearest
    term maturity for Revlon was the Term Loans. See ¶¶ 15-18, Supra. It is undisputed
    that if Revlon was not able to address these maturities, Revlon would be forced to file
    for bankruptcy. (See, e.g., Perkal Decl. ¶¶ 35-38.) Moreover, on August 11, 2020, it
    was publically reported that Revlon had hired PJT, a well-known investment bank, to
    help address the 2016 Term Loans. (DX-0906

                                              ).) A reasonable lender could have
    believed—and several Defendants did believe—that the paydown on the 2016 Term
    Loans was an attempt by Revlon to help address this impending accelerated maturity
    to avoid a default. (See, e.g., Perkal Decl. ¶¶ 35-38.) And there is certainly no reason
    that they “should have known” otherwise.

   It was especially unlikely that any Term Lender would have concluded that the
    August 11 Transfer was a mistake given the recent history between the parties. As


                                         73
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 82 of 114




           multiple defense witnesses have recounted, in May of 2020, Citibank and Revlon—in
           order to amend the Credit Agreement to permit Revlon to strip the collateral backing
           the Term Loans—manipulated the voting provisions under the 2016 Credit
           Agreement to create a 50% lender majority to support the amendment. (Caraher
           Decl. ¶¶ 27-28; Crocombe Decl. ¶ 13; Greene Decl. ¶¶ 12, 19; McCoy Decl. ¶ 12;
           Perkal Decl. ¶¶ 28-30.) It would be reasonable for lenders to believe—and several
           did believe—that Citibank and Revlon were again acting to break the lenders’ voting
           bloc, this time repurchasing obligations under the 2016 Credit Agreement so that the
           lenders would not have the requisite holdings to direct the UMB action against
           Revlon and Citibank, which had been leaked to the press on August 10. (Caraher
           Decl. ¶ 33; Crocombe Decl. ¶ 13; Greene Decl. ¶ 19; McCoy Decl. ¶ 24; Perkal Decl.
           ¶ 31; Phipps Decl. ¶ 18.)

       133.    In sum, there are multiple compelling reasons that the only reasonable conclusion

that the Lenders would have reached is that the August 11 Transfer was a pre-payment on the

Term Loans.

       134.    Citibank has strained to resist this conclusion, notwithstanding the admissions by

its own witnesses, but its arguments are unavailing. As a threshold matter, those arguments can

only be viewed skeptically given that Citibank itself did not perceive any mistake until over 15

hours after the payments were completed. (Zeigon Dep. Tr. 186:13-22



              ); Fratta Dep. Tr. at 183:14-184:5 (“




                      ). It is only with hindsight that Citibank can insist that Defendants should

have recognized, upon receipt of the August 11 Transfer, that the funds had been sent by mistake

– notwithstanding that it took Citibank until the next day.

       135.    Citibank attempts to support that conclusion by pointing to the fact that the

August 11 Transfer was not accompanied by a notice indicating the payment of principal, and



                                                74
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 83 of 114




arguing that, in the absence of such notices, Defendants should have recognized that the principal

amount had been paid by mistake.42 ECF No. 1 ¶ 3. But numerous witnesses, including Mr.

Fratta from Citibank, testified that it is not unusual for a lender to receive a payment on an

outstanding loan without an accompanying notice, and that this is not an indication of any

mistake. (Caraher Decl. ¶ 21; Frusciante Decl. ¶ 28; Greene Decl. ¶ 34; Josephson Decl. ¶ 21;

Lenga Decl. ¶ 29; McCoy Decl. ¶ 37; Meneses Decl. ¶ 27; Vaughan Decl. ¶ 18; Xanthakys Decl.

¶¶ 17, 24-26.); see also Fratta Dep. Tr. at 168:9-20 (“



                     ). Moreover, as discussed above, the calculation statement that was provided

with the August 11 Transfer stated that interest was “due,” (Declaration of B. Zeigon Exhibit A

(Dkt. 8-1)), which would only have been true if it were being paid in connection with a pre-

payment of principal. See supra at ¶ 17. Even Mr. Fratta allowed that it is “            ” the case

that, “if you pay down a loan, that triggers interest payment at the same time.” (Fratta Dep. Tr.

at 91:5-12). Mr. Warren, Revlon’s Treasurer, also acknowledged that he saw “nothing” about

the calculation statement or the transaction confirmations “

                                                                                (Warren Dep. Tr.

at 93:3-10; 93:25-94:4). Thus, the accompanying documentation, if anything, gave Defendants




42
    This argument presumes that there was a requirement, under the 2016 Credit Agreement, for
notice of a principal payment to be sent with or in advance of such payment. In fact, the 2016
Credit Agreement requires that notice be sent to the administrative agent (i.e., Citibank) in
advance of the payment, and then only requires that Citibank provide “prompt” notice to the
lenders. See ¶ 23, supra.. Mr. Tichauer, who signed the 2016 Credit Agreement, did not know
what would constitute “prompt” notice, and there is no indication, then, that the lenders were
even supposed to receive notice with or before the payment. But as discussed in text, even if
notice was supposed to arrive with the payment, it is not at all unusual for notices to arrive late,
which in no way signifies that a payment was made by mistake.


                                                 75
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 84 of 114




added reason to conclude that the August 11 Transfer was an intentional pre-payment of

principal on the Term Loans.

       136.    Finally, Citibank has argued that no reasonable lender would have believed that

Revlon, given its financial difficulties, would have had the financial wherewithal to make the

payments on August 11, 2020. Aug. 18 Hr’g Tr. at 9:21-10:2. Numerous witnesses have

explained why that is false. (Abrams Decl. ¶¶ 26-28; Caraher Decl. ¶¶ 34-35; Dent Decl. ¶ 25;

Greene Decl. ¶ 38; Lenga Decl. ¶¶ 32-33; McCoy ¶ 42; Meneses Decl. ¶¶ 33-34; Perkal Decl. ¶¶

39-44; Phipps Decl. ¶ 24.) Foremost, past experience demonstrates Revlon’s ability to raise

money, in large amounts, to satisfy its debts. In fact, only months before the August 11 Transfer,

Revlon had paid off nearly a billion dollars in debt, at par, notwithstanding it financial

difficulties. See ¶ 90, supra. As Revlon’s Treasurer acknowledged, Revlon had been successful

                                                  (Warren Dep. Tr. at 115:5-9.) Moreover,

Revlon’s majority owner, Ronald Perlman, is a high profile multi-billionaire, with a reputation

for finding ways to satisfy Revlon’s outstanding debts in order to avoid bankruptcy. (DX-1029

(“Every time Revlon’s future looks imperiled, Mr. Perelman pumps more money into the

company.”)). It is simply nonsense to suppose that sophisticated lenders, familiar with Mr.

Perlman’s track record, would have doubted his ability to pay down the Term Loans, just as he

had found ways to pay other Revlon debt before.

       137.    In sum, the record is overwhelming that Defendants were not on constructive

notice that the August 11 Transfer was a mistake.

               3.      The UMB Action Was Filed In Good Faith

       138.    The Court posed the following question in its August 19 Order: “Are Defendants

still acting as ‘good faith’ recipients of the funds given that they filed a lawsuit seeking to




                                                  76
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 85 of 114




accelerate payment of the same debt?” ECF No. 28 at 2. The answer is yes. The Court’s

question relates to an argument by Citibank that Defendants acted in “bad faith” by authorizing

UMB, which was selected by a majority of lenders to replace Citibank as administrative agent

for the Revlon Credit Agreement, to file suit challenging the collateral stripping transaction

engineered by Citibank and Revlon in May 2020. Aug. 18 Hr’g at 10:3-8. According to

Citibank, this filing “clearly demonstrates” Defendants’ “understanding that the payment was a

mistake.” ECF No. 9 at 3. Citibank’s attempt to link the decision by Defendants to proceed with

the UMB action with the August 11 transfer is cut from whole cloth.

       139.    Witnesses across the Defendant entities have confirmed the unsurprising fact that

the UMB complaint (a 117 page document) was in process long before the August 11 transfer;

and that all authorizations had been given for UMB to file that complaint before the transfer. See

supra at ¶¶ 79-82. Moreover, far from exhibiting “bad faith,” UMB elected not to serve its

Complaint in light of the August 11 transfer; it subsequently proposed to the Court presiding

over that action that it be stayed in consideration of this case (see Letter from B. Finestone, dated

October 5, 2020, Case 1:20-cv-06352-LGS (Dkt. 15)); and, after that request was denied, it

voluntary dismissed its complaint without prejudice (see Notice of Voluntary Dismissal, dated

November 6, 2020, Case 1:20-cv-06352-LGS (Dkt. 17)). In short, Defendants have conducted

themselves reasonably, and in entire good faith, in connection with the UMB action.

       140.    In contrast to the good faith exhibited by UMB in connection with its action,

Citibank’s bad faith in its administration of the Term Loans is added reason that the discharge for

value defense should now apply. See, e.g., Restatement (First) of Restitution § 1 cmt. c (“Even

where a person has received a benefit from another, he is liable to pay therefor only if the

circumstances of its receipt or retention are such that, as between the two persons, it is unjust for




                                                 77
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 86 of 114




him to retain it.”); Brand v. Brand, 811 F.2d 74, 81 (2d Cir. 1987) (“A conclusion that one has

been unjustly enriched is essentially a legal inference drawn from the circumstances surrounding

the transfer of property and the relationship of the parties.”(quotations omitted)). Citibank, as

agent for the Term Lenders, acted against their interests in facilitating Revlon’s collateral-

stripping transactions. In April 2020, Revlon sought to engage in a series of sale-leaseback

transactions to facilitate its repledging of the Term Lenders’ collateral. (See Perkal Decl. ¶ 28.)

A majority of Term Lenders blocked the amendment to the Credit Agreement required to

effectuate the transactions. Instead of recognizing the majority bloc, Citibank facilitated

Revlon’s creation of a $65 million revolving loan facility, which came into existence the day the

Credit Agreement was amended and was terminated only 15 days later. The revolving loan

facility generated new lenders who would prevent the Term Lenders from maintaining their

majority to block the purported amendment of the Credit Agreement to strip the collateral

backing their loans. The purported amendment effectuated by Citibank contained a term

permitting Revlon’s future repurchase of preferred minority-bloc term lenders’ loans at par. It

was the exercise of those term lenders’ repurchase rights that led Citibank to execute the August

11 Transfer. That is, in the process of advancing a scheme aimed at harming the Term Lenders,

Citibank “mistakenly” paid them what they were owed. Equity and good faith does not support

Citibank’s claims.

II.    CITIBANK CANNOT PROVE ANY OF ITS CLAIMS

       141.    As detailed above, the discharge for value rule applies as a complete defense

across all of Citibank’s claims. Each of those claims—conversion, unjust enrichment, money

had and received, and payment by mistake—also fails on its individual merits. As set forth

below, Citibank cannot meet its burden of proof as to any of its claims. See Marini v. Adamo, 12




                                                 78
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 87 of 114




F. Supp. 3d 549, 552 (E.D.N.Y. 2014) (“Plaintiffs must prove [their] claims . . . by a

preponderance of the evidence.”).

        A.      Citibank Cannot Prove Conversion

        142.    Conversion is “any act of dominion wrongfully exerted over another person’s

personal property inconsistent with that person’s rights in the property.” Cumis Ins. Soc’y, Inc. v.

Citibank, N.A., 921 F. Supp. 1100, 1110 (S.D.N.Y. 1996); see also Vigilant Ins. Co. of Am. v.

Housing Auth. of City of El Paso, Tex., 87 N.Y.2d 36, 44 (1995) (“Conversion is the

unauthorized assumption and exercise of the right of ownership over goods belonging to another

to the exclusion of the owner’s rights.” (quotation marks and citation omitted)). The “[t]wo key

elements of conversion are (1) plaintiff’s possessory right or interest in the property and (2)

defendant’s dominion over the property or interference with it, in derogation of plaintiff’s

rights.” Colavito v. New York Organ Donor Network, Inc., 8 N.Y.3d 43, 50 (2006) (citations

omitted). Further, Citibank must prove that Defendants converted the property “to their own

use.” Fleet Capital Corp. v. Yamaha Motor Corp., U.S.A., No. 01 Civ. 1047(AJP)., 2002 WL

31174470 at *16 (S.D.N.Y. Sept. 26, 2002); see also Cachet Fin. Servs. v. MyPayrollHR, 1:19-

CV-1181 (FJS/CFH), 2020 WL 5232275 at *8 (N.D.N.Y. Sept. 2, 2020). Citibank cannot make

the required showing.

        143.    First, Citibank lost its “possessory interest” in the funds immediately upon

completion of the wire transfers. As discussed in section I.A, supra, the transfer was a discharge

of debt immediately upon receipt of the funds into the lenders’ accounts. But even beyond that,

it is settled that a transferor losses title to funds upon the completion of a wire transfer:

        [T]itle to funds in a wire transfer passes upon acceptance of a payment order. [A]
        funds transfer is complete when the beneficiary’s bank accepts the payment order.
        . . . Because an accepted transfer cannot be revoked without the consent of the
        beneficiary, and the beneficiary bank incurs an obligation to the beneficiary upon



                                                  79
           Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 88 of 114




           acceptance of the funds, the ownership interest in those funds must pass from the
           originator upon completion of the funds transfer.

U.S. v. BCCI Holdings (Luxembourg), S.A., 980 F. Supp.21, 27 (D.C. Cir. 1997) (applying New

York law); see also Bank of N.Y. v. Norilsk Nickel, 14 A.D.3d 140, 145 (N.Y. App. Div. 1st

Dep’t 2004) (holding title passed upon execution of payment order); c.f. Galtieri v. Kramer, 232

A.D.2d 369, 369 (N.Y. App. Div. 2d Dep’t 1996) (“Once the defendant accepted the check

tendered by the plaintiffs in the instant case, the plaintiffs no longer had a possessory right to

it.”).43

           144.   Citibank, itself, has prevailed against similar conversion claims on the basis that

plaintiffs relinquished possessory interests in transferred funds immediately upon a transferee’s

receipt of those funds. In Grain Traders, Inc. v. Citibank, N.A., Citibank defeated claims for

conversion and money had and received by arguing that both torts require a plaintiff to maintain

a possessory interest in the funds. 960 F. Supp. 784, 793 (S.D.N.Y. 1997) (Chin, J.) (“To prevail

on either of its common law claims, Grain Traders must prove that at the time it alleges Citibank

improperly kept the $310,000, Grain Traders still had a possessory interest in the funds ….

Grain Traders, however, did not have possession of the funds at the time Citibank credited them

to BCI’s account. This is because a depositor loses title to money deposited in a general account




43
    The August 11 Wire Transfers were sent through the Fedwire system, which is designed for
the immediate and irrevocable electronic transfer of funds between member participants.
Citibank, United States of America Country Profile at 6 (Jan. 2013) (“Once funds are received by
the receiving bank, settlement is final.”),
https://www.citibank.com/tts/insights/eSource_academy/docs/country_profiles/north_america/14
71900639-1442257856-Citi-TTS-US-Country-Profile-Sep2015.pdf. The Banque Worms Courts
reiterate the finality of wire transfers and its importance to the financial markets. See Banque
Worms v. BankAmerica Int’l, 77 N.Y. 2d 362, 372 (1991) (“Establishing finality in electronic
fund wire transfers was considered a singularly important policy goal.”); Banque Worms v. Bank
America Int’l, 726 F. Supp. 940, 942 (S.D.N.Y. 1989) (“[A] CHIPS transaction is irrevocable
and final once the transfer takes place.”).


                                                   80
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 89 of 114




at the moment those funds are deposited.”); see also Cumis, 921 F. Supp. At 110 (“Citibank was

under no obligation to agree to return the funds once accepted [it] accepted [the payment

order].”)..

        145.   Second, Citibank cannot establish Defendants’ “dominion over the property or

interference with it, in derogation of plaintiff’s right,” for at least two reasons. As demonstrated

in at ¶¶ 6-7, Defendants do not have “dominion” over the funds: Those funds were transferred to

Defendants’ clients’ accounts, not to Defendants, and those lenders continue to hold the funds to

this day. In addition, there was no “wrongful act of dominion” by those lenders, for all the

reasons set out in Section I.A, supra—namely, because the transfer was a “discharge for value”

under New York law.

        146.   Third, the fact that the funds were sent to Defendants’ clients (and not to

Defendants), also precludes Citibank from proving that any Defendants “converted [Citibank’s

money] for its own use.” ECF No. 1 ¶ 1. That the funds have not been converted “to

[Defendants’] own use,” defeats Citibank’s conversion claim. Fleet Capital Corp., 2002 WL

31174470 at *16; see also Cachet Fin. Servs, 2020 WL 5232275 at *8.

        B.     Citibank Cannot Prove Unjust Enrichment

        147.   An unjust enrichment claim requires that the defendant received a “specific and

direct benefit.” Kaye, 202 F.3d at 616. “[I]f the Plaintiff fails to show that the Defendant

received a benefit, there can be no liability for unjust enrichment.” Legurnic v. Ciccone, 63 F.

Supp.3d 241, 248 (E.D.N.Y. 2014). A showing of an “indirect benefit” is insufficient. Marini v.

Adamo, 12 F. Supp. 3d 549, 552 (E.D.N.Y. 2014). For that reason, “courts are cautious about

extending unjust enrichment liability beyond the principals to the transaction . . . .” Id. at 552.




                                                 81
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 90 of 114




Defendants are “not unjustly enriched simply because [they] ha[ve] access to [the Term

Lenders’] funds in [the Term Lenders’] bank account.” Id. at 553.

        148.    As discussed in ¶¶ 6-7, supra, Defendants did not receive any funds in the August

11 Transfer; rather, Defendants’ clients did. Citibank has admitted this itself. Aug. 18, 2020

Hr’g Tr. at 5:12-13 (“[Mr. Ingber:] Brigade itself wasn’t a direct recipient of these funds, the

funds that it manages were . . . .”) Thus, Defendants received no direct benefit. The only

potential benefit to Defendants is indirect – namely, the receipt of a management fee for

managing the Term Lenders’ accounts. But courts have held that unjust enrichment claims

“premised upon a management fee . . . are precluded.” Goldberg v. Gray, No. 5:15-CV-0538

(DNH/TWD), 2016 WL 4099189, at *13 (N.D.N.Y Aug. 2, 2016); see also Vertex Constr. Corp.

v. T.F.J. Fitness L.L.C., No. 10-CV-683 (CBA)(ALC), 2011 WL 5884209, at *5 (E.D.N.Y. Nov.

23, 2011) (explaining royalties tied to revenues would constitute “an indirect benefit [that] would

not establish the sort of ‘specific and direct’ benefit that New York law requires to sustain a

claim for unjust enrichment” (citation omitted)).

        149.    Citibank’s unjust enrichment claim fails for the added reason that there is nothing

“unjust” about the lenders retaining the funds. It is undisputed that those lenders were in fact

owed the precise amounts they received. In that sense, if anyone received a benefit to which

they were not entitled as a result of the August 11 Transfers, it was Revlon, insofar as it had a

debt extinguished. That is dispositive:

        [I]f the monetary payment that forms the basis of a claim for restitution is to a
        lawful creditor who has neither participated in the wrongful conduct nor breached
        a legally imposed duty, then as concerns that creditor, the enrichment is not
        unjust. Accordingly, relief can be sought only against the party whose debt has
        been paid through the wrongful acquisition of funds.

Colli v. Wirth, No. 94 Civ. 3234 (LBS), 1996 WL 243237 at *8 (S.D.N.Y. May 10, 1996)

(citations omitted). “[I]t is to [the debtor], not [the creditor], that [the transferor] must look for


                                                   82
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 91 of 114




restitution, for it is [the debtor], not [the creditor], who has been unjustly enriched at [the

transferor’s] expense.” Id. at *9. Revlon is the only party that was enriched by Citibank’s

extinguishment of Revlon’s debts validly owed to the Term Lenders.

        C.      Citibank Cannot Prove Its Claim Of Money Had and Received

        150.    “The essential elements in a claim for money had and received under New York

law are that (1) defendant received money belonging to plaintiff; (2) defendant benefitted from

the receipt of money; and (3) under principles of equity and good conscience, defendant should

not be permitted to keep the money.” Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat’l

Ass’n, 731 F.2d 112, 125 (2d Cir. 1984). “[T]he question whether [defendant] benefitted . . . is

the same for both the unjust enrichment and money had and received claims.” Marini v. Adamo,

12 F. Supp.3d 549, 552 (E.D.N.Y. 2014). Thus, Citibank’s claim for money had and received,

like its claim for unjust enrichment, fails because Citibank cannot show that Defendants – none

of whom actually received any of the funds in the August 11 Transfer – derived any direct

benefit as a result of that transfer.

        151.    Citibank’s claim fails for the added reason that “[a] plaintiff cannot state a claim

for money had and received if the defendant did not receive the plaintiff’s money.” In re Allou

Distribs., Inc., 446 B.R. 32, 77 (S.D.N.Y. Bankr. 2011); see also Calisch Assocs., Inc. v. Mfrs.

Hanover Trust Co., 151 A.D.2d 446, 448 (N.Y. App. Div. 1st Dep’t 1989) (“The fifth cause of

action for money had and received is defective as there is no assertion in the complaint that

Manufacturers Hanover received and retained money belonging to plaintiff.”). As explained

supra, Citibank lost its property interest in the transferred funds upon completion of the August

11 Wire Transfers, for the very reasons it prevailed in Grain Traders. 960 F. Supp. at 793

(“Grain Traders, however, did not have possession of the funds at the time Citibank credited

them to BCI's account. This is because a depositor loses title to money deposited in a general


                                                  83
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 92 of 114




account at the moment those funds are deposited.”). The funds did not belong to Citibank upon

completion of the wire transfers on August 11, and the lenders therefore “did not receive the

plaintiff’s money.” In re Allou Distribs., Inc., 446 B.R. at 77.

       D.      Citibank Cannot Prove Its Claim Of Payment by Mistake

       152.    Citibank’s remaining claim is for “payment by mistake.” ECF No. 1 ¶¶ 41-44.

Of course, Banque Worms squarely addresses a plaintiff’s ability to recover mistaken payments

and recognizes the discharge for value as a defense. See 928 F.2d at 541 (“At the time it

received the mistaken payment, Banque Worms was Spedley’s bona fide creditor. Further,

Banque Worms made no misrepresentation regarding the transfer or its right to receive the funds

and did not have notice of the transferor’s error. Therefore, as Judge Patterson concluded,

Banque Worms is entitled to retain the mistakenly transferred funds.”); 726 F. Supp. at 941. The

governing rule, in a case involving a mistaken payment in satisfaction of a genuine debt, is the

discharge for value rule addressed in Section I, supra. 726 F. Supp. at 941 (reasoning that

payment by mistake doctrine applies only where the recipient of a mistaken transfer “did not

have a right to the money when the mistaken payment was made”); 928 F.2d at 541. For the

reasons detailed above, this was a discharge for value, and, as in Banque Worms, therefore

cannot qualify as a reversible “payment by mistake.”

       153.    Even if “payment by mistake” were an available claim in the present scenario,

Citibank would not meet its requirements. That is because, “[a]t the very least, to state a claim

for payment under mistake of fact, the defendant against whom it is asserted must have received

some direct and measurable financial benefit from the payments in question.” U.S. ex rel.

Feldman v. City of New York, 808 F .Supp. 2d 641, 657 (S.D.N.Y. 2011) (Rakoff, J.). And as

discussed above with respect to Citibank’s other claims, it is undisputed that Defendants did not

receive the funds that are in dispute in this action and thus obtained no direct benefit from the


                                                 84
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 93 of 114




August 11 Transfer. Rather, Citibank sent the funds to the individual lenders, not the Defendant

fund managers. Accordingly, Citibank has no claim for “payment by mistake” against those

fund managers, and this claim fails on that additional basis.

III.   CITIBANK CANNOT OBTAIN RELIEF FROM DEFENDANTS

       154.    The final question the Court posed in its August 19 Order is, “Are the fund

managers the proper defendants? Factually, what is the relationship between the fund managers

and the actual recipients of the funds?” ECF No. 28 at 2. As detailed below, the fund managers

are not the proper defendants; they are not the entities that actually received the funds at issue in

this case. See Aug. 18, 2020 Hr’g Tr. 4:7-9 (“[W]e are suing Brigade as manager for these 40 or

so funds that received wires from Citi mistakenly.”); id. 5:12-13 (“While Brigade itself wasn’t a

direct recipient of these funds, the funds that it manages were . . . .”). Thus, in addition to the

fact that the August 11 Transfers qualify as a discharge for value (see Section I, supra), this

action can be dismissed in its entirety on the alternative basis that the fund managers are not the

proper defendants.

       A.      The Relationship Between Defendants And The Term Lenders

       155.    Defendants are fund managers who handle investments on behalf of the Term

Lenders. Each Term Lender is a legal entity independent from Defendants, and the relationships

between the Defendants and the Term Lenders are generally defined by contract. (Caraher Decl.

¶¶ 6-7; Crocombe Decl. ¶ 6; Dent Decl. ¶ 5; Frusciante Decl. ¶ 5; Greene Decl. ¶ 6; Lenga Decl.

¶ 6; McCoy Decl. ¶ 6; Meneses Decl. ¶ 6; Perkal Decl. ¶ 6; Phipps Decl. ¶ 6; Vaughan Decl. ¶¶

5-6; Xanthakys Decl. ¶ 5.) It is undisputed that Defendants did not receive any funds in the

August 11 Transfer. Rather, Citibank transferred funds to the Term Lenders, which are the

entities that continue to hold those funds. (Caraher Decl. ¶¶ 5-7; Crocombe Decl. ¶¶ 5-7; Dent

Decl. ¶ 5; Frusciante Decl. ¶ 5; Greene Decl. ¶ 5; Josephson Decl. ¶ 5; Lenga Decl. ¶¶ 5-6;


                                                  85
        Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 94 of 114




McCoy Decl. ¶¶ 5-6; Meneses Decl. ¶¶ 5-6; Perkal Decl. ¶¶ 6-7; Phipps Decl. ¶¶ 5-6; Vaughan

Decl. ¶¶ 5-6; Xanthakys Decl. ¶¶ 5-6.)

        156.   Defendants manage three broad categories of Term Lenders: private funds, CLOs,

and separately managed accounts (“SMAs”).44

           Private funds are legal entities formed directly by the fund manager but funded by
            various third-party investors. The fund manager invests this joint pool of money on
            behalf of these third parties. The relationship between a private fund and the fund
            manager is defined by an Investment Management Agreement. (See, e.g., DX-0322.)

           CLOs and CDOs are special purpose vehicles funded by multiple third parties, and
            have their own independent directors. Each CLO and CDO is governed by an
            Indenture, which sets forth specific rules for what types of investments it can hold.
            (See, e.g. DX-0142.) The Indenture may also specify how interest and principal
            proceeds from an investment can be used. For example, an indenture may provide
            that interest proceeds must be paid out to investors through a waterfall, while
            principal proceeds may be re-invested. The relationship between a CLO or CDO and
            a fund manager is defined by a Collateral Management Agreement. Collateral
            Management Agreements and Indentures provide mechanisms through which
            investors may remove the fund manager. (See, e.g. DX-0142 at
            BARDIN_CITI_00001246.)

           Separately managed accounts are portfolios funded and owned by unaffiliated third-
            parties. (See, e.g. DX-0276.) The third parties then contract with the fund managers
            to manage the funds in those accounts on their behalf. The accounts may either be
            held by separate legal entities or directly by the third party investor. Regardless of
            how the funds are held, the relationship between a separately managed account and
            the fund manager is defined by an Investment Management Agreement. The fund
            manager has little discretionary authority for these accounts beyond selecting
            investments. These accounts are generally managed for clients such as large pension
            funds, and the accounts are typically held on the clients’ balance sheets. In these
            types of arrangements, the clients themselves have their own employees and
            directors, and many of these Investment Management Agreements provide
            mechanisms for removing the investment manager without cause and in the clients’
            discretion. (See, e.g., DX-0276 at BRIGADE_CITI_00009473.)

The relationship between each Term Lender and its fund manager is governed by the

management agreements and other contracts referenced above. While it is difficult to generalize




44
     For a breakdown of fund types, see Appendix B.


                                                86
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 95 of 114




across those agreements, they generally vest Defendants with discretion to make investments on

the lenders’ behalf. (Caraher Decl. ¶ 6; Crocombe Decl. ¶ 6; Frusciante Decl. ¶ 5; Greene Decl.

¶ 6; Lenga Decl. ¶ 6; McCoy Decl. ¶ 6; Meneses Decl. ¶ 6; Perkal Decl. ¶ 6; Phipps Decl. ¶ 6.)

       B.      Citibank Cannot Obtain Relief From Defendants

       157.    As set forth in Section II, supra, Citibank cannot establish its prima facie claims

against Defendants because they were not the recipients of the August 11 Wire Transfers, and do

not possess the disputed funds. Rather, Citibank sent funds, in its August 11 Transfer, to the

Term Lenders, who are managed by Defendants, and not to Defendants themselves. (Caraher

Decl. ¶¶ 5-7; Crocombe Decl. ¶¶ 5-7; Dent Decl. ¶ 5; Frusciante Decl. ¶ 5; Greene Decl. ¶ 5;

Josephson Decl. ¶ 5; Lenga Decl. ¶¶ 5-6; McCoy Decl. ¶¶ 5-6; Meneses Decl. ¶¶ 5-6; Perkal

Decl. ¶¶ 6-7; Phipps Decl. ¶¶ 5-6; Vaughan Decl. ¶¶ 5-6; Xanthakys Decl. ¶¶ 5-6.) This case

therefore turns on the competing property rights of the Term Lenders and Citibank – namely, the

Court is being asked to determine whether the Term Lenders are entitled to the funds as a

discharge of their debts or whether Citibank is entitled to the funds on account of a mistaken

transfer. That is a problem for Citibank: It is axiomatic that a plaintiff cannot adjudicate the

property rights of parties not before the Court. See J-T Assocs. v. Hudson River--Black River

Regulating Dist., 175 A.D.2d 438, 440-41 (N.Y. App. Div. 3d Dep’t 1991) (“If petitioner were to

obtain the declaration that it seeks, the property rights of other property owners, many of whom

are not parties here, could and would be adversely affected without affording them the

opportunity to be heard on the issue.”); see also MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n,

Inc., 471 F.3d 377, 387 (2d Cir. 2006) (“[T]he district court could not grant the relief sought—

declaring the plaintiff the titleholder—in the absence of the current or competing titleholders to

that piece of property.”).




                                                 87
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 96 of 114




        158.    Citibank recognizes it has this problem. Defendants have told Citibank from the

start that they are not the proper defendants.45 And the Court has expressed similar concerns,

        [I]t does raise a broader concern, in my view, that whether this is all essentially --
        I don’t know how to put it, but it does raise a concern, which I imagine Citibank
        is also harboring, which is at the end of the day if the lenders themselves decide
        not to obey a request from the defendants here that we would either have to start
        over again or, in essence, Citibank has sued the wrong party. So I don’t know
        what to make of that. Obviously this is an issue that was flagged at the very
        beginning of the case, and I raise[d] the question of whether Citibank should just
        amend the complaint to take the issue out of the case. It chose not to do that and
        it chose to enter the stipulation instead, but I am a little bit concerned about the
        implications of that writ large.

Sept. 29 Hr’g Tr. 4:1-14. Notwithstanding those concerns, Citibank elected to pursue this action

against Defendants, attempting to justify its decision on the basis that those entities purportedly

“control” the funds of their client lenders. Aug. 18, 2020 Hr’g Tr. at 4:13-15.

        159.    This “solution” does not work. As an initial matter, Citibank misapprehends the

relationship between the Defendants and the funds they manage. Defendants are agents and

servants of the funds, not their principals, and therefore, as a matter of law, do not “control” the

Term Lenders. See Doctor’s Assocs., Inc. v. Reinert & Duree, P.C., 191 F.3d 297, 304 (2d Cir.

1999) (“By definition, the servant does not control the principal.”); see also United Magazines

Co. v. Murdoch Magazines Distrib., 353 F. Supp. 2d 433, 441 (S.D.N.Y. 2004) (“Under

principals [sic] of tort law, an agent is not liable for its principal’s tortuous conduct . . . .”). Just

as Citibank is not liable when its depositors receive funds obtained by tort, neither can a




45
     See, e.g., ECF No. 22 (“For some strategic reason, Citibank has chosen to sue only Brigade in
this action, even though . . . Citibank transferred no money to defendant Brigade itself. Instead,
as Citibank is well aware, Citibank wired money to approximately 40 different funds that employ
Brigade as their investment/collateral manager, and thus must know that Brigade itself was not a
lender and does not have the money for which Citibank is now suing.”) (footnotes omitted); Aug.
19, 2020 Hr’g Tr. at 25:8-16 (“MR FINESTONE: . . . [T]here are 40 some recipients of funds. . .
. I think they sued the wrong party, and that may or may not be a problem.”).


                                                    88
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 97 of 114




Defendant fund manager be liable to return funds that its clients purportedly improperly

obtained. C.f. Empire City Capital Corp. v. Citibank, N.A., No. 10–CV–2601 (KMK), 2011 WL

4484453 at *9 (collecting cases in support of the “almost universal rule” that banks do not owe

common law duties to non-customer third-parties).

       160.    If Citibank is invoking Defendants’ supposed “control” over their clients’ funds

as a basis to “pierce the corporate veil” separating Defendants from their clients, which would at

least theoretically enable Citibank to adjudicate rights to the disputed funds against Defendants,

Citibank falls far short of meeting its “heavy burden.”46 See City of Almaty v. Ablyazov, 278 F.

Supp.3d 776, 799 (S.D.N.Y. 2017) (“[T]hose seeking to pierce a corporate veil bear a heavy

burden”). To pierce the corporate veil, Citibank must demonstrate Defendants’ “complete

domination” over the Term Lenders. Id. Showing that Defendants merely made investment

decisions for the Term Lenders, which was their role as fund managers, would not constitute

“domination.” See Dabrowski v. Abax Inc., 64 A.D.3d 426, 427 (N.Y. App. Div. 1st Dep’t 2009)

(“[T]he cause of action for piercing the corporate veil to hold the individual defendants liable

should have been dismissed, since the sole allegation of ‘domination’ in the complaint is that the

principals made the decisions for the corporation.”).



46
    If this is Citibank’s theory, it is also one that it failed to plead in its complaint, and it is
therefore precluded from pursuing now. See Giraffe G4 Sys., LLC v. Measurement, Ltd., No. 17
CV 5334, 2018 WL 1801962 at *8 (S.D.N.Y. Apr. 13, 2018) (dismissing case for failing to
allege “a single fact to suggest Petrucilli had complete dominion over Measurement to warrant
veil piercing”); E. Hampton Union Free Sch. Dist. v. Sandpebble Builders, Inc., 66 A.D.3d 122,
127 (N.Y. App. Div. 2d Dep’t 2009) (“Conduct constituting an abuse of the privilege of doing
business in the corporate form is a material element of any cause of action seeking to hold an
owner personally liable for the actions of his or her corporation under the doctrine of piercing the
corporate veil.”); Dabrowski, 64 A.D.3d at 427 (“[T]he cause of action for piercing the corporate
veil to hold the individual defendants liable should have been dismissed, since the sole allegation
of ‘domination’ in the complaint is that the principals made the decisions for the corporation.”).



                                                89
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 98 of 114




       161.    Veil piercing is “fact intensive, and disregarding corporate separateness is a

remedy that differs with the circumstances of each case.” Giraffe G4 Sys., 2018 WL 1801962 at

*7; see also Paradigm BioDevices, Inc., No. 11 Civ. 3489-JMF, 2013 WL 1830416 at *2.

Among the many factors to be considered are whether there was a “failure to adhere to corporate

formalities, inadequate capitalization, commingling of assets, and use of corporate funds for

personal use.” E. Hampton Union Free Sch. Dist. v. Sandpebble Builders, Inc., 66 A.D.3d 122,

127 (N.Y. App. Div. 2d Dep’t 2009).47 Moreover, to make such a showing here, Citibank would,

in effect, have to pierce more than 100 veils between Defendants and each of the non-party Term

Lenders they manage – there is no reason to assume that each relationship is the same. There is

simply nothing in the record that would permit Citibank to make that comprehensive showing.

       162.    The Court asked Citibank, at the very start of this matter, whether Citibank had

“authority for the proposition that Brigade [the first Defendant] is the proper party to sue.” See,

e.g., Aug. 18, 2020 Hr’g Tr. at 7:7-13. It cited none, and answered instead that, “[w]hat we have

is our factual understanding of Brigade’s interactions and control over those funds.” Id. But for

all the reasons discussed, even if there were control as a factual matter, it would not entitle




47
    See also Wm. Passsalacqua Builders, Inc. v. Resnick Dev.s S., Inc., 933 F.2d 131, 139 (2d
Cir. 1991) (“To determine whether these assertions are valid, the triers of fact are entitled to
consider factors that would tend to show that defendant was a dominated corporation, such as:
(1) the absence of the formalities and paraphernalia that are part and parcel of the corporate
existence, i.e., issuance of stock, election of directors, keeping of corporate records and the like,
(2) inadequate capitalization, (3) whether funds are put in and taken out of the corporation for
personal rather than corporate purposes, (4) overlap in ownership, officers, directors, and
personnel, (5) common office space, address and telephone numbers of corporate entities, (6) the
amount of business discretion displayed by the allegedly dominated corporation, (7) whether the
related corporations deal with the dominated corporation at arms length, (8) whether the
corporations are treated as independent profit centers, (9) the payment or guarantee of debts of
the dominated corporation by other corporations in the group, and (10) whether the corporation
in question had property that was used by other of the corporations as if it were its own.”).


                                                 90
       Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 99 of 114




Citibank to adjudicate the rights of the Term Lenders in the disputed funds through this action

against Defendants.

IV.     CITIBANK IS ASSERTING COMMON LAW CLAIMS THAT ARE
        PRECLUDED BY THE NEW YORK UNIFORM COMMERCIAL CODE

        163.    All four of Citibank’s causes of action are common law claims precluded by the

New York Uniform Commercial Code (“New York U.C.C.”). Article 4-A of the New York

U.C.C., which governs “Funds Transfers,” “was enacted to correct the perceived inadequacy of

‘attempt[ing] to define rights and obligations in funds transfers by general principles [of common

law] . . . .” Grain Traders, Inc. v. Citibank, N.A., 160 F.3d 97, 102 (2d Cir. 1998) (quoting

Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362, 369 (1991)) (alterations in original); see

also ReAmerica, S.A. v. Wells Fargo Bank Int’l, No. 04 Civ. 5233, 2008 WL 7811571 at *7

(S.D.N.Y. Mar. 18, 2008) (dismissing common law claims for negligence on the basis that

“[r]esort[ing] to principles of law or equity outside of Article 4A is not appropriate to create

rights, duties and liabilities inconsistent with those stated in this Article”).48

        164.    New York U.C.C. Article 4-A includes a provision, Section 303, that defines the

rights of a bank that allegedly paid more than its accountholder directed (as Citibank claims

occurred here). Under that provision, the sender (i.e., Revlon) is not required to pay the overage,

and the bank that made the transfer is entitled to pursue relief from the fund recipient only to the


48
   Citibank, itself, was the appellee that established Article 4-A’s broad scope of preclusion. See
Grain Traders, 160 F.3d at 103 (affirming summary judgment “because we agree with Citibank’s
argument . . . that even assuming Grain Traders could establish its claims [for conversion and
money had and received], they are precluded by Article 4-A”). Citibank has raised a preemption
defense to common law claims stemming from wire transfers on numerous occasions. See, e.g.,
Cumis Ins. Soc’y Inc. v. Citibank, N.A., 921 F. Supp. 1100, 1110 n.7 (S.D.N.Y. 1996) (finding
Citibank’s proposition that “U.C.C. Art. 4-A preempts any cause of action for conversion in
connection with wire transfers where remedies are explicitly provided in the statute” “does have
support in the official commentary to the statute itself,” and ignoring that basis for dismissal only
because Citibank improperly raised it on reply).



                                                   91
      Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 100 of 114




extent permitted by law. N.Y. U.C.C. § 4-A-303 Thus, Citibank’s common law claims are

“redundant of” Article 4-A, Sheerbonnet, 951 F. Supp. at 407 n.2, related to a “situation covered

by particular provisions of” Article 4-A, id. at 407-08, are “expressly addressed by” Article 4-A,

Grain Traders, 160 F.3d at 103, and allege “underlying injury or misconduct” protected by

Article 4-A, Ma, 597 F.3d at 89-90. Thus, they are preempted.49




49
    If the Court finds that the discharge for value rule applies and restitution is unwarranted, it
need not determine whether Citibank’s claims are precluded by the New York U.C.C., as the
discharge for value rule is also a defense to claims under the New York U.C.C. See Banque
Worms, 77 N.Y.2d at 373 (“We believe such an application [of the discharge for value rule]
accords with the legislative intent and furthers the policy considerations underlying article 4-A of
the New York Uniform Commercial Code.”).


                                                92
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 101 of 114




                                      APPENDIX A

Brigade Clients

                                    Principal        Accrued Interest    Total Payment
        Lender Name              Outstanding as of   Outstanding as of   by Citibank on
                                 August 11, 2020     August 11, 2020     August 11, 2020
    ACIS CLO 2014-5 Ltd.          $2,771,208.23         $24,209.58        $2,795,417.81
     Battalion CLO IX Ltd.        $4,672,318.15         $40,817.89        $4,713,136.04
    Battalion CLO VII Ltd.        $4,674,202.06         $40,834.35        $4,715,036.41
    Battalion CLO VIII Ltd.       $5,068,312.34         $44,277.34        $5,112,589.68
     Battalion CLO X Ltd.         $3,233,418.17         $28,247.50        $3,261,665.67
     Battalion CLO XI Ltd.        $5,079,994.91         $44,379.40        $5,124,374.31
    Battalion CLO XII Ltd.        $1,821,197.60         $15,910.18        $1,837,107.79
   Battalion CLO XIV Ltd.          $869,878.02           $7,599.35         $877,477.37
  Big River Group Fund SPC
               LLC                 $1,293,954.55         $11,284.49       $1,305,239.04
      Blue Falcon Limited         $4,032,315.18          $35,226.75       $4,067,541.94
  Brigade Credit Fund II Ltd.     $39,781,444.61        $347,159.61      $40,128,604.22
 Brigade Debt Funding I, Ltd.      $3,859,319.53         $33,715.44       $3,893,034.97
 Brigade Debt Funding II, Ltd.     $2,891,977.61         $25,264.64       $2,917,242.24
   Brigade Distressed Value
        Master Fund Ltd.           $2,992,227.98         $2,825.99        $2,995,053.97
  Brigade Diversified Credit
               CIT                 $1,271,114.54        $11,081.40        $1,282,195.94
 Brigade Opportunistic Credit
         LBG Fund Ltd.            $17,468,301.42        $152,424.25      $17,620,725.67
 City of Phoenix Employees’
         Retirement Plan            $869,659.86          $7,579.09         $877,238.94
       Delta Master Trust          $2,600,081.41        $22,647.13        $2,622,728.54
   FCA Canada Inc. Elected
          Master Trust              $542,163.01          $4,724.93         $546,887.95
     FCA US LLC Master
         Retirement Trust          $1,643,028.73        $14,294.96        $1,657,323.70
       FedEx Corporation
   Employees' Pension Trust        $5,670,171.68        $49,400.57        $5,719,572.25
    Future Directions Credit
       Opportunities Fund          $3,649,935.77        $31,886.24        $3,681,822.02
   Goldman Sachs Trust II -
     Goldman Sachs Multi-
   Manager Non-Core Fixed
          Income Fund              $1,403,341.99        $12,259.75        $1,415,601.74
     Illinois State Board of
           Investment              $3,959,936.14        $34,530.15        $3,994,466.30
 JPMorgan Chase Retirement
          Plan Brigade             $553,091.93           $4,831.87         $557,923.80


                                            93
    Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 102 of 114




                                   Principal        Accrued Interest    Total Payment
       Lender Name              Outstanding as of   Outstanding as of   by Citibank on
                                August 11, 2020     August 11, 2020     August 11, 2020
JPMorgan Chase Retirement
   Plan Brigade Bank Loan         $1,159,789.49        $10,132.05        $1,169,921.54
     Los Angeles County
    Employees Retirement
          Association             $9,477,040.97        $82,792.48        $9,559,833.46
  Mediolanum Best Brands          $7,445,819.23        $65,047.50        $7,510,866.73
     New York City Fire
  Department Pension Fund          $449,209.93          $3,924.35         $453,134.28
    New York City Police
         Pension Fund              $885,555.47          $7,736.31        $893,291.78
Northrop Grumman Pension
         Master Trust             $1,975,772.60        $17,107.36        $1,992,879.95
     Panther BCM, LLC             $1,528,123.39        $13,349.86        $1,541,473.25
         SC CREDIT
      OPPORTUNITIES
       MANDATE LLC                $3,167,244.27        $27,621.40        $3,194,865.67
SEI Global Master Fund Plc
  the SEI High Yield Fixed
         Income Fund              $1,774,217.87        $15,499.76        $1,789,717.63
SEI Institutional Investments
Trust-High Yield Bond Fund        $7,967,831.48        $69,572.90        $8,037,404.37
 SEI Institutional Managed
    Trust - Multi-Strategy
       Alternative Fund            $855,770.95          $7,446.24         $863,217.20
 SEI Institutional Managed
Trust-High Yield Bond Fund        $4,956,765.26        $43,297.58        $5,000,062.83
Teachers’ Retirement System
   of the City of New York        $3,033,982.48        $26,505.21        $3,060,487.69
  The Coca-Cola Company
   Master Retirement Trust        $5,900,224.88        $51,455.30        $5,951,680.19
 U.S. High Yield Bond Fund        $1,401,553.84        $12,244.13        $1,413,797.97
 Brigade Leveraged Capital
 Structures Fund Ltd. - Citi
 TRS (Citi USPTRS1 Loan
        Funding LLC)             $31,782,683.71        $277,657.06      $32,060,340.77
  Panther BCM, LLC - Citi
 TRS (Citi USPTRS1 Loan
        Funding LLC)              $4,793,291.48        $41,874.73        $4,835,166.21




                                           94
      Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 103 of 114




Allstate Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
     AIMCO CLO 2015-A            $994,711.38          $8,689.91         $1,003,401.29
     AIMCO CLO 2017-A           $1,107,794.84         $9,677.82         $1,117,472.66
     AIMCO CLO 2018-A            $810,340.06          $7,079.22          $817,419.28
     AIMCO CLO 2018-B            $798,421.37          $6,975.20          $805,396.47
        AIMCO CLO 10             $735,503.94          $6,425.44          $741,929.38
    Allstate Life Insurance
            Company               $760,928.88          $6,647.56         $767,576.44
  Allstate Insurance Company     $5,336,328.29        $46,618.76        $5,382,947.05


Zais Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
    ZAIS CLO 1, Limited          $950,347.23           $8,302.34         $958,649.57
    ZAIS CLO 2, Limited          $972,222.23           $8,492.44         $980,715.67
    ZAIS CLO 5, Limited         $1,465,754.87         $12,805.00        $1,478,559.87
    ZAIS CLO 6, Limited         $2,430,555.56         $21,233.60        $2,451,789.16
    ZAIS CLO 7, Limited         $3,893,811.53         $34,016.77        $3,927,828.30
    ZAIS CLO 8, Limited         $2,439,188.98         $21,309.03        $2,460,498.01
    ZAIS CLO 9, Limited         $1,469,465.65         $12,837.42        $1,482,303.07
    ZAIS CLO 11, Limited         $989,717.23           $8,646.28         $998,363.51
    ZAIS CLO 13, Limited         $989,717.23           $8,646.28         $998,363.51


Greywolf Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
  GREYWOLF CLO IV LTD
       REISSUE                   $4,812,500.00        $42,042.53        $4,854,542.53
  GREYWOLF CLO II LTD            $3,888,888.89        $33,973.77        $3,922,862.66
  GREYWOLF CLO V LTD             $7,218,750.00        $63,063.80        $7,281,813.80




                                          95
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 104 of 114




Medalist Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
 JMP CREDIT ADVISORS
 CLO III R LTD (FKA) JMP
 CREDIT ADVISORS CLO
          III LTD                $1,925,000.00        $16,817.01        $1,941,817.01
 JMP CREDIT ADVISORS
       CLO IV LTD                $1,929,836.69        $16,859.27        $1,946,695.96
 JMP CREDIT ADVISORS
        CLO V LTD                $680,007.74           $5,940.62        $685,948.36


Tall Tree Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
 LOCKWOOD GROVE CLO             $2,887,500.00         $25,225.52        $2,912,725.52
         LTD
  MONARCH GROVE CLO              $481,250.00           $4,204.25        $485,454.25
         LTD
 EVANS GROVE CLO LTD             $481,250.00           $4,204.25        $485,454.25


New Generation Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
      New Generation LP         $2,735,788.12         $23,900.15        $2,759,688.27


HPS Clients

                                  Principal        Accrued Interest    Total Payment
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
 Arch Investment Holdings IV
            LTD                  $493,341.71           $4,309.89        $497,651.60
        LIQUID LOAN
 OPPORTUNITIES MASTER
       FUND LP (FKA)
   HIGHBRIDGE LIQUID
  LOAN OPPORTUNITIES            $16,248,944.68       $141,952.59       $16,390,897.27


                                          96
   Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 105 of 114




                           Principal        Accrued Interest    Total Payment
     Lender Name        Outstanding as of   Outstanding as of   by Citibank on
                        August 11, 2020     August 11, 2020     August 11, 2020
    MASTER FUND LP
(HIGHBRIDGE CAPITAL
   MANAGEMENT LLC)
        HPS LOAN
  MANAGEMENT 3 2014
LTD (FKA) HIGHBRIDGE
LOAN MANAGEMENT 3
        2014 LTD          $5,980,656.27        $52,247.68        $6,032,903.95
        HPS LOAN
  MANAGEMENT 2013 2
LTD (FKA) HIGHBRIDGE
  LOAN MANAGEMENT
     2013 2 LTD (FKA
 LOMBARDI 2013 2 LLC)     $5,122,945.64        $44,754.62        $5,167,700.26
        HPS LOAN
  MANAGEMENT 5 2015
LTD (FKA) HIGHBRIDGE
LOAN MANAGEMENT 5
        2015 LTD          $5,923,507.04        $51,748.42        $5,975,255.46
        HPS LOAN
  MANAGEMENT 4 2014
LTD (FKA) HIGHBRIDGE
  LOAN MANAGMENT 4
        2014 LTD          $6,404,778.80        $55,952.86        $6,460,731.66
   ZALICO VL SERIES
       ACCOUNT 2           $619,095.48          $5,408.49        $624,503.97
   ZURICH AMERICAN
 INSURANCE COMPANY        $14,510,050.25      $126,761.41       $14,636,811.66
        HPS LOAN
  MANAGEMENT 6 2015
LTD (FKA) HIGHBRIDGE
LOAN MANAGEMENT 6
        2015 LTD          $7,281,666.74        $63,613.45        $7,345,280.19
        HPS LOAN
  MANAGEMENT 7 2015
LTD (FKA) HIGHBRIDGE
LOAN MANAGEMENT 7
        2015 LTD          $6,307,249.94        $55,100.84        $6,362,350.78
  GIM CREDIT MASTER
  LUX SARL (FKA) HPS
  GIM CREDIT MASTER
    LUX SARL (FKA)
    HIGHBRIDGE GIM        $30,471,105.53      $266,198.96       $30,737,304.49


                                    97
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 106 of 114




                                  Principal         Accrued Interest    Total Payment
       Lender Name             Outstanding as of    Outstanding as of   by Citibank on
                               August 11, 2020      August 11, 2020     August 11, 2020
   CREDIT MASTER LUX
           SARL
 WATFORD ASSET TRUST
             I                   $8,887,156.98         $77,639.19        $8,964,796.17
 INSTITUTIONAL CREDIT
  FUND SUBSIDIARY LP
        (FKA) HPS
 INSTITUTIONAL CREDIT
   FUND SUBSIDIARY LP            $3,500,699.94         $30,582.50        $3,531,282.44
        HPS LOAN
   MANAGEMENT 8 2016
 LTD (FKA) HIGHBRIDGE
  LOAN MANAGEMENT 8
         2016 LTD                $1,925,000.00         $16,817.01        $1,941,817.01
        HPS LOAN
   MANAGEMENT 9 2016
            LTD                  $5,582,960.23         $48,773.36        $5,631,733.59
        HPS LOAN
  MANAGEMENT 10 2016
            LTD                  $6,737,500.00         $58,859.55        $6,796,359.55
        HPS LOAN
  MANAGEMENT 11 2017
     LTD (FKA) JORDY
  WAREHOUSE 2016 LTD             $4,836,683.42         $42,253.80        $4,878,937.22
    CARDINAL FUND LP             $3,240,577.88         $28,310.05        $3,268,887.93


Symphony Clients

                                   Principal         Accrued Interest   Total Payment
                                Outstanding as of    Outstanding as     by Citibank on
        Lender Name
                                August 11, 2020       of August 11,     August 11, 2020
                                                          2020
 Nuveen Senior Income Fund        $2,513,845.03        $21,961.23        $2,535,806.26
 Nuveen Diversified Dividend
      and Income Fund             $746,003.58           $6,517.17         $752,520.75
 Nuveen Floating Rate Income
            Fund                  $5,027,689.97         $43,922.46       $5,071,612.43
 Nuveen Floating Rate Income
      Opportunity Fund            $3,633,536.78         $31,742.98       $3,665,279.76
   Nuveen Credit Strategies
        Income Fund              $15,055,796.61        $131,529.11      $15,187,325.72



                                          98
    Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 107 of 114




                                     Principal        Accrued Interest   Total Payment
                                  Outstanding as of   Outstanding as     by Citibank on
        Lender Name
                                  August 11, 2020      of August 11,     August 11, 2020
                                                           2020
Municipal Employees Annuity
  & Benefit Fund of Chicago         $1,008,331.09        $8,808.89        $1,017,139.98
Nuveen Symphony High Yield
          Income Fund               $7,347,134.31       $64,185.38        $7,411,319.69
  Nuveen Symphony Floating
       Rate Income Fund             $3,979,650.76       $34,766.67        $4,014,417.43
 Nuveen Short Duration Credit
      Opportunities Fund            $2,140,156.78       $18,696.65        $2,158,853.43
   Symphony Floating Rate
       Senior Loan Fund             $1,488,267.74       $13,001.67        $1,501,269.41
     Principal Funds, Inc. -
  Diversified Real Asset Fund       $3,670,168.61       $32,063.00        $3,702,231.61
   California Street CLO IX
      Limited Partnership           $3,853,806.65       $33,667.28        $3,887,473.93
   Principal Diversified Real
            Asset CIT               $1,835,083.93       $16,031.51        $1,851,115.44
  California Street CLO XII,
              LTD.                  $5,878,829.89       $51,358.11        $5,930,188.00
          Menard, Inc.              $3,247,347.84       $28,369.19        $3,275,717.03
  BayCity Senior Loan Fund,
    L.P. (FKA) BAYCITY
  SENIOR LOAN MASTER
      FUND LTD (FKA)
SYMPHONY SENIOR LOAN
    MASTER FUND LTD                 $2,484,983.45       $21,709.09        $2,506,692.54
  Symphony CLO XIV, Ltd.            $6,524,108.31       $56,995.34        $6,581,103.65
Nomura Multi Managers Fund
         - Global Bond               $567,439.23         $4,957.21         $572,396.44
   Symphony CLO XV, Ltd.            $5,466,748.06       $47,758.12        $5,514,506.18
         SCOF-2 LTD.                $3,159,429.45       $27,601.13        $3,187,030.58
   Goldman Sachs Trust II -
Goldman Sachs Multi-Manager
 Non-Core Fixed Income Fund         $1,311,728.86       $11,459.41        $1,323,188.27
  BayCity High Yield Income
           Fund, L.P.                $645,307.22         $5,637.48         $650,944.70
  Symphony CLO XVI, LTD.            $3,512,280.70       $30,683.67        $3,542,964.37
        Pensiondanmark
Pensionsforsikringsaktieselskab     $3,677,319.95       $32,125.48        $3,709,445.43
  BayCity Long-Short Credit
       Master Fund Ltd.             $4,743,725.56        $2,240.09        $4,745,965.65
 Symphony CLO XVII, LTD.            $3,984,608.15       $34,809.98        $4,019,418.13



                                            99
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 108 of 114




                                      Principal         Accrued Interest   Total Payment
                                   Outstanding as of    Outstanding as     by Citibank on
         Lender Name
                                   August 11, 2020       of August 11,     August 11, 2020
                                                             2020
 BayCity Alternative Investment
  Funds SICAV-SIF - BayCity
     US Senior Loan Fund             $1,890,123.97         $16,512.33       $1,906,636.30
   TCI-Symphony 2016-1 Ltd           $3,512,280.51         $30,683.67       $3,542,964.18
  Symphony CLO XVIII, LTD.           $3,385,678.20         $29,577.66       $3,415,255.86
   TCI-Symphony 2017-1 Ltd           $3,381,892.40         $29,544.59       $3,411,436.99


Bardin Hill Clients

                                     Principal         Accrued Interest    Total Payment
        Lender Name               Outstanding as of    Outstanding as of   by Citibank on
                                  August 11, 2020      August 11, 2020     August 11, 2020
    Halcyon Loan Advisors
     Funding 2013-1 Ltd.            $2,117,500.00         $18,498.72        $2,135,998.72
    Halcyon Loan Advisors
     Funding 2013-2 Ltd.            $6,164,712.46         $53,855.61        $6,218,568.07
    Halcyon Loan Advisors
     Funding 2014-1 Ltd.            $5,185,038.90         $45,297.08        $5,230,335.98
    Halcyon Loan Advisors
     Funding 2014-2 Ltd.            $7,139,849.73         $62,374.52        $7,202,224.25
    Halcyon Loan Advisors
     Funding 2014-3 Ltd.            $7,374,070.29         $64,420.70        $7,438,490.99
    Halcyon Loan Advisors
     Funding 2015-1 Ltd.            $4,857,005.00         $42,431.34        $4,899,436.34
    Halcyon Loan Advisors
     Funding 2015-2 Ltd.            $4,895,506.49         $42,767.69        $4,938,274.18
    Halcyon Loan Advisors
     Funding 2015-3 Ltd.            $4,911,086.54         $42,903.80        $4,953,990.34
    Halcyon Loan Advisors
     Funding 2017-1 Ltd.            $1,600,452.38         $13,981.73        $1,614,434.11
    Halcyon Loan Advisors
     Funding 2017-2 Ltd.            $1,378,786.51         $12,045.23        $1,390,831.74




                                             100
    Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 109 of 114




                               APPENDIX B

Manager     Category        Lender
Brigade     Private Fund    Brigade Credit Fund II
Brigade     Private Fund    Brigade Distressed Value Master Fund Ltd.
Brigade     Private Fund    Brigade Opportunistic Credit LBG Fund Ltd.
Brigade     Private Fund    Brigade Leveraged Capital Structures Fund Ltd.
Brigade     CDO             Brigade Debt Funding I, Ltd.
Brigade     CDO             Brigade Debt Funding II Ltd.
Brigade     CLO             ACIS CLO 2014-5 Ltd.
Brigade     CLO             Battalion CLO VII Ltd.
Brigade     CLO             Battalion CLO VIII Ltd.
Brigade     CLO             Battalion CLO IX Ltd.
Brigade     CLO             Battalion CLO X Ltd.
Brigade     CLO             Battalion CLO XI Ltd.
Brigade     CLO             Battalion CLO XII Ltd.
Brigade     CLO             Battalion CLO XIV Ltd.
Brigade     SMA             Brigade Diversified Credit CIT
Brigade     SMA             Future Directions Credit Opportunities Fund
Brigade     SMA             SEI Global Master Fund plc the SEI High Yield Fixed
                            Income Fund
Brigade     SMA             SEI Institutional Investments Trust-High Yield Bond
                            Fund
Brigade     SMA             SEI Institutional Managed Trust – Multi-Strategy
                            Alternative Fund
Brigade     SMA             SEI Institutional Managed Trust-High Yield Bond Fund
Brigade     SMA             U.S. High Yield Bond Fund
Brigade     SMA             Big River Group Fund SPC LLC
Brigade     SMA             Blue Falcon Limited




                                     101
      Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 110 of 114




Manager       Category        Lender
Brigade       SMA             City of Phoenix Employees’ Retirement Plan
Brigade       SMA             Delta Master Trust
Brigade       SMA             FCA Canada Inc. Elected Master Trust
Brigade       SMA             FCA US LLC Master Retirement Trust
Brigade       SMA             FedEx Corporation Employees’ Pension Trust
Brigade       SMA             Goldman Sachs Trust II – Goldman Sachs Multi-Manager
                              Non-Core Fixed Income Fund
Brigade       SMA             Illinois State Board of Investment
Brigade       SMA             JPMorgan Chase Retirement Plan Brigade
Brigade       SMA             JPMorgan Chase Retirement Plan Brigade Bank Loan
Brigade       SMA             Los Angeles County Employees Retirement Association
Brigade       SMA             Mediolanum Best Brands
Brigade       SMA             New York City Fire Department Pension Fund
Brigade       SMA             New York City Police Pension Fund
Brigade       SMA             Northrop Grumman Pension Master Trust
Brigade       SMA             Panther BCM, LLC
Brigade       SMA             SC Credit Opportunities Mandate LLC
Brigade       SMA             Teachers' Retirement System of the City of New York
Brigade       SMA             The Coca-Cola Company Master Retirement Trust
HPS           Private Fund    GIM Credit Master Lux S.a.r.l.
HPS           Private Fund    Institutional Credit Fund Subsidiary, L.P.
HPS           Private Fund    Cardinal Fund, L.P.
HPS           Private Fund    Liquid Loan Opportunities Master Fund, L.P.
HPS           CLO             2013-2, Ltd. HPS Loan Management
HPS           CLO             3-2014, Ltd. HPS Loan Management
HPS           CLO             4-2014, Ltd. HPS Loan Management
HPS           CLO             5-2015, Ltd. HPS Loan Management


                                       102
      Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 111 of 114




Manager       Category        Lender
HPS           CLO             6-2015, Ltd. HPS Loan Management
HPS           CLO             7-2015, Ltd. HPS Loan Management
HPS           CLO             8-2016, Ltd. HPS Loan Management
HPS           CLO             9-2016, Ltd. HPS Loan Management
HPS           CLO             10-2016, Ltd. HPS Loan Management
HPS           CLO             11-2017, Ltd. HPS Loan Management
HPS           SMA             Watford Asset Trust I
HPS           SMA             ZALICO VL Series Account – 2
HPS           SMA             Zurich American Insurance Company
HPS           SMA             Arch Investment Holdings IV LTD.
Symphony      Private Fund    BayCity Alternative Investment Funds SICAV-SIF –
                              BayCity US Senior Loan Fund
Symphony      Private Fund    BayCity High Yield Income Fund, L.P.
Symphony      Private Fund    BayCity Long-Short Credit Master Fund Ltd.
Symphony      Private Fund    BayCity Senior Loan Fund, L.P.
Symphony      Private Fund    Nomura Multi Managers Fund – Global Bond
Symphony      Mutual Fund     Nuveen Credit Strategies Income Fund
Symphony      Mutual Fund     Nuveen Diversified Dividend and Income Fund
Symphony      Mutual Fund     Nuveen Floating Rate Income Fund
Symphony      Mutual Fund     Nuveen Floating Rate Income Opportunity Fund
Symphony      Mutual Fund     Nuveen Senior Income Fund
Symphony      Mutual Fund     Nuveen Short Duration Credit Opportunities Fund
Symphony      Mutual Fund     Nuveen Symphony Floating Rate Income Fund
Symphony      Mutual Fund     Nuveen Symphony High Yield Income Fund
Symphony      Mutual Fund     Goldman Sachs Trust II – Goldman Sachs Multi-Manager
                              Non-Core Fixed Income Fund
Symphony      CLO             California Street CLO IX Limited Partnership



                                       103
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 112 of 114




Manager       Category       Lender
Symphony      CLO            California Street CLO XII, LTD
Symphony      CLO            SCOF-2 LTD.
Symphony      CLO            Symphony CLO XIV, Ltd.
Symphony      CLO            Symphony CLO XV, Ltd.
Symphony      CLO            Symphony CLO XVI, LTD.
Symphony      CLO            Symphony CLO XVII, Ltd.
Symphony      CLO            Symphony CLO XVIII, LTD.
Symphony      CLO            TCI-Symphony 2016-1 Ltd.
Symphony      CLO            TCI-Symphony 2017-1 Ltd.
Symphony      SMA            Menard Inc.
Symphony      SMA            Municipal Employees Annuity & Benefit Fund of
                             Chicago
Symphony      SMA            Pensiondanmark Pensionsforsikringsaktieselskab
Symphony      SMA            Principal Diversified Real Asset CIT
Symphony      SMA            Principal Funds, Inc. – Diversified Real Asset Fund
Symphony      SMA            Symphony Floating Rate Senior Loan Fund
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2013-1 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2013-2 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2014-1 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2014-2 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2014-3 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2015-1 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2015-2 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2015-3 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2017-1 Ltd.
Bardin Hill   CLO            Halcyon Loan Advisors Funding 2017-2 Ltd.
ZAIS          CLO            ZAIS CLO 1, Limited


                                      104
     Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 113 of 114




Manager      Category        Lender
ZAIS         CLO             ZAIS CLO 2, Limited
ZAIS         CLO             ZAIS CLO 5, Limited
ZAIS         CLO             ZAIS CLO 6, Limited
ZAIS         CLO             ZAIS CLO 7, Limited
ZAIS         CLO             ZAIS CLO 8, Limited
ZAIS         CLO             ZAIS CLO 9, Limited
ZAIS         CLO             ZAIS CLO 11, Limited
ZAIS         CLO             ZAIS CLO 13, Limited
Allstate     CLO             AIMCO CLO 2015-A
Allstate     CLO             AIMCO CLO 2017-A
Allstate     CLO             AIMCO CLO 2018-A
Allstate     CLO             AIMCO CLO 2018-B
Allstate     CLO             AIMCO CLO 10
Allstate     Insurance
                             Allstate Life Insurance Company
             Company
Allstate     Insurance
                             Allstate Insurance Company
             Company
Greywolf     CLO             Greywolf CLO II, Ltd.
Greywolf     CLO             Greywolf CLO IV, Ltd.
Greywolf     CLO             Greywolf CLO V, Ltd.
Tall Tree    CLO             Monarch Grove CLO, Ltd.
Tall Tree    CLO             Evans Grove CLO, Ltd.
Tall Tree    CLO             Lockwood Grove CLO, Ltd.
Medalist     CLO             JMP CLO IIIR
Medalist     CLO             JMP CLO IV
Medalist     CLO             JMP CLO V




                                      105
    Case 1:20-cv-06539-JMF Document 142 Filed 11/13/20 Page 114 of 114




Dated: New York, New York             QUINN EMANUEL URQUHART &
       November 13, 2020              SULLIVAN, LLP

                                 By: /s/Robert Loigman
                                     Michael Carlinsky
                                     Robert Loigman
                                     Benjamin Finestone
                                     Adam M. Abensohn
                                     Anil Makhijani
                                     Sophia Qasir
                                     Alexandre Tschumi
                                     Zachary Russell
                                     Mario Gazzola
                                     51 Madison Avenue, 22nd Floor
                                     New York, New York 10010
                                     (212) 849-7000
                                     michaelcarlinsky@quinnemanuel.com
                                     robertloigman@quinnemanuel.com
                                     benjaminfinestone@quinnemanuel.com
                                     adamabensohn@quinnemanuel.com
                                     anilmakhijani@quinnemanuel.com
                                     sophiaqasir@quinnemanuel.com
                                     zacharyrussell@quinnemanuel.com
                                     alexandretschumi@quinnemanuel.com
                                     mariogazzola@quinnemanuel.com

                                      Bennett Murphy
                                      865 S. Figueroa Street, 10th Floor
                                      Los Angeles, CA 90017
                                      (213) 443-3000
                                      bennettmurphy@quinnemanuel.com

                                      Attorneys for Defendants
